


 

Exhibit 10.24

 

Execution Copy

 

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

This First Amendment to the Loan and Security Agreement (this “Amendment”),
dated as of January 29, 2020, is entered into among BCSF COMPLETE FINANCING
SOLUTION LLC (the “Company”), as borrower; the Financing Providers party hereto;
WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as collateral agent (in
such capacity, the “Collateral Agent”); WELLS FARGO BANK, NATIONAL ASSOCIATION,
in its capacity as collateral administrator (in such capacity, the “Collateral
Administrator”); WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as
securities intermediary (in such capacity, the “Securities Intermediary”); WELLS
FARGO BANK, NATIONAL ASSOCIATION, in its capacity as bank (in such capacity, the
“Bank”); and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as administrative agent
for the Financing Providers (in such capacity, the “Administrative Agent”). 
Reference is hereby made to the Loan and Security Agreement (as amended or
modified from time to time, the “Loan and Security Agreement”), dated as of
April 30, 2019, among parties hereto.  Capitalized terms used herein without
definition shall have the meanings assigned thereto in the Loan and Security
Agreement.

 

WHEREAS, the parties hereto are parties to the Loan and Security Agreement;

 

WHEREAS, the parties hereto desire to amend the terms of the Loan and Security
Agreement in accordance with Section 10.05 thereof as provided for herein; and

 

ACCORDINGLY, the Loan and Security Agreement is hereby amended as follows:

 

SECTION 1.         AMENDMENTS TO THE LOAN AND SECURITY AGREEMENT

 

(a)           The Loan and Security Agreement is hereby amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the bold and double-underlined text (indicated
textually in the same manner as the following example: bold and
double-underlined text) as set forth on the pages of the Loan and Security
Agreement attached as Exhibit A hereto. Exhibit A hereto constitutes a conformed
copy of the Loan and Security Agreement including amendments made pursuant to
this Amendment.

 

SECTION 2.         CONDITIONS PRECEDENT.  It shall be a condition precedent to
the effectiveness of the amendments set forth in Section 1 of this Amendment
that each of the following conditions is satisfied:

 

(a)           The Administrative Agent shall have received (i) executed
counterparts of this Amendment from each party hereto, (ii) an executed
counterpart of the First Amendment Date Letter Agreement from the Company,
(iii) executed copies of the Relationship Agreement, the Voting Agreement, the
HoldCo LLC Agreement and the Sourcing Agreement, each as in effect on the date
hereof and (iv) all fees payable by the Company pursuant to the First Amendment
Date Letter Agreement.

 

(b)           The Administrative Agent shall have received a certificate of an
officer of the Company in form and substance reasonably satisfactory to the
Administrative Agent to the effect that, as of the date of this Amendment: 
(i) all of the representations and warranties set forth in Section 6.01 of the
Loan and Security Agreement are true and correct (subject to any materiality
qualifiers set forth therein) and (ii) no Default, Event of Default or Market
Value Cure Failure has occurred.

 

1

--------------------------------------------------------------------------------



 

(c)           The aggregate outstanding principal amount of the Advances does
not exceed the Financing Commitment as in effect upon the effectiveness of this
Amendment.

 

(d)           The Administrative Agent shall have received an opinion of counsel
to the Company in form and substance reasonably satisfactory to the
Administrative Agent relating to the enforceability of this Amendment and
certain corporate matters with respect to the Company.

 

SECTION 3.         MISCELLANEOUS.

 

(a)           The Required Financing Providers’ execution of this Amendment
shall constitute the written consent required under Section 10.05 of the Loan
and Security Agreement.  In addition, for the avoidance of doubt, the execution
of this Amendment shall constitute the consent of the Administrative Agent to
the modification of each of the Sourcing Agreement, the HoldCo LLC Agreement and
the Voting Agreement (each as defined in the Loan and Security Agreement
immediately prior to the effectiveness of this Amendment) on the date hereof in
the form referred to in Section 2(a)(iii) above.

 

(b)           The parties hereto hereby agree that, except as specifically
amended herein, the Loan and Security Agreement is and shall continue to be in
full force and effect and is hereby ratified and confirmed in all respects. 
Except as specifically provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any party hereto under the Loan and Security Agreement, or
constitute a waiver of any provision of any other agreement.

 

(c)           THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

 

(d)           This Amendment may be executed in any number of counterparts by
facsimile or other written form of communication, each of which shall be deemed
to be an original as against any party whose signature appears thereon, and all
of which shall together constitute one and the same instrument.

 

(e)           Subject to the satisfaction of the conditions precedent specified
in Section 2 above, this Amendment shall be effective as of the date of this
Amendment first written above.

 

(f)            The Collateral Agent, the Collateral Administrator, the
Securities Intermediary and the Bank assume no responsibility for the
correctness of the recitals contained herein, and the Collateral Agent, the
Collateral Administrator, the Securities Intermediary and the Bank shall not be
responsible or accountable in any way whatsoever for or with respect to the
validity, execution or sufficiency of this Amendment and makes no representation
with respect thereto. In entering into this Amendment, the Collateral Agent, the
Collateral Administrator, the Securities Intermediary and the Bank shall be
entitled to the benefit of every provision of the Loan and Security Agreement
relating to the conduct or affecting the liability of or affording protection to
the Collateral Agent, the Collateral Administrator, the Securities Intermediary
and the Bank, including their right to be compensated, reimbursed and
indemnified, whether or not elsewhere herein so provided. The Administrative
Agent, by its signature hereto, authorizes and directs the Collateral Agent, the
Collateral Administrator, the Securities Intermediary and the Bank to execute
this Amendment.

 

2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

 

BCSF COMPLETE FINANCING SOLUTION LLC, as Company

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

Title:

 

Signature Page to
First Amendment to Loan and Security Agreement

 

--------------------------------------------------------------------------------



 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Securities Intermediary

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Bank

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Administrator

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to
First Amendment to Loan and Security Agreement

 

--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

The Financing Providers

 

 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to
First Amendment to Loan and Security Agreement

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

CONFORMED LOAN AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------

 

Conformed through First Amendment to Loan and Security Agreement dated as of
January 29, 2020

 

 

LOAN AND SECURITY AGREEMENT

 

dated as of

 

April 30, 2019

 

among

 

BCSF COMPLETE FINANCING SOLUTION LLC

 

the Financing Providers party hereto

 

the Collateral Administrator, Collateral Agent, Securities Intermediary and Bank
party hereto

 

and

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Administrative Agent

 

 

--------------------------------------------------------------------------------



 

Table of Contents

 

 

 

Page

 

 

 

 

ARTICLE I

 

 

THE PORTFOLIO INVESTMENTS

 

 

 

 

SECTION 1.01

Originations and Purchases of Portfolio Investments

22

SECTION 1.02

Procedures for Originations, Purchases and Related Financings

22

SECTION 1.03

Conditions to Originations and Purchases

23

SECTION 1.04

Sales of Portfolio Investments

24

SECTION 1.05

Currency Equivalents Generally; Certain Calculations

26

 

 

 

 

ARTICLE II

 

 

THE FINANCINGS

 

 

 

 

SECTION 2.01

Financing Commitments

27

SECTION 2.02

Initial Advance

27

SECTION 2.03

Financings, Use of Proceeds

27

SECTION 2.04

Initial Closing Conditions

30

SECTION 2.05

Other Conditions to Initial Funding

31

 

 

 

 

ARTICLE III

 

 

ADDITIONAL TERMS APPLICABLE TO THE FINANCINGS

 

 

 

 

SECTION 3.01

The Advances

31

SECTION 3.02

General

35

SECTION 3.03

Taxes

35

SECTION 3.04

Mitigation Obligations; Replacement of Lenders

38

 

 

 

 

ARTICLE IV

 

 

COLLECTIONS AND PAYMENTS

 

 

 

 

SECTION 4.01

Interest Proceeds

39

SECTION 4.02

Principal Proceeds

40

SECTION 4.03

Principal and Interest Payments; Prepayments; Commitment Fee; Priority of
Payments

40

SECTION 4.04

Payments Generally

44

SECTION 4.05

Interest MV Cure Account and Principal MV Cure Account

45

SECTION 4.06

Proceeds Collection Account

46

SECTION 4.07

Reduction of Financing Commitments

46

 

 

 

 

ARTICLE V

 

 

[RESERVED]

 

 

 

 

 

ARTICLE VI

 

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

 

 

 

SECTION 6.01

Representations and Warranties

46

SECTION 6.02

Covenants of the Company

49

SECTION 6.03

Separate Existence

52

 

--------------------------------------------------------------------------------



 

SECTION 6.04

Amendments, Etc.

54

 

 

 

 

ARTICLE VII

 

 

EVENTS OF DEFAULT

 

 

 

 

 

ARTICLE VIII

 

 

ACCOUNTS; COLLATERAL SECURITY

 

 

 

 

SECTION 8.01

The Accounts; Agreement as to Control

57

SECTION 8.02

Collateral Security; Pledge; Delivery

60

SECTION 8.03

Capital Contributions

63

SECTION 8.04

Accountings

63

 

 

 

 

ARTICLE IX

 

 

THE AGENTS

 

 

 

 

SECTION 9.01

Appointment of Administrative Agent and Collateral Agent

63

SECTION 9.02

Additional Provisions Relating to the Collateral Agent and the Collateral
Administrator

66

 

 

 

 

ARTICLE X

 

 

MISCELLANEOUS

 

 

 

 

SECTION 10.01

Non-Petition

68

SECTION 10.02

Notices

68

SECTION 10.03

No Waiver

68

SECTION 10.04

Expenses; Indemnity; Damage Waiver

68

SECTION 10.05

Amendments

69

SECTION 10.06

Confidentiality

69

SECTION 10.07

Successors; Assignments

70

SECTION 10.08

Non-Recourse

73

SECTION 10.09

Governing Law; Submission to Jurisdiction; Etc.

73

SECTION 10.10

Counterparts

74

SECTION 10.11

Headings

74

SECTION 10.12

Interest Rate Limitation

74

SECTION 10.13

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

75

 

 

 

Schedules

 

 

 

 

 

Schedule 1

Transaction Schedule

 

Schedule 2

Contents of Initial Approval Requests

 

Schedule 3

Contents of Final Approval Requests

 

Schedule 4

Eligibility Criteria

 

Schedule 5

Concentration Limitations

 

Schedule 6

Disqualified Lenders

 

Schedule 7

Moody’s Industries Codes

 

Schedule 8

Initial Loans

 

Schedule 9

Market Value Calculations

 

 

ii

--------------------------------------------------------------------------------



 

Exhibit

 

 

 

Exhibit A

Form of Request for Advance

Exhibit B-1

Form of Daily Portfolio Holding Report

Exhibit B-2

Form of Quarterly Holdings Report

Exhibit C-1

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit C-2

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit C-3

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit C-4

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

 

iii

--------------------------------------------------------------------------------

 

LOAN AND SECURITY AGREEMENT dated as of April 30, 2019 (this “Agreement”) among
BCSF COMPLETE FINANCING SOLUTION LLC (the “Company”), a Delaware limited
liability company, as borrower; the Financing Providers party hereto; WELLS
FARGO BANK, NATIONAL ASSOCIATION, in its capacity as collateral agent (in such
capacity, the “Collateral Agent”); WELLS FARGO BANK, NATIONAL ASSOCIATION, in
its capacity as collateral administrator (in such capacity, the “Collateral
Administrator”); WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as
securities intermediary (in such capacity, the “Securities Intermediary”); WELLS
FARGO BANK, NATIONAL ASSOCIATION, in its capacity as bank (in such capacity, the
“Bank”, and collectively with the Securities Intermediary, the “Intermediary”);
and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as administrative agent for the
Financing Providers hereunder (in such capacity, the “Administrative Agent”).

 

The Company is acquiring, contemporaneously with the execution hereof, certain
middle market unitranche loans identified on Schedule 8 hereto (the “Initial
Loans”) from BCSF Complete Financing Solution Holdco LLC (in such capacity, the
“Depositor”) via assignment and contribution, pursuant to the Master
Contribution Agreement and the Master Assignment Agreement.

 

The Company wishes to originate and accumulate additional middle market
unitranche loans and certain other eligible loans (together with the Initial
Loans, the “Portfolio Investments”), all on and subject to the terms and
conditions set forth herein.

 

On and subject to the terms and conditions set forth herein, JPMorgan Chase
Bank, National Association (“JPMCB”) has agreed to make advances to the Company
(“Advances”) hereunder to the extent specified on the transaction schedule
attached as Schedule 1 hereto (the “Transaction Schedule”).  JPMCB, together
with its successors and permitted assigns, are referred to herein as the
“Financing Providers”, and the types of financings to be made available by them
hereunder are referred to herein as the “Financings”.  For the avoidance of
doubt, the terms of this Agreement relating to types of Financings not indicated
on the Transaction Schedule as being available hereunder shall not bind the
parties hereto, and shall be of no force and effect.

 

Accordingly, the parties hereto agree as follows:

 

Except as otherwise specified herein or as the context may otherwise require,
the following terms have the respective meanings set forth below for all
purposes of this Agreement, and the definitions of such terms are equally
applicable both to the singular and plural forms of such terms and to the
masculine, feminine and neuter genders of such terms.

 

“Account” has the meaning specified in Section 8.01(a).

 

“Adjusted Principal Amount” means, on any date of determination, the greater of
(x) the aggregate principal amount of the outstanding Advances and (y) the
Minimum Facility Amount then in effect.

 

“Administrative Agent” has the meaning specified in the preamble.

 

“Administrative Expenses” means (i) the fees, expenses (including indemnities)
and other amounts due or accrued in connection with the entry into of this
Agreement or the administration or maintenance of the Company (including (x) any
such amounts that were due and not paid on any prior date in accordance with the
Priority of Payments and (y) the reimbursement of any such amounts paid by a
third party on behalf of the Company (including an Affiliate of the Company));
provided that, for the avoidance of doubt, amounts that are expressly payable to
any Person or entity under the Priority of

 

--------------------------------------------------------------------------------



 

Payments in respect of an amount that is stated to be payable as an amount other
than as Administrative Expenses (including, without limitation, interest and
principal on the Advances) shall not constitute Administrative Expenses and
(ii) fees, expenses (including indemnities) and other amounts payable to the
Collateral Agent, the Collateral Administrator or the Intermediary, or any
successor to any of them.

 

“Advances” has the meaning specified in the preamble.

 

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Company) at law or in equity, or before or by any
governmental authority, domestic or foreign, whether pending, active or, to the
Company’s knowledge, threatened against or affecting the Company or its property
that could reasonably be expected to result in a Material Adverse Effect.

 

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by, or under common control with, such former Person
(whether by virtue of ownership, contractual rights or otherwise).

 

“Agent Business Day” means any day on which commercial banks and foreign
exchange markets settle payments in each of New York City and the city in which
the corporate trust office of the Collateral Agent is located.

 

“Agents” means each of the Administrative Agent and the Collateral Agent.

 

“Amendment” has the meaning specified in Section 6.04.

 

“Antares” means Antares Midco Inc., a Delaware corporation.

 

“Antares HoldCo” shall mean Antares Complete Financing Solution Holdings LLC, a
Delaware limited liability company.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company from time to time concerning or relating
to bribery or corruption.

 

“Applicable Margin” means, for each Advance, the amount specified on the
Transaction Schedule as the “Applicable Margin for Advances”.

 

“Approval Request” has the meaning specified in Section 1.02(a).

 

“Bank” has the meaning specified in the preamble.

 

“Base Rate” shall mean, for any day,(i) with respect to USD Advances, a rate per
annum equal to the greater of (a) the Prime Rate in effect on such day and
(b) the Federal Funds Effective Rate in effect on such day plus 0.5%, (ii) with
respect to CAD denominated Advances, the Canadian Prime Rate and (iii) with
respect to any GBP Advance or Advance denominated in EUR, the annual rate of
interest announced from time to time by the Administrative Agent (or an
affiliate thereof) as being its reference rate then in effect for determining
interest rates on commercial loans made by it in the United Kingdom (with
respect to GBP Advances) or the Euro Zone (with respect to Advances denominated
in EUR).  Any change in the Base Rate due to a change in the Prime Rate, the
Federal Funds Effective Rate, the Canadian Prime Rate or a rate specified in
clause (iii) above shall be effective from and including the effective date of
such change.

 

2

--------------------------------------------------------------------------------



 

“Business Day” means any day on which commercial banks are open in New York
City; provided that (i) with respect to any provisions herein relating to the
setting of the LIBO Rate or the calculation or conversion of amounts denominated
in GBP, “Business Day” shall be deemed to exclude any day on which banks are
required or authorized to be closed in London, England, (ii) with respect to any
provisions herein relating to the calculation or conversion of amounts
denominated in CAD, “Business Day” shall be deemed to exclude any day on which
banks are required or authorized to be closed in Toronto, Canada and (iii) with
respect to any provisions herein relating to the setting of EURIBOR or the
calculation or conversion of amounts denominated in EUR, “Business Day” shall be
deemed to exclude any day on which TARGET2 is not open for settlement of
payments in Euro.

 

“CAD” means the lawful currency of Canada.

 

“Calculation Date” means, with respect to any Calculation Period, the last day
of such Calculation Period.

 

“Calculation Period” means the period from and including the date on which the
first Advance is made hereunder to and including July 5, 2019, and each
successive three (3) month period (i.e., ending on each July 5, October 5,
January 5 and April 5) during the term of this Agreement (or, in the case of the
last Calculation Period, if the last Calculation Period does not end on such a
date (each such date, a “Calculation Period Start Date”), the period from and
including the preceding Calculation Period Start Date to but excluding the
Maturity Date).

 

“Canadian Prime Rate” means, on any day, the rate determined by the
Administrative Agent to be the higher of (i) the rate equal to the PRIMCAN Index
rate published by Bloomberg Financial Markets Commodities News (or any successor
to or substitute for such service, providing rate quotations comparable to those
currently provided by such service, as determined by the Administrative Agent
from time to time) at 10:15 a.m. Toronto time on such day and (ii) the CDOR
Rate, plus 1% per annum.  Any change in the Canadian Prime Rate due to a change
in the PRIMCAN Index or the CDOR Rate shall be effective from and including the
effective date of such change in the PRIMCAN Index or CDOR Rate, respectively.

 

“CDOR Rate” means, on any day and for any period, an annual rate of interest
equal to the average rate applicable to CAD bankers’ acceptances for a three
month period (or, for purposes of the definition of the term “Canadian Prime
Rate”, a thirty day period) that appears on the Reuters Screen CDOR Page (or on
any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time), rounded to the nearest 1/100th of 1%
(with .005% being rounded up), at approximately 10:15 a.m. Toronto time on such
day, or if such day is not a Business Day, then on the immediately preceding
Business Day (the “Screen Rate”); provided that (i) if such Screen Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement and (ii) the CDOR Rate with respect to the first Calculation Period
shall be determined by interpolating linearly between the rate for deposits with
a term of thirty days and the rate for deposits with a term of three months.

 

“CFC” means a “controlled foreign corporation” as defined in Section 957 of the
Code.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding

 

3

--------------------------------------------------------------------------------



 

anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall be deemed to be a “Change in Law,” regardless of
the date enacted, adopted or issued.

 

“Change of Control” means an event or series of events by which (x) Parent,
Antares and/or their respective Affiliates, collectively, (i) cease to possess,
directly or indirectly, the ability to direct the material actions of the
Company or the management policies and decisions of the Company, or (ii) cease,
directly or indirectly, to own and control legally and beneficially all of the
equity interests of the Company, or (y) Parent, Antares or an affiliate of
Parent or Antares ceases to be a “manager” (as such term is defined in the
HoldCo LLC Agreement) of HoldCo.

 

“Charges” has the meaning specified in Section 10.12.

 

“Code” means The United States Internal Revenue Code of 1986, as amended.

 

“Collateral” has the meaning specified in Section 8.02(a).

 

“Collateral Account” has the meaning specified in Section 8.01(a).

 

“Collateral Administrator” has the meaning specified in the preamble.

 

“Collateral Agent” has the meaning specified in the preamble.

 

“Collateral Principal Balance” means, on any date of determination, (A) the
aggregate principal balance of the Portfolio Investments, including for this
purpose the funded and unfunded balance of any Delayed Funding Term Loan, as of
such date plus (B) the amounts on deposit in the Principal Collection Account
(including cash and Eligible Investments) representing Principal Proceeds as of
such date minus (C) the aggregate principal balance of all Ineligible
Investments and the amount of any Unfunded Exposure Shortfall as of such date.

 

“Collection Account” means the Interest Collection Account and the Principal
Collection Account, collectively.

 

“Commitment Fee” has the meaning specified in Section 4.03(e).

 

“Company” has the meaning specified in the preamble.

 

“Compliance Condition” has the meaning specified in Schedule 9 hereto.

 

“Concentration Limitations” has the meaning specified on Schedule 5 hereto.

 

“Contribution Date” means with respect to any Portfolio Investment contributed
to the Company pursuant to Section 8.03, the date such Portfolio Investment is
contributed to the Company.

 

“Currency Shortfall” has the meaning specified in Section 4.04(b).

 

“Custodial Account” has the meaning specified in Section 8.01(a).

 

“Daily Portfolio Holding Report” has the meaning specified in Section 8.04.

 

4

--------------------------------------------------------------------------------



 

“Default” has the meaning specified in Section 1.03(c).

 

“Delayed Funding Term Loan” means any Portfolio Investment that, as of the date
of determination, (a) requires the holder thereof to make one or more future
advances to the obligor under the Underlying Instruments relating thereto,
(b) specifies a maximum amount that can be borrowed on one or more borrowing
dates, and (c) does not permit the re-borrowing of any amount previously repaid
by the obligor thereunder; but any such Portfolio Investment will be a Delayed
Funding Term Loan only until all commitments by the holders thereof to make
advances to the obligor thereon expire or are terminated or reduced to zero.

 

“Deliver” (and its correlative forms) means the taking of the following steps:

 

(1)           in the case of Portfolio Investments, Eligible Investments and
amounts deposited into an Account, by (x) causing the Securities Intermediary to
indicate by book entry that a financial asset comprised thereof has been
credited to the Custodial Account and (y) causing the Securities Intermediary to
agree that it will comply with entitlement orders originated by the Collateral
Agent with respect to each such security entitlement without further consent by
the Company;

 

(2)           in the case of each general intangible (including any
participation interest that is not, or the debt underlying which is not,
evidenced by an instrument), by notifying the obligor thereunder of the security
interest of the Collateral Agent; provided that the Company shall not be
required to notify the obligor unless an Event of Default has occurred and is
continuing or a Market Value Cure Failure shall have occurred; and provided,
further, that if an Event of Default has occurred and is continuing or a Market
Value Cure Failure shall have occurred and, in either case, the Company has not
so notified the obligor within one (1) Business Day of request by the
Administrative Agent, the Administrative Agent may so notify such obligor;

 

(3)           in the case of Portfolio Investments consisting of instruments
(the “Possessory Collateral”) that do not constitute a financial asset forming
the basis of a security entitlement delivered to the Collateral Agent pursuant
to clause (1) above, by causing (x) the Collateral Agent to obtain possession of
such Possessory Collateral in the State of New York or the State of Minnesota,
or (y) a person other than the Company and a securities intermediary (A)(I) to
obtain possession of such Possessory Collateral in the State of New York or the
State of Minnesota, and (II) to then authenticate a record acknowledging that it
holds possession of such Possessory Collateral for the benefit of the Collateral
Agent or (B)(I) to authenticate a record acknowledging that it will take
possession of such Possessory Collateral for the benefit of the Collateral Agent
and (II) to then acquire possession of such Possessory Collateral in the State
of New York or the State of Minnesota;

 

(4)           in the case of any account which constitutes a “deposit account”
under Article 9 of the UCC, and by causing the Bank to continuously identify in
its books and records the security interest of the Collateral Agent in such
account and, except as may be expressly provided herein to the contrary,
establishing dominion and control over such account in favor of the Collateral
Agent; and

 

(5)           in all cases, by filing or causing the filing of a financing
statement with respect to such Collateral with the Secretary of State of the
State of Delaware.

 

Notwithstanding clauses (1) and (4) above, the Company shall ensure that all
Portfolio Investments denominated in a Permitted Non-USD Currency and all
proceeds thereof shall be

 

5

--------------------------------------------------------------------------------



 

deposited in or credited to a Permitted Non-USD Currency Account established for
such Permitted Non-USD Currency.

 

“Depositor” has the meaning specified in the preamble.

 

“Designated Email Notification Address” means
Credit_TreasuryTeam@baincapital.com; provided that the Company may, upon at
least five (5) Business Day’s written notice to the applicable Agent, designate
any other email address with respect to the Company as a Designated Email
Notification Address.

 

“Designated Independent Broker-Dealer” means JPMorgan Securities LLC, provided
that, so long as no Market Value Cure Failure shall have occurred and no Event
of Default shall have occurred and be continuing, the Company may, upon at least
five (5) Business Day’s written notice to the applicable Agent, designate
another Independent Broker-Dealer as the Designated Independent Broker-Dealer.

 

“Disqualified Lender” means (a)(i) each Person identified by its complete and
correct legal name on Schedule 6 as of the date hereof and (ii) subject to the
consent of the Administrative Agent and to the extent that no Event of Default
has occurred and is continuing at such time, each Person who is identified by
its complete and correct legal name by the Company to the Administrative Agent
from time to time in a supplement to Schedule 6 and (b) in the case of each
Person identified pursuant to clause (a) above, any of its Affiliates that are
either (x) identified in writing by their respective complete and correct legal
names by the Company to the Administrative Agent from time to time or (y) known
or reasonably identifiable as an Affiliate of any such Person.  For the
avoidance of doubt, any legal name of a Person shall be considered “complete and
correct” notwithstanding (i) any change in the legal name of such Person, to the
extent the new name is (x) identified in writing by the Company to the
Administrative Agent from time to time or (y) known or reasonably identifiable
as the new name of such Person or (ii) any variance in punctuation.

 

“Dollar Equivalent” means, with respect to any Advance denominated in a
Permitted Non-USD Currency, the amount of USD that would be required to purchase
the amount of such Permitted Non-USD Currency of such Advance using the
reciprocal foreign exchange rates obtained as described in the definition of the
term Spot Rate.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States (but excluding any territory or
possession thereof).

 

“Effective Date” has the meaning specified in Section 2.04.

 

“Effective Date Letter Agreement” means the letter agreement dated as of the
date hereof between the Company and the Administrative Agent.

 

“Effective Tax Rate” means the highest combined marginal federal, state and
local income Tax rate applicable to corporations resident in New York, New York
during such period, taking into account the deductibility of state and local
Taxes from federal taxable income.

 

“Eligibility Criteria” means the eligibility criteria set forth in Schedule 4.

 

“Eligible Currency” means U.S. Dollars and each Permitted Non-USD Currency.

 

“Eligible Investments” has the meaning specified in Section 4.01.

 

6

--------------------------------------------------------------------------------



 

“Eligible Jurisdiction” means the United States (or any State thereof), Canada,
the United Kingdom and any country within the Euro Zone.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Enforcement Priority of Payments” has the meaning specified in Section 4.03(i).

 

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended, and the rules and regulations promulgated thereunder by the United
States Department of Labor, as from time to time in effect.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412, 430 or 431 of the Code).

 

“ERISA Event” means that (1) the Company has underlying assets which constitute
“plan assets” under the Plan Asset Rules, (2) the Company sponsors, maintains,
contributes to or is required to contribute to any Plan, or (3) the Company
incurs a liability with respect to any Plan sponsored, maintained or contributed
to by an ERISA Affiliate which, with respect to this clause (3), would
reasonably be expected to have a Material Adverse Effect (it being understood
that the assertion of any claim relating to any such Plan against the Company
shall constitute a Material Adverse Effect).

 

“Estimated Taxable Income” means, as of any Calculation Date, a good-faith
estimate of the taxable income of the Company for the current Tax Year through
the end of calendar quarter in which such Calculation Date occurs.

 

“EUR”, “Euros” and “€” mean the lawful currency of each state so described in
any EMU Legislation introduced in accordance with the EMU Legislation.

 

“EURIBOR” means, for each Calculation Period relating to an Advance in EUR, the
Euro interbank offered rate administered by the European Money Markets Institute
(or any other person which takes over the administration of that rate) displayed
on Reuters Screen EURIBOR01 on the Bloomberg Financial Markets Commodities News
(or on any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to deposits in the EUR in the Euro Zone) at
approximately 11:00 a.m., Brussels time, two (2) Business Days prior to the
commencement of such Calculation Period, as the rate for EUR deposits with a
maturity of three months; provided that EURIBOR with respect to the first
Calculation Period shall be determined by interpolating linearly between the
rate for deposits with a term of thirty days and the rate for deposits with a
term of three months.  If such rate is not available at such time for any
reason, then EURIBOR for such Calculation Period shall be the rate (which shall
not be less than zero) at which EUR deposits in an amount corresponding to the
amount of such Advance and for the applicable maturity are offered by the
principal Brussels office of the Administrative Agent in immediately available
funds in the Euro Zone interbank market at approximately 11:00 a.m., Brussels
time, two (2) Business Days prior to the commencement of such Calculation
Period.  Notwithstanding anything in the foregoing to the contrary, if EURIBOR
as calculated for any purpose under this Agreement is below zero percent,
EURIBOR will be deemed to be zero percent for such purpose until such time as it
exceeds zero percent again.

 

“Events of Default” has the meaning specified in Article VII.

 

7

--------------------------------------------------------------------------------



 

“Excess Concentration Amount” means, as of any date of determination, the sum,
without duplication, of the Market Value of the portion of each Portfolio
Investment, if any, that is in excess of any Concentration Limitations (to the
extent such Portfolio Investment was in excess of such Concentration Limitations
at the times provided on Schedule 5).  If multiple Portfolio Investments are in
excess of the Concentration Limitations, then from those Portfolio Investments,
the Company may select the Portfolio Investments (or portions thereof) to be
counted above; provided, further, that, absent a selection by the Company,
Portfolio Investments (or portions thereof) with the lowest Market Values shall
be counted above until the Concentration Limitations are satisfied.

 

“Excluded Permitted Distribution Account” has the meaning specified in
Section 8.01(a).

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, imposed as a result of
such Recipient being organized under the laws of, or having its principal office
or, its applicable lending office (or relevant office for receiving payments
from or on account of the Company or making funds available to or for the
benefit of the Company) located in, the jurisdiction imposing such Tax (or any
political subdivision thereof), (b) Other Connection Taxes, (c) U.S. withholding
Taxes imposed on amounts payable to or for the account of such Recipient that
are or would be required to be withheld pursuant to a law in effect on the date
on which (i) such Recipient acquires an interest in the Financing Commitment or
Advance or becomes an Agent or (ii) such Recipient changes its office for
receiving payments by or on account of the Company or making funds available to
or for the benefit of the Company, except in each case to the extent that,
pursuant to Section 3.03, amounts with respect to such Taxes were payable either
to such Recipient’s assignor immediately before such Recipient became a party
hereto or to such Recipient immediately before it changed its office for
receiving payments by or on account of the Company or making funds available to
or for the benefit of the Company, (d) Taxes attributable to such Recipient’s
failure to comply with Section 3.03(f), (e) any Taxes imposed under FATCA and
(f) U.S. backup withholding Taxes.

 

“Expense Cap” means $335,526.32 for any 12-month period.

 

“Facility Reduction” has the meaning specified in Section 4.07.

 

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version of such Sections), any current or
future regulations or official interpretations thereof, intergovernmental
agreements thereunder, any fiscal or regulatory legislation, rules, guidance
notes or practices adopted pursuant to such intergovernmental agreements,
similar or related non-U.S. laws that correspond to Sections 1471 to 1474 of the
Code, and any agreements entered into pursuant to Section 1471(b)(1) of the
Code.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Final Approval Request” has the meaning specified in Section 1.02(a).

 

“Financing Commitment” has the meaning specified in Section 2.01.

 

8

--------------------------------------------------------------------------------



 

“Financing Limit” has the meaning specified on the Transaction Schedule.

 

“Financing Providers” has the meaning specified in the preamble.

 

“Financings” has the meaning specified in the preamble.

 

“First Amendment Date” means January 29, 2020.

 

“First Amendment Date Letter Agreement” means the letter agreement, dated as of
the First Amendment Date, between the Company and the Administrative Agent.

 

“First Lien Loan” means a Portfolio Investment (i) that is not (and cannot by
its terms become) subordinate in right of payment to any obligation of the
obligor thereof (other than a Permitted Working Capital Facility) in any
bankruptcy, reorganization, arrangement, insolvency, moratorium or liquidation
proceedings, (ii) that is secured by a pledge of collateral, which security
interest is validly perfected and first priority (subject to liens for Taxes or
regulatory charges and any other liens permitted under the related Underlying
Instruments that are reasonable and customary for similar loans and liens
securing a Permitted Working Capital Facility) under applicable law and
(iii) the Company determines in good faith that the value of the collateral
securing the loan (including based on enterprise value) on or about the time of
origination or acquisition by the Company equals or exceeds the outstanding
principal balance thereof plus the aggregate outstanding balances of all other
loans of equal or higher seniority secured by the same collateral.

 

“Foreign Holdco” means any Domestic Subsidiary substantially all of the assets
of which are capital stock of one or more CFCs.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States, as applied from time to time by the Company.

 

“GBP” and “£” mean British Pounds.

 

“GBP Advance” any Advance denominated in GBP.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“HoldCo” means BCSF Complete Financing Solution Holdco LLC, a Delaware limited
liability company.

 

“HoldCo LLC Agreement” means the Amended and Restated Limited Liability Company
Agreement of HoldCo, as amended on and prior to the First Amendment Date.

 

“Indebtedness” as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to capital leases that is properly classified as

 

9

--------------------------------------------------------------------------------



 

a liability on a balance sheet; (iii) notes payable and drafts accepted
representing extensions of credit whether or not representing obligations for
borrowed money; (iv) any obligation owed for all or any part of the deferred
purchase price of property or services (other than ordinary trade payables);
(v) all indebtedness secured by any lien on any property or asset owned or held
by that Person regardless of whether the indebtedness secured thereby shall have
been assumed by that Person or is nonrecourse to the credit of that Person;
(vi) the face amount of any letter of credit issued for the account of that
Person or as to which that Person is otherwise liable for reimbursement of
drawings; (vii) the direct or indirect guaranty, endorsement (otherwise than for
collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the obligation
of another; (viii) any obligation of such Person the primary purpose or intent
of which is to provide assurance to an obligee that the obligation of the
obligor thereof will be paid or discharged, or any agreement relating thereto
will be complied with, or the holders thereof will be protected (in whole or in
part) against loss in respect thereof; and (ix) any liability of such Person for
an obligation of another through any contractual obligation (contingent or
otherwise) (a) to purchase, repurchase or otherwise acquire such obligation or
any security therefor, or to provide funds for the payment or discharge of such
obligation (whether in the form of loans, advances, stock purchases, capital
contributions or otherwise) or (b) to maintain the solvency or any balance sheet
item, level of income or financial condition of another if, in the case of any
agreement described under subclauses (a) or (b) of this clause (ix), the primary
purpose or intent thereof is as described in clause (viii) above.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under this Agreement and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitee” has the meaning specified in Section 10.04(b).

 

“Independent Broker-Dealer” means any of the following (as such list may be
revised from time to time by mutual agreement of the Company and the
Administrative Agent):  Bank of America, N.A., The Bank of Montreal, Barclays
Bank plc, BNP Paribas, Citibank, N.A., Credit Suisse, Deutsche Bank AG, Goldman
Sachs & Co., Morgan Stanley & Co, The Royal Bank of Scotland plc, UBS AG, Royal
Bank of Canada and Wells Fargo, National Association, Nomura Securities
International, Inc., Merrill Lynch, Pierce, Fenner & Smith, Incorporated and any
affiliate or legal successor of any of the foregoing.

 

“Ineligible Investment” means any Portfolio Investment that fails at any time to
satisfy the Eligibility Criteria unless otherwise agreed by the Administrative
Agent; provided that, for purposes of clauses (6), (13) and (30) of the
Eligibility Criteria only, any such failure with respect to a Portfolio
Investment will be determined solely at the time of Origination or Purchase
thereof, as applicable, by the Company.

 

“Information” means (i) the Loan Documents and the details of the provisions
thereof and (ii) all information received from the Company or any Affiliate
thereof relating to the Company or its business or any obligor in respect of any
Portfolio Investment in connection with the transactions contemplated by this
Agreement.

 

“Initial Approval Request” has the meaning specified in Section 1.02(a).

 

“Initial Loans” has the meaning specified in the preamble.

 

“Interest Collection Account” has the meaning specified in Section 8.01(a).

 

“Interest MV Cure Account” has the meaning specified in Section 8.01(a).

 

10

--------------------------------------------------------------------------------

 

“Interest Priority of Payments” has the meaning specified in Section 4.03(g).

 

“Interest Proceeds” means all payments of interest received by the Company in
respect of the Portfolio Investments and Eligible Investments (in each case
other than accrued interest purchased by the Company, but including proceeds
received from the sale of interest accrued after the date on which the Company
acquired the related Portfolio Investment), all other payments on the Eligible
Investments (other than principal payments received on Eligible Investments
purchased with Principal Proceeds) and all payments of fees and other similar
amounts received by the Company or deposited into any of the Accounts or
Permitted Non-USD Currency Accounts (including unused commitment fees, facility
fees, late payment fees, prepayment premiums, amendment fees and waiver fees,
but excluding syndication or other up-front fees and administrative agency or
similar fees); provided, however, that, for the avoidance of doubt, Interest
Proceeds shall not include amounts or Eligible Investments in the Excluded
Permitted Distribution Account or any proceeds therefrom.

 

“Intermediary” has the meaning specified in the preamble.

 

“Investment” means (a) the purchase of any debt or equity security of any other
Person, or (b) the making of any loan or advance to any other Person, or
(c) becoming obligated with respect to Indebtedness of any other Person.

 

“IRS” means the United States Internal Revenue Service.

 

“JPMCB” has the meaning specified in the preamble.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any governmental authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any governmental authority,
in each case whether or not having the force of law.

 

“Lender” has the meaning specified in Section 2.01.

 

“LIBO Rate” means, for each Calculation Period relating to an Advance
denominated in USD or GBP, the rate appearing on the Reuters Screen LIBOR 01
Page (or, in the case of a GBP Advance, the Reuters Screen LIBOR 02 Page) on the
Bloomberg Financial Markets Commodities News (or on any successor or substitute
page of such service, or any successor to or substitute for such service,
providing rate quotations comparable to those currently provided on such page of
such service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to deposits in the
applicable Eligible Currency in the London interbank market) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Calculation Period, as the rate for U.S. Dollar deposits
(or, in the case of a GBP Advance, deposits in GBP) with a maturity of three
months; provided that the LIBO Rate with respect to the first Calculation Period
shall be determined by interpolating linearly between the rate for deposits with
a term of thirty days and the rate for deposits with a term of three months.  If
such rate is not available at such time for any reason, then the LIBO Rate for
such Calculation Period shall be the rate (which shall not be less than zero) at
which U.S. Dollar deposits (or, in the case of a GBP Advance, deposits in GBP)
in an amount corresponding to the amount of such Advance and for the applicable
maturity are offered by the principal London office of the Administrative Agent
in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Calculation Period.  Notwithstanding anything in the
foregoing to the contrary, if the LIBO Rate as calculated for any purpose

 

11

--------------------------------------------------------------------------------



 

under this Agreement is below zero percent, the LIBO Rate will be deemed to be
zero percent for such purpose until such time as it exceeds zero percent again.

 

“Lien” means any lien, security interest, mortgage, pledge, hypothecation,
encumbrance, preference, priority, preferential arrangement, charge, or adverse
claim.

 

“Loan Assignment Agreement” has the meaning specified in Section 8.01(a).

 

“Loan Documents” means this Agreement, the Omnibus Financing Terms Agreement,
the Master Contribution Agreement, each Master Assignment Agreement (in each
case, including schedules and exhibits thereto), the First Amendment Date Letter
Agreement, and any agreements entered into in connection herewith by the Company
with or in favor of the Administrative Agent and/or the Lenders, including any
amendments, modifications or supplements thereto or waivers thereof, UCC filings
and any certificates prepared in connection with this Agreement.

 

“LTV Ratio” means, on any date of determination, an amount (expressed as a
percentage) equal to (A)(i) the principal amount of the then outstanding
Advances (assuming that Advances have been made for any outstanding Purchase
Commitments (other than Purchase Commitments for the unfunded portions of
Delayed Funding Term Loans in respect of which no Advance has been requested)
which have traded but not settled) and the accrued but unpaid interest payable
on the Advances minus (ii) the amounts then on deposit in the Collateral
Accounts and the Permitted Non-USD Currency Accounts (including cash and
Eligible Investments, but excluding amounts on deposit in the Unfunded Exposure
Account (or the applicable Permitted Non-USD Currency Account in respect of such
Unfunded Exposure Amounts relating to Portfolio Investments denominated in a
Permitted Non-USD Currency) and Principal Proceeds that have been designated to
pay a portion of the purchase price in respect of any Purchase Commitments which
have traded but not settled) plus (iii) the Unfunded Exposure Shortfall divided
by (B) the Net Asset Value.

 

“Maintenance LTV Ratio” has the meaning specified in Schedule 9.

 

“Margin Stock” has the meaning set forth under Regulation U issued by the
Federal Reserve Board, including any debt security which is by its terms
convertible into “Margin Stock”.

 

“Market Value” means, on any date of determination, with respect to any
Portfolio Investment, the market value of such Portfolio Investment as assigned
by the Administrative Agent in accordance with Schedule 9.

 

“Market Value Cure” means, on any date of determination, (i) the contribution of
cash to the Company (which shall be deposited in the Principal MV Cure Account)
or additional Eligible Investments to the Company and the pledge and Delivery
thereof by the Company to the Collateral Agent pursuant to the terms hereof,
(ii) the prepayment by the Company of an aggregate principal amount of Advances
(together with accrued and unpaid interest thereon but otherwise without penalty
or premium), (iii) the sale of Portfolio Investments in accordance with
Section 1.04 or (iv) any combination of the foregoing clauses (i) , (ii) or
(iii), in each case during the Market Value Cure Period and in an amount such
that the Compliance Condition is satisfied.  In connection with any Market Value
Cure, a Portfolio Investment shall be deemed to have been sold by the Company if
there has been a valid, binding and enforceable contract for the assignment of
such Portfolio Investment and, in the reasonable judgment of the Company, such
assignment will settle within fifteen (15) Business Days from the related Trade
Date thereof.  The Company shall use its best efforts to effect any such
assignment within such time period.

 

12

--------------------------------------------------------------------------------



 

“Market Value Cure Failure” means (x) the occurrence of each of (i) the
inability of the Company to demonstrate in writing to the Administrative Agent
(which determination may be accepted or not accepted in the sole discretion of
the Administrative Agent), prior to the end of the applicable Market Value Cure
Period, that a determination made by the Administrative Agent that a Market
Value Event has occurred is no longer accurate (whether due to an increase in
the Net Asset Value during the Market Value Cure Period or otherwise) and
(ii) the failure by the Company to effect a Market Value Cure as set forth in
the definition of such term or (y) if in connection with any Market Value Cure,
a Portfolio Investment sold shall fail to settle within fifteen (15) Business
Days from the related Trade Date thereof (such settlement date to be extended by
five (5) Business Days upon the Company’s request if the Company represents to
the Administrative Agent that it is diligently pursuing the settlement of such
sale) or in such longer period as may be agreed to by the Administrative Agent
in its sole discretion.

 

“Market Value Cure Period” means the period commencing on the Business Day on
which the Administrative Agent notifies the Company of the occurrence of a
Market Value Event (which notice shall be given by the Administrative Agent
prior to 2:00 p.m., New York City time, on any Business Day, and if not given by
such time, such notice shall be deemed to have been given on the next succeeding
Business Day) and ending at (x) 5:00 p.m., New York City time, on the date that
is two (2) Business Days thereafter or (y) such later date and time as may be
agreed to by the Administrative Agent in its sole discretion.

 

“Market Value Event” means the notification in writing by the Administrative
Agent to the Company that it has determined that as of any date the LTV Ratio is
greater than the Maintenance LTV Ratio.

 

“Master Assignment Agreement” means individually and/or collectively as the
context may require, (i) that certain Assignment Agreement, dated as of
April 30, 2019, among the Company, HoldCo, Antares Bain Capital Complete
Financing Solution LLC and ABC Complete Financing Solution LLC, (ii) that
certain Assignment and Assumption, dated as of April 30, 2019, among the
Company, HoldCo, Antares Bain Capital Complete Financing Solution LLC and ABC
Complete Financing Solution LLC and (iii) each of those two certain Assignment
Agreements, dated as of April 30, 2019, between Antares Bain Capital Complete
Financing Solution LLC and the Company.

 

“Master Contribution Agreement” means the Master Contribution Agreement, dated
as of April 30, 2019, among the Company, HoldCo, and Parent.

 

“Material Adverse Effect” has the meaning specified in Section 6.01(m).

 

“Maturity Date” means the date that is the earliest of (1) the Scheduled
Termination Date set forth on the Transaction Schedule, (2) the date on which
the Secured Obligations become due and payable following the occurrence of an
Event of Default under Article VII, (3) the date on which the Advances are
repaid in full pursuant to Section 4.03(c)(ii) and (4) the date after a Market
Value Cure Failure occurs on which all Portfolio Investments have been sold and
the proceeds therefrom have been received by the Company.

 

“Maximum Rate” has the meaning specified in Section 10.12.

 

“Minimum Facility Amount” means the lower of (a) the then-current Financing
Commitment and (b) the amount set forth in the table below.

 

Period Start Date (from and
including)

 

Period End Date (to but
excluding)

 

Minimum Facility Amount
(U.S.$)

Effective Date

 

August 29, 2019

 

416,613,312.50

August 29, 2019

 

First Amendment Date

 

466,606,910.00

First Amendment Date

 

July 29, 2020

 

300,000,000

July 29, 2020

 

Last day of the Reinvestment Period

 

350,000,000

 

13

--------------------------------------------------------------------------------



 

“Nationally Recognized Valuation Provider” means Houlihan Lokey, Inc., Lincoln
International LLC, Murray Devine, Valuation Research Corporation, FTI Consulting
and any other entity providing professional asset valuation services that is
mutually agreed by the Administrative Agent and the Company.

 

“Net Asset Value” means, on any date of determination, the sum of the Market
Value (expressed as a percentage of par) of each Portfolio Investment (both
owned and in respect of which there are outstanding Purchase Commitments which
have traded but not settled) in the Portfolio other than the unfunded commitment
amount of the Delayed Funding Term Loan multiplied by the funded principal
amount of such Portfolio Investment; provided that (x) any Ineligible Investment
or (y) any Portfolio Investment which has traded but not settled within fifteen
(15) Business Days from the related Trade Date shall be excluded from the
calculation of the Net Asset Value and assigned a value of zero for such
purposes; provided, further, that the Excess Concentration Amount shall be
subtracted from the Net Asset Value; provided, further that, if the trade date
for the sale of a Portfolio Investment by the Company has occurred , the related
settlement date has not occurred and the Administrative Agent has received
satisfactory evidence that such trade has been entered into (which evidence
shall include the sale price), the Market Value of such Portfolio Investment
shall be deemed to be such sale price.

 

“Non-Call Period End Date” means the earlier of (i) the date on which a Non-Call
Termination Event occurs and (ii) July 29, 2021.

 

“Non-Call Termination Event” means (i)  more than two out of any ten consecutive
Initial Approval Requests are not approved by JPMCB (within the time specified
in Section 1.02(c)), provided that if the Administrative Agent initially does
not approve but then subsequently approves any such Initial Approval Request, it
shall be deemed an approval of such Initial Approval Request to the extent that
the applicable Portfolio Investment is subsequently Originated or Purchased by
the Company, (ii) if the Administrative Agent approves an Initial Approval
Request with respect to a potential Portfolio Investment and does not approve
(within the time specified in Section 1.02(c)) the subsequent Final Approval
Request with respect to such Portfolio Investment, other than as a result of a
material adverse change in the credit profile of the borrower under such
Portfolio Investment since the approval of the Initial Approval Request thereto,
(iii) unless a material adverse change has occurred in the credit profile of the
borrower under such Portfolio Investment since the original funding thereof
under this Agreement, the Administrative Agent does not approve a proposed
Portfolio Investment pursuant to Section 1.02(c), (iv) JPMCB and its Affiliates,
collectively, cease to hold more than  50% of the Advances and the outstanding
Financing Commitments or (v) JPMCB or one of its Affiliates ceases to be the
Administrative Agent.

 

“Omnibus Financing Terms Agreement” means the Omnibus Financing Terms Agreement,
dated as of April 30, 2019, among the Company, ABC Complete Financing Solution
LLC, Antares Complete Financing Solution LLC, Bain Capital Specialty
Finance, Inc., Bain Complete Financing Solution Holdco LLC, the Administrative
Agent, Wells Fargo Bank, N.A. and the Financing Providers party thereto.

 

“Origination” has the meaning specified in Section 1.01.

 

14

--------------------------------------------------------------------------------



 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment, grant of a
participation, designation of a new office for receiving payments by or on
account of a Recipient (other than an assignment pursuant to Section 3.04(b)).

 

“Parent” means Bain Capital Specialty Finance, Inc., a Delaware corporation.

 

“Parent Entities” means the Parent and HoldCo.

 

“Participant” has the meaning specified in Section 10.07(c).

 

“Participant Register” has the meaning specified in Section 10.07(d).

 

“Payment Date” means, with respect to any Calculation Period, the date that
is fifteen (15) calendar days after the Calculation Date with respect thereto
(i.e., each January 20, April 20, July 20 and October 20); provided that
whenever any payment to be made hereunder shall be stated to be due on a day
that is not an Agent Business Day, such payment shall be made on the next
succeeding Agent Business Day.

 

“Payment Date Report” has the meaning specified in Section 4.03(i).

 

“Permitted CAD Account” means any account (including any subaccount thereof
established for the benefit of the Company) established by the Intermediary in
its own name at its designated custodian in Canada to hold cash or investments
of the nature of the Portfolio Investments denominated in CAD for its clients,
with respect to which the Intermediary (and not its clients) has the right to
direct the Intermediary’s designated custodian for all purposes.

 

“Permitted Distribution” means distributions of Interest Proceeds, Principal
Proceeds or proceeds of Advances in connection with any Restricted Payment, in
each case pursuant to (a) the Priority of Payments or (b) Section 4.02(c);
provided that no such Restricted Payment shall constitute a Permitted
Distribution unless, immediately prior thereto and after giving effect thereto
(i) the Compliance Condition is satisfied, (ii) no Event of Default or, in the
case of distributions of the proceeds of an Advance, Default, shall have
occurred and be continuing, (iii) no Market Value Cure Failure shall have
occurred and (iv) if such Permitted Distribution occurs on a date that is not a
Payment Date, the Company believes in good faith that there will be sufficient
funds to make the payments contemplated by Sections 4.03(g)(A) and 4.03(g)(B) as
of the next Payment Date.

 

“Permitted EUR Account” means any account (including any subaccount thereof
established for the benefit of the Company) established by the Intermediary in
its own name at its designated custodian in Frankfurt, Germany to hold cash or
investments of the nature of the Portfolio Investments denominated in EUR for
its clients, with respect to which the Intermediary (and not its clients) has
the right to direct the Intermediary’s designated custodian for all purposes.

 

15

--------------------------------------------------------------------------------



 

“Permitted GBP Account” means any account (including any subaccount thereof
established for the benefit of the Company) established by the Intermediary in
its own name at its designated custodian in London, England to hold cash or
investments of the nature of the Portfolio Investments denominated in GBP for
its clients, with respect to which the Intermediary (and not its clients) has
the right to direct the Intermediary’s designated custodian for all purposes.

 

“Permitted Intraperiod Payment” means any application of funds pursuant to
Section 4.03(j).

 

“Permitted Lien” means (i) any Lien created by this Agreement or the other Loan
Documents, (ii) any Lien for Taxes not yet due and payable, or the amount or
validity of which is being contested by appropriate proceedings and for which
appropriate reserves are maintained in accordance with GAAP, (iii) Liens arising
solely by virtue of any statutory or common law provision relating to banker’s
liens, rights of set-off or similar rights and remedies, (iv) any Lien on the
Excluded Permitted Distribution Account and all investments, obligations and
other property from time to time credited thereto, (v) any Lien under any of the
Underlying Instruments related to a Portfolio Investment (including pursuant to
any intercreditor agreement, “agreement among lenders” or similar agreements or
any purchase option contained therein) and (vi) any buyout right of Antares or
its Affiliates to purchase a Portfolio Investment or other asset from the
Company in accordance with Annex A of the Relationship Agreement.

 

“Permitted Non-USD Currency” means CAD, EUR and GBP.

 

“Permitted Non-USD Currency Account” means each Permitted CAD Account, Permitted
EUR Account and Permitted GBP Account.

 

“Permitted Non-USD Currency Equivalent” means, with respect to any amount in
USD, the amount of any Permitted Non-USD Currency that could be purchased with
such amount of USD using the reciprocal foreign exchange rate(s) obtained as
described in the definition of the term Spot Rate.

 

“Permitted Working Capital Creditor” means any of the foregoing Persons:
(i) Antares Midco Inc., any Affiliate thereof and any fund or other collective
investment vehicle managed by Antares Midco Inc. or any such Affiliate on a
discretionary basis, (ii) Parent, any Affiliate thereof and any fund or other
collective investment vehicle managed by Parent or any such Affiliate on a
discretionary basis, (iii) any fund, account or other investment vehicle managed
by Bain Capital Credit, LP or any Affiliate thereof on a discretionary basis and
(iv) any fund or other collective investment vehicle a majority of whose shares,
limited partnership interests or other equity securities are beneficially owned,
directly or indirectly, by Harvard Management Private Equity Corporation or any
of its Affiliates.

 

“Permitted Working Capital Facility” means, with respect to any obligor of a
Portfolio Investment, (x) in the case of an obligor in respect of an Initial
Loan, any working capital facility that is outstanding on the date of this
Agreement and (y) with respect to any other obligor, a working capital facility
(or other facility consented to by the Administrative Agent in writing
(including via e-mail) in its sole discretion), whether or not part of the same
facility as the Portfolio Investment and whether a term loan, a delayed draw
term loan or a revolving loan, the aggregate principal commitment amount
(whether funded or unfunded) of which does not exceed, as of the date of the
initial closing of such Portfolio Investment, 25% of the aggregate principal
amount (including, in the case of any Delayed Funding Term Loan, any unfunded
commitment and including, in all cases, any portion of the aggregate principal
amount of such aggregate principal amount held by persons other than the
Company) of such Portfolio Investment; provided that no such facility that is a
term loan or a delayed funding term loan shall constitute a Permitted Working
Capital Facility on any date on which any lender thereunder or any holder or
owner (as the case may be) of any interest therein thereof is not a Permitted
Working Capital Creditor.

 

16

--------------------------------------------------------------------------------



 

“Person” means any natural person, corporation, partnership, trust, limited
liability company, association, governmental authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) that is subject to Section 412 of the Code or Title IV of
ERISA.

 

“Plan Asset Rules” means the regulations issued by the United States Department
of Labor at Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29 of the
United States Code of Federal Regulations or any successor regulations, as
modified by Section 3(42) of ERISA, and the rules and regulations thereunder.

 

“Portfolio” has the meaning specified in Section 1.01.

 

“Portfolio Investment Repayment Event” means, on any date of determination, the
receipt by the Company since the most recent Calculation Date of Principal
Proceeds reflecting principal repayments or sales with respect to Portfolio
Investments, which principal repayments or sales proceeds shall be in an
aggregate amount greater than or equal to $8,400,000.

 

“Portfolio Investments” has the meaning specified in the preamble.

 

“Predecessor LSA” means the “Current LSA” as defined in the Omnibus Financing
Terms Agreement.

 

“Preferred Distributions” means an amount equal to 0.6425% per annum on the
daily average outstanding principal balance of the Portfolio Investments during
the applicable Calculation Period.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

 

“Principal Collection Account” has the meaning specified in Section 8.01(a).

 

“Principal MV Cure Account” has the meaning specified in Section 8.01(a).

 

“Principal Priority of Payments” has the meaning specified in Section 4.03(h).

 

“Principal Proceeds” means all amounts received by the Company with respect to
the Portfolio Investments or any other Collateral, and all amounts otherwise on
deposit in the Collateral Accounts or Permitted Non-USD Currency Accounts, in
each case, representing principal proceeds, including cash contributed by the
Company, but excluding (i) Interest Proceeds and amounts on deposit in the
Interest MV Cure Account and (ii) any amounts received as syndication, upfront
or similar fees in connection with any Portfolio Investment.

 

“Priority of Payments” has the meaning specified in Section 4.03(i).

 

“Proceedings” has the meaning specified in Section 10.09(b).

 

“Proceeds Collection Account” has the meaning specified in Section 8.01(a).

 

“Purchase” has the meaning specified in Section 1.01.

 

17

--------------------------------------------------------------------------------



 

“Purchase Commitment” has the meaning specified in Section 1.02(a).

 

“Ratable Distribution” means, for any relevant application of Principal Proceeds
(1) 90% of such Principal Proceeds to the payment of principal on the Advances
and (2) 10% of such Principal Proceeds to the payment of Permitted
Distributions.

 

“Reapproval Event” means, with respect to any Delayed Funding Term Loan, any
material amendment or modification to the Underlying Instruments therefor;
provided that any amendment to the funding mechanics, the conditions to funding
or (without duplication) the financial covenants levels governing funding
ability set forth in such Underlying Instruments or any Material Modification
shall be deemed to be material for purposes of this definition.

 

“Recipient” means any Agent and any Lender, as applicable.

 

“Redemption and Assignment” has the meaning set forth in the Omnibus Financing
Terms Agreement.

 

“Reference Rate” means (i) with respect to Advances denominated in USD and
related calculations, the applicable LIBO Rate, (ii) with respect to Advances
denominated in CAD and related calculations, the CDOR Rate, (iii) with respect
to Advances denominated in GBP and related calculations, the applicable LIBO
Rate and (iv) with respect to Advances denominated in EUR and related
calculations, EURIBOR.  The Reference Rate shall be determined by the
Administrative Agent (and notified to the Collateral Administrator), and such
determination shall be conclusive absent manifest error.

 

“Register” has the meaning specified in Section 3.01(c).

 

“Reinvestment Period” means the period beginning on, and including, the
Effective Date and ending on, but excluding, the earliest of (i) January 29,
2023, (ii) the date on which a Market Value Cure Failure occurs and (iii) the
Maturity Date; provided that the Reinvestment Period shall be suspended during
any Suspension Period.  For the avoidance of doubt, during any Suspension
Period, (i) the Company may not initiate the acquisition of any Portfolio
Investments, (ii) the Reinvestment Period will be deemed to have ended for
purposes of the Priority of Payments and (iii) the Reinvestment Period will be
deemed not to have ended for purposes of Section 2.03(e).

 

“Related Parties” has the meaning specified in Section 9.01.

 

“Relationship Agreement” means the Second Amended and Restated Relationship
Agreement, dated as of the First Amendment Date, among Bain Capital Credit, LP,
BCSF Advisors, LP, Antares Capital LP and Antares Holdings LP.

 

“Replacement Relationship Agreement” means a relationship agreement entered into
among, inter alia, the parties to the Relationship Agreement or their respective
Affiliates, in a form consented to by the Administrative Agent, such consent not
to be unreasonably withheld.

 

“Replacement Sourcing Agreement” means a loan sourcing agreement entered into
between, inter alia, the parties to the Sourcing Agreement or their respective
Affiliates, in a form consented to by the Administrative Agent, such consent not
to be unreasonably withheld.

 

18

--------------------------------------------------------------------------------



 

“Replacement Voting Agreement” means a relationship agreement entered into
among, inter alia, the parties to the Voting Agreement or their respective
Affiliates, in a form consented to by the Administrative Agent, such consent not
to be unreasonably withheld.

 

“Required Financing Providers” means, at any time, collectively JPMCB (so long
as it is a Lender) and such other Lenders as are necessary to aggregate
Financing Commitments representing greater than 50% of the sum of the total
Financing Commitments at such time.

 

“Responsible Officer” means (i) with respect to the Collateral Agent, any
officer of the Collateral Agent to whom any corporate trust matter is referred
and (ii) with respect to the Administrative Agent, any officer of the
Administrative Agent to whom any matter relating hereto is referred, in each
case, because of such person’s knowledge of and familiarity with the particular
subject and having direct responsibility for the administration of this
Agreement.

 

“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any shares or other equity interests in the Company now
or hereafter outstanding; (ii) any redemption, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any shares or other equity interests in the Company now or hereafter
outstanding; and (iii) any payment made to retire, or to obtain the surrender
of, any outstanding warrants, options or other rights to acquire shares or other
equity interests in the Company now or hereafter outstanding.

 

“Restricted Security” means any security that forms part of a new issue of
publicly issued securities (a) with respect to which an affiliate of any
Financing Provider that is a “broker” or a “dealer”, within the meaning of the
Securities Exchange Act of 1934, participated in the distribution as a member of
a selling syndicate or group within thirty (30) days of the proposed purchase by
the Company and (b) that the Company proposes to purchase from any such
affiliate of any Financing Provider.

 

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person organized or resident in a Sanctioned Country,
(c) any Person operating in a Sanctioned Country in violation of Sanctions or
(d) any Person owned or controlled by any such Person or Persons.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the
U.S. Department of the Treasury or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom.

 

“Secured Obligations” has the meaning specified in Section 8.02(a).

 

“Secured Parties” has the meaning specified in Section 8.02(a).

 

“Securities Intermediary” has the meaning specified in the preamble.

 

“Settlement Date” has the meaning specified in Section 1.03.

 

19

--------------------------------------------------------------------------------

 

“Solvent” means, with respect to any entity, that as of the date of
determination, both (i) (a) the sum of such entity’s debt (including contingent
liabilities) does not exceed the present fair saleable value of such entity’s
present assets; (b) such entity’s capital is not unreasonably small in relation
to its business as contemplated on the date of this Agreement; and (c) such
entity has not incurred and does not intend to incur, or believe (nor should it
reasonably believe) that it will incur, debts beyond its ability to pay such
debts as they become due (whether at maturity or otherwise); and (ii) such
entity is “solvent” within the meaning given that term and similar terms under
laws applicable to it relating to fraudulent transfers and conveyances.  For
purposes of this definition, the amount of any contingent liability at any time
shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

 

“Sourcing Agreement” means the Second Amended and Restated Loan Sourcing and Fee
Agreement, dated as of the First Amendment Date, among Antares Capital LP,
Antares Holdings LP, BCSF Advisors, LP, Bain Capital Specialty Finance, Inc.,
Bain Capital Credit, LP, BCC Cambridge New Financing Solution (Revolvers) LP,
BCC Cambridge New Financing Solution (TL) LP, the Company and each other
investment entity signatory thereto.

 

“Spot Rate” means, with respect to each Eligible Currency, the rate of exchange
for the purchase of the applicable Permitted Non-USD Currency as indicated on
the BFIX page of Bloomberg Professional Service (or any successor thereto) for
the applicable Permitted Non-USD Currency to USD (which, in the case of the rate
of exchange for purchases of the applicable Permitted Non-USD Currency shall be
the inverse of the rate of exchange for purchases of USD) as determined at or
about 10:00 a.m. New York City time on the date of determination.  In the event
that any such rate does not appear on such page, the Spot Rate shall be
determined by reference to such other publicly available service for displaying
exchange rates selected by the Administrative Agent for such purpose, or, at the
discretion of the Administrative Agent, such Spot Rate shall instead be the
arithmetic average of the spot rates of exchange of the Administrative Agent in
the market where its foreign currency exchange operations in respect of such
currency are then being conducted, at or about 10:00 a.m., local time in such
market, two (2) Business Days prior to such date for the purchase of
U.S. Dollars for delivery two (2) Business Days later; provided that, if at the
time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent may use any other reasonable method it deems
appropriate to determine such rate, and such determination shall be presumed
correct absent manifest error.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.

 

“Suspension Period” means the period commencing on the date (if any) on which
any of the Sourcing Agreement, the Voting Agreement or the Relationship
Agreement ceases to be in effect and ending on the date (if any) on which a
Replacement Sourcing Agreement, a Replacement Voting Agreement and/or
Replacement Relationship Agreement, as applicable, is entered into.

 

“TARGET2” means the Trans European Automated Real-time Gross Settlement Express
Transfer system (or, if such system ceases to be operative, such other system
(if any) determined by the Administrative Agent to be a suitable replacement).

 

“Tax Cap” means, at any time, an amount equal to the excess, if any, of (a) the
Effective Tax Rate multiplied by the sum of (i) the cumulative taxable income
(or loss) of the Company for all Tax Years

 

20

--------------------------------------------------------------------------------



 

ending after the Effective Date and before the most recent Calculation Date (but
excluding any income (or loss) occurring prior to the Effective Date) plus
(ii) the Estimated Taxable Income, over (b) the sum of all payments and
distributions by the Company after the Effective Date on account of
Section 4.03(g)(A)(2); provided that the Tax Cap may be increased to the extent
necessary to provide for reasonable estimates of any corporate alternative
minimum tax attributable to the inability to utilize losses from prior years.

 

“Tax Year” means the Company’s taxable year, as determined under Section 441 of
the Code.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Trade Date” has the meaning specified in Section 1.03.

 

“Transaction Schedule” has the meaning specified in the preamble.

 

“True-up Distribution” means, with respect to any Advance in connection with the
Origination or Purchase of a Portfolio Investment, a distribution of proceeds of
such Advance by the Company to its equity holders to the extent that such
proceeds exceed the amount required to Originate or Purchase such Portfolio
Investment so long as after giving effect to such distribution the Compliance
Condition is satisfied.

 

“UCC” means the Uniform Commercial Code in effect in the State of New York from
time to time.

 

“Underlying Instruments” means the loan agreement, credit agreement or other
agreement pursuant to which a Portfolio Investment has been issued or created
and each other agreement that governs the terms of or secures the obligations
represented by such Portfolio Investment or of which the holders of such
Portfolio Investment are the beneficiaries.

 

“Unfunded Exposure Account” has the meaning specified in Section 8.01(a).

 

“Unfunded Exposure Amount” means, on any date of determination, with respect to
any Delayed Funding Term Loan, an amount equal to the aggregate amount of all
unfunded commitments associated with such Delayed Funding Term Loan.

 

“Unfunded Exposure Shortfall” means, on any date of determination, an amount
equal to the greater of (x) 0 and (y) the aggregate of the Unfunded Exposure
Amounts for all Delayed Funding Term Loans minus the sum of (i) the amounts on
deposit in the Unfunded Exposure Account (or the applicable Permitted Non-USD
Currency Account in respect of any such Unfunded Exposure Amount relating to a
Portfolio Investment denominated in a Permitted Non-USD Currency) other than
amounts deposited in respect of Delayed Funding Term Loans that are Ineligible
Investments and (ii) 5% of the Collateral Principal Balance.

 

“U.S. Dollars” or “USD” means the lawful currency of the United States of
America.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.03(f)(ii)(B)(3).

 

21

--------------------------------------------------------------------------------



 

“Voting Agreement” means the Second Amended and Restated Voting Agreement, dated
as of the First Amendment Date, by and between BCSF Advisors, LP and Antares
Credit Opportunities Manager LLC.

 

“Withholding Agent” means the Company, the Administrative Agent and the
Collateral Agent.

 

ARTICLE I
THE PORTFOLIO INVESTMENTS

 

SECTION 1.01        Originations and Purchases of Portfolio Investments.  From
time to time during the Reinvestment Period, the Company may originate or
acquire Portfolio Investments or request that Portfolio Investments be acquired
for the Company’s account, all on and subject to the terms and conditions set
forth herein.  Each such origination is referred to herein as an “Origination”
and each such acquisition (including, without limitation, (x) the acquisition of
the Initial Loans from the Depositor pursuant to the Master Assignment Agreement
and the Master Contribution Agreement and (y) the first funding of an unfunded
commitment in respect of a Delayed Funding Term Loan (if any) following a
Reapproval Event in respect thereof) is referred to herein as a “Purchase”, and
all Portfolio Investments so Originated or Purchased and not otherwise sold or
liquidated are referred to herein as the Company’s “Portfolio”.

 

SECTION 1.02        Procedures for Originations, Purchases and Related
Financings.

 

(a)           Timing of Approval Requests.

 

(i)            The Company may, at any time, deliver to the Administrative Agent
a request for preliminary approval of a Portfolio Investment (an “Initial
Approval Request”).

 

(ii)           Prior to the date on which the Company proposes (A) to issue a
commitment to make any Portfolio Investment for which the Administrative Agent
has previously approved an Initial Approval Request or (B) that a commitment to
acquire any Portfolio Investment be made by it or for its account (a “Purchase
Commitment”), the Company shall deliver to the Administrative Agent a request (a
“Final Approval Request” and, together with an Initial Approval Request, an
“Approval Request”) for such Origination or Purchase.

 

(b)           Contents of Approval Requests.  Each Approval Request shall
consist of one or more electronic submissions to the Administrative Agent (in
such format and transmitted in such a manner as the Administrative Agent may
specify to the Company from time to time) and (i) in the case of any Initial
Approval Request, shall include the information regarding such Portfolio
Investment identified in Schedule 2 or (ii) in the case of any Final Approval
Request, shall include the information regarding such Portfolio Investment
identified on Schedule 3, which schedule shall state the principal amount or, in
the case of any Purchase, the net purchase price for such Portfolio Investment
and the date on which such Purchase is proposed to settle, and shall be
accompanied by such other information as the Administrative Agent may reasonably
request to the extent such information is available to the Company.

 

(c)           Right of the Administrative Agent to Approve Approval Requests. 
The Administrative Agent shall have the right, on behalf of all Financing
Providers, in its sole and absolute discretion, to approve or not approve any
Approval Request and to request additional information regarding any proposed
Portfolio Investment, which the Company shall provide to the extent such
information is available to the Company.  The Administrative Agent shall use
commercially reasonable best efforts to notify the Company (including via e-mail
or other electronic messaging system) whether any such Approval Request is
approved (and, if approved, in the case of a Final Approval Request, an

 

22

--------------------------------------------------------------------------------



 

initial determination of the Market Value for the related Portfolio Investment)
no later than the same time on the second (2nd) Agent Business Day succeeding
the date on which it receives such Approval Request and any information
reasonably requested in connection therewith as provided above; provided that if
the Administrative Agent has not so notified the Company by the fourth (4th)
Agent Business Day succeeding the date of receipt of such Approval Request, such
response shall be deemed not to be an approval by the Administrative Agent. 
With respect to any approved Approval Request, the Administrative Agent shall
promptly forward such request to the Lenders, together with a preliminary
indication of the amount and type of Financing that each Lender is being asked
to provide in connection therewith.  Notwithstanding anything to the contrary
herein, to the extent that the Administrative Agent has approved an Approval
Request with respect to a Portfolio Investment and such Portfolio Investment has
not yet been Originated or Purchased, as applicable, such Approval Request shall
be deemed to apply to a materially similar Portfolio Investment (x) relating to
assets that are the same in all material respects and (y) for which the sponsor
is a different financial sponsor, provided that the deemed date of approval for
such materially similar Portfolio Investment shall remain the date of approval
of the original Approval Request.  The failure of the Administrative Agent to
approve the acquisition of a Portfolio Investment will not prohibit the Company
from acquiring such Portfolio Investment (subject to the other conditions set
forth in Section 1.03); provided that any Portfolio Investment not so approved
prior to its Trade Date shall be deemed to be an Ineligible Investment until
such later date (if any) on which such Portfolio Investment is so approved.

 

(d)           Notwithstanding anything in this Section 1.02 to the contrary, the
Company shall not be required to submit an Approval Request with respect to the
Initial Loans and the Initial Loans will be deemed to be approved in accordance
with clause (c) above on the Effective Date.

 

SECTION 1.03        Conditions to Originations and Purchases.  No Purchase
Commitment shall be issued and no Origination or Purchase shall be consummated
unless each of the following conditions is satisfied (or waived as provided
below) as of the date (such Portfolio Investment’s “Trade Date”) on which such
Purchase Commitment is issued or Origination is funded by the Company (it being
agreed that the Trade Date for a Delayed Funding Term Loan Originated by the
Company is the date on which the underlying credit facility first closes, and
the Trade Date for a Delayed Funding Term Loan Purchased by the Company is the
date on which the Company enters into a trade ticket to acquire such Delayed
Funding Term Loan; provided that, if a Reapproval Event occurs with respect to
such Delayed Funding Term Loan, the next succeeding date on which a borrowing
request is made in relation to such Delayed Funding Term Loan shall be deemed to
be the Trade Date therefor) (and such Portfolio Investment shall not be
Originated or Purchased, and the related Financing shall not be required to be
made available to the Company by the applicable Financing Providers pursuant to
the terms of this Agreement, unless each of the following conditions is
satisfied or waived as of such Trade Date):

 

(a)           (1) in the case of a Purchase Commitment, the Administrative Agent
has approved the Final Approval Request for such Purchase Commitment as provided
above, and such Trade Date is not later than the earlier of (i) ten (10) Agent
Business Days after the date on which such consent is given and (ii) the end of
the Reinvestment Period; provided that, in the case of this clause (ii), the
Settlement Date for such Portfolio Investment shall be no later than fifteen
(15) Agent Business Days after such Trade Date or (2) in the case of an
Origination, the Administrative Agent has approved the Final Approval Request
for such Origination as provided above and such Trade Date is not later than the
earlier of (i) 130 days after the date on which such approval is given and
(ii) the end of the Reinvestment Period; provided that the Initial Loans shall
be deemed to be approved under this clause (a) on the Effective Date; provided
further that, for the avoidance of doubt, this clause (a) shall be deemed
satisfied for any Delayed Funding Term Loan if the initial Trade Date and/or
Settlement Date, as applicable, for such Delayed Funding Term Loan (disregarding
the funding of any unfunded portion thereof) occurs within the relevant
timeframes set forth above.

 

23

--------------------------------------------------------------------------------



 

(b)           (1) in the case of a Purchase Commitment, the related Final
Approval Request accurately describes such Portfolio Investment and (2) in the
case of an Origination, the related Final Approval Request accurately describes,
in all material respects, such Portfolio Investment, provided that the Company
shall promptly provide written notice to the Administrative Agent identifying
any changes to the information contained in the body of the Final Approval
Request and any material changes to the other information regarding the terms of
the Portfolio Investment delivered in connection with the Final Approval Request
that occur between the date of receipt of such Final Approval Request by the
Administrative Agent and the Settlement Date, and, in each case, such Portfolio
Investment satisfies the Eligibility Criteria;

 

(c)           (1) no Market Value Cure Failure has occurred, (2) no Event of
Default or event that, with notice or lapse of time or both, would constitute an
Event of Default (a “Default”), has occurred and is continuing or would result
therefrom and (3) the Reinvestment Period has not otherwise ended; and

 

(d)           after giving effect to the Origination or Purchase of such
Portfolio Investment and the related provision of Financing (if any) hereunder:

 

(x)           in the case of an Origination or Purchase occurring in connection
with an Advance or using Principal Proceeds, the Compliance Condition is
satisfied; and

 

(y)           the aggregate amount of Financings then outstanding will not
exceed, for each type of Financing available hereunder, the limit for such type
of Financing set forth in the Transaction Schedule.

 

The Administrative Agent, on behalf of the Financing Providers, may waive any
conditions to an Origination or Purchase specified above in this Section 1.03 by
written notice thereof to the Company, the Collateral Administrator and the
Collateral Agent.

 

If the above conditions to a Purchase are satisfied or waived, the Company shall
determine with notice to the Administrative Agent and the Collateral
Administrator, the date on which such Purchase shall settle (the “Settlement
Date” for such Portfolio Investment) and on which any related Financing shall be
provided.  In the case of an Origination of a Portfolio Investment, the
Settlement Date for such Portfolio Investment shall be the same day as the Trade
Date for such Portfolio Investment.  With respect to a Purchase, promptly
following the Settlement Date for a Portfolio Investment and its receipt thereof
(and at other times thereafter promptly following the written request of the
Administrative Agent (including via email)), the Collateral Agent shall provide
to the Administrative Agent a copy of the executed assignment agreement pursuant
to which such Portfolio Investment was assigned, sold or otherwise transferred
to the Company.

 

SECTION 1.04        Sales of Portfolio Investments.

 

(a)           The Company will not sell, transfer or otherwise dispose of any
Portfolio Investment or any other asset without the prior consent of the
Administrative Agent (acting at the direction of the Required Financing
Providers), except that, subject to Section 6.03(r), the Company may (i) make
Permitted Distributions permitted by Article VI, (ii) make transfers of assets
on deposit in the Excluded Permitted Distribution Account, (iii) subject to
clause (A)(x) and (y) below, sell any Portfolio Investment in connection with
the exercise by Antares of its buyout rights in accordance with Annex A of the
Relationship Agreement and (iv) sell any Portfolio Investment, Ineligible
Investment, any portion of a Portfolio Investment constituting any Excess
Concentration Amount or other asset (A) so long as such sale is on an arm’s
length basis at no less than fair market value and, after giving effect thereto,
either (x) no Market Value Cure Failure shall have occurred and no Default or
Event of Default shall have occurred

 

24

--------------------------------------------------------------------------------



 

and be continuing (or, in each case, would result from such sale) or (y) if a
Market Value Cure Failure has occurred or a Default or Event of Default shall
have occurred and be continuing, the LTV Ratio after giving effect to such sale
is not greater than the LTV Ratio prior to such sale, provided that,
notwithstanding the occurrence of any Market Value Cure Failure, Default or
Event of Default, unless the Advances have been accelerated in accordance with
this Agreement, the Company shall be permitted to consummate any such sale
pursuant to a commitment to sell entered into or to which it is committed prior
to the occurrence of such Market Value Cure Failure, Default or Event of Default
in accordance with the requirements of this Agreement or (B) pursuant to an
exercise of a purchase option contained in any of the underlying agreements with
respect to a Portfolio Investment at or above the outstanding principal amount
thereof, provided that in the case of any sale pursuant to this clause (iv), the
Company shall provide to the Administrative Agent prompt written notice of such
sale.

 

(b)           Notwithstanding anything in this Agreement to the contrary: 
(i) following the occurrence of a Market Value Cure Failure or following the
occurrence and during the continuance of an Event of Default, the Company may
not sell, transfer or otherwise dispose of a Portfolio Investment or any other
asset (including, without limitation, the transfer of amounts on deposit in the
Collateral Accounts) without the consent of the Administrative Agent, provided
that, notwithstanding the occurrence of any Market Value Cure Failure, Default
or Event of Default, unless the Advances have been accelerated in accordance
with this Agreement, the Company shall be permitted to consummate any such sale
pursuant to a commitment to sell entered into or to which it is committed prior
to the occurrence of such Market Value Cure Failure, Default or Event of Default
in accordance with the requirements of this Agreement and (ii) following the
occurrence of a Market Value Cure Failure, (A) the Company shall use
commercially reasonable efforts to sell Portfolio Investments (individually or
in lots, including a lot comprised of all of the Portfolio Investments) at the
sole direction of, and in the manner (including, without limitation, the time of
sale, sale price, principal amount to be sold and purchaser) required by the
Administrative Agent (provided that each such sale shall be made at the
direction of the Required Financing Providers) at then-current fair market
values and in accordance with the Administrative Agent’s standard market
practices and (B) the proceeds of any such sale shall be deposited into the
Proceeds Collection Account or the applicable Permitted Non-USD Currency
Account; provided that in connection with any sale of Portfolio Investments
required by the Administrative Agent (or the Required Financing Providers)
pursuant to (x) the preceding clause (ii) or (y) Section 8.02(c) following the
occurrence and during the continuance of an Event of Default, in connection with
such sale, the Administrative Agent shall (a) use commercially reasonable
efforts to solicit a bid for such Portfolio Investments from the Designated
Independent Broker-Dealer, (b) use reasonable efforts to notify the Company at
the Designated Email Notification Addresses promptly upon distribution of bid
solicitations regarding the sale of such Portfolio Investments and (c) sell such
Portfolio Investments to the Designated Independent Broker-Dealer if the
Designated Independent Broker-Dealer provides the highest bid in the case where
bids are received in respect of the sale of such Portfolio Investments, it being
understood that if the Designated Independent Broker-Dealer provides a bid to
the Administrative Agent that is the highest bona fide bid to purchase a
Portfolio Investment on a line-item basis where such Portfolio Investment is
part of a pool of Portfolio Investments for which there is a bona fide bid on a
pool basis proposed to be accepted by the Administrative Agent (in its sole
discretion), then the Administrative Agent shall accept any such line-item bid
only if such line-item bid (together with any other line-item bids by the
Designated Independent Broker-Dealer or any other bidder for other Portfolio
Investments in such pool) is greater than the bid on a pool basis.  For purposes
of this paragraph, the Administrative Agent shall be entitled to disregard as
invalid any bid submitted by any Independent Broker-Dealer if, in the
Administrative Agent’s good faith judgment:  (i) either (x) such Independent
Broker-Dealer is ineligible to accept assignment or transfer of the relevant
Portfolio Investments or any portion thereof, as applicable, substantially in
accordance with the then-current market practice in the principal market for the
relevant Portfolio Investments or (y) such Independent Broker-Dealer would not,
through the exercise of its commercially reasonable efforts, be able to obtain
any consent required under any agreement or instrument governing or

 

25

--------------------------------------------------------------------------------



 

otherwise relating to the relevant Portfolio Investments to the assignment or
transfer of the relevant Portfolio Investments or any portion thereof, as
applicable, to it; or (ii) such bid is not bona fide, including, without
limitation, due to (x) the insolvency of the Independent Broker-Dealer or
(y) the inability, failure or refusal of the Independent Broker-Dealer to settle
the purchase of the relevant Portfolio Investments or any portion thereof, as
applicable, or otherwise settle transactions in the relevant market or perform
its obligations generally.

 

(c)           In connection with any sale of a Portfolio Investment directed by
the Administrative Agent pursuant to this Section 1.04 and the application of
the net proceeds thereof, (a) the Company hereby appoints the Administrative
Agent as the Company’s attorney-in-fact (it being understood that the
Administrative Agent shall not be deemed to have assumed any of the obligations
of the Company by this appointment), with full authority in the place and stead
of the Company and in the name of the Company to effectuate the provisions of
this Section 1.04 (including, without limitation, the power to execute any
instrument which the Administrative Agent or the Required Financing Providers
may deem necessary or advisable to accomplish the purposes of this Section 1.04
or any direction or notice to the Collateral Agent in respect to the application
of net proceeds of any such sales) and (b) the Company may not act without the
consent of the Administrative Agent.  None of the Administrative Agent, the
Financing Providers, the Collateral Administrator, the Intermediary, the
Collateral Agent nor any Affiliate of any thereof shall incur any liability to
the Company or any other Person in connection with any sale effected at the
direction of the Administrative Agent in accordance with this Section 1.04,
including, without limitation, as a result of the price obtained for any
Portfolio Investment, the timing of any sale or sales of Portfolio Investments
or the notice or lack of notice provided to any Person in connection with any
such sale, so long as, in the case of the Administrative Agent and the
Collateral Agent only, any such sale does not violate applicable law.

 

(d)           With respect to any disposition of a Portfolio Investment
permitted by this Agreement, upon the settlement date of such sale the security
interest granted herein with respect to such Collateral shall automatically (and
without further action by any party) terminate and all rights to such Collateral
shall revert to the Company.  Upon any such termination, the Collateral Agent
will, at the Company’s sole expense, deliver to the Company, or cause the
Intermediary to deliver, without any representations, warranties or recourse of
any kind whatsoever, all certificates and instruments representing or evidencing
such Collateral held by the Intermediary hereunder, and execute and deliver to
the Company or its nominee such documents as the Company shall reasonably
request to evidence such termination.

 

SECTION 1.05        Currency Equivalents Generally; Certain Calculations.

 

(a)           Except as set forth in clause (c) and Section 4.04(b), (i) for
purposes of all valuations and calculations under the Loan Documents, the
principal amount and Market Value of all Portfolio Investments and Eligible
Investments denominated in a Permitted Non-USD Currency and proceeds denominated
in a Permitted Non-USD Currency on deposit in any Permitted Non-USD Currency
Account and (ii) for purposes of the calculation of the LTV Ratio, the aggregate
outstanding principal amount of Advances denominated in a Permitted Non-USD
Currency, shall be converted to USD at the Spot Rate in accordance with the
definition of such term in consultation with the Administrative Agent on the
applicable date of valuation or calculation, as applicable.

 

(b)           [Reserved].

 

(c)           Except as provided in Section 4.04(b), for purposes of determining
(i) whether the amount of any Advance, together with all other Advances then
outstanding or to be made at the same time as such Advances, would exceed the
aggregate amount of the Financing Commitments, (ii) the

 

26

--------------------------------------------------------------------------------



 

aggregate unutilized amount of the Financing Commitments and (iii) the
outstanding aggregate principal amount of Advances (other than for purposes of
the calculation of the LTV Ratio), the outstanding principal amount of any
Advances that are denominated in a Permitted Non-USD Currency shall be deemed to
be the Dollar Equivalent of the amount of the Permitted Non-USD Currency of such
Advances determined as of the date such Advances were made.  Wherever in this
Agreement in connection with an Advance, an amount, such as a required minimum
or multiple amount, is expressed in USD, but such Advance is denominated in a
Permitted Non-USD Currency, such amount shall be the applicable Permitted
Non-USD Currency Equivalent of such USD amount (rounded to the nearest 1,000
units of the applicable Permitted Non-USD Currency).

 

ARTICLE II
THE FINANCINGS

 

SECTION 2.01        Financing Commitments.  Subject to the terms and conditions
set forth herein, during the Reinvestment Period each Financing Provider hereby
severally agrees to make available to the Company the types of Financing
identified on the Transaction Schedule as applicable to such Financing Provider
in an Eligible Currency, in an aggregate outstanding amount, for such Financing
Provider and such type of Financing, not exceeding the amount of its Financing
Commitment for such type of Financing.  The Financing Commitments shall
terminate on the Maturity Date (or, if earlier, at the end of the Reinvestment
Period or the date of termination of the Financing Commitments pursuant to
Article VII).  As used herein, “Financing Commitment” means, with respect to
each Financing Provider and each type of Financing available hereunder at any
time, the commitment of such Financing Provider to provide such type of
Financing to the Company hereunder in an outstanding amount up to but not
exceeding the portion of the applicable financing limit set forth on the
Transaction Schedule that is held by such Financing Provider at such time.

 

A Financing Provider with a Financing Commitment to make Advances or the holder
of an Advance hereunder is referred to as a “Lender”.

 

SECTION 2.02        Initial Advance.  On the Effective Date, subject to Sections
2.04 and 2.05, an initial Advance comprised of an Advance in USD equal to
$567,437,648.17 and a GBP Advance in the amount of GBP 7,764,389.40 shall be
made.  As the Company has requested in the Omnibus Financing Terms Agreement,
proceeds of the initial Advance shall be applied by the Administrative Agent to
pay down the Prepaid Advances (as defined in the Omnibus Financing Terms
Agreement) under the Predecessor LSA.

 

SECTION 2.03        Financings, Use of Proceeds.

 

(a)           Subject to the satisfaction or waiver of the conditions to the
Origination or Purchase of a Portfolio Investment set forth in Section 1.03 as
of the related Trade Date and provided that the Reinvestment Period has not
otherwise ended, the applicable Financing Providers will make the applicable
Financing available to the Company on the related Settlement Date (or otherwise
on the related specified borrowing date if no Portfolio Investment is being
Originated or Purchased on such date).  If the Company requests an Advance for
application to a Permitted Distribution, the funding of the applicable Advance
shall be subject to the satisfaction or waiver of the conditions set forth in
the definition of such term and (without duplication) in Sections 1.03(c) and
(d) (in the case of clause (d), without regard to the reference to an
Origination or Purchase therein), in each case, as of the date of the request by
the Company for such Advance.

 

(b)           Except as expressly provided herein, the failure of any Financing
Provider to make any Advance required hereunder shall not relieve any other
Financing Provider of its obligations

 

27

--------------------------------------------------------------------------------



 

hereunder.  If any Financing Provider shall fail to provide any Financing to the
Company required hereunder, then the Administrative Agent shall (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Financing Provider to satisfy such
Financing Provider’s obligations hereunder until all such unsatisfied
obligations are fully paid.

 

(c)           Pursuant to Section 2.02, the Administrative Agent shall use the
proceeds of the initial Advance to prepay amounts owing under the Current LSA as
directed by the Company.  Subject to Sections 2.03(e) and (f), the Company shall
use the proceeds of any other Financings received by it hereunder to Originate
or Purchase the Portfolio Investments identified in the related Approval Request
and to make any applicable True-up Distribution or any applicable Permitted
Distribution, provided that, if the proceeds of a Financing or other proceeds
are deposited in the Principal Collection Account or a Permitted Non-USD
Currency Account as provided in Section 3.01 on the expected Settlement Date for
any Portfolio Investment but the Company is unable to Originate or Purchase such
Portfolio Investment on such expected Settlement Date, or if there are proceeds
of such Financing or other proceeds remaining after such Origination or Purchase
and any applicable True-up Distribution, then, upon the written request of the
Company within ten (10) Business Days after such expected Settlement Date, the
Administrative Agent will direct the Collateral Agent to withdraw such proceeds
from the Principal Collection Account or the applicable Permitted Non-USD
Currency Account and, ratably based on the proceeds funded by such Person,
(i) with respect to proceeds of Advances, repay such Advances and (ii) with
respect to proceeds of equity contributions, refund such proceeds to the
applicable equity holder.  The proceeds of the Financings shall not be used for
any other purpose.  Notwithstanding the foregoing, to the extent that the
Administrative Agent has approved an Approval Request with respect to a
particular Portfolio Investment, such Portfolio Investment has been Originated
or Purchased, as applicable, and the Parent, Antares Holdings LP or an Affiliate
of either of them has funded such Origination or Purchase on behalf of the
Company, the proceeds of the Advance with respect to such Portfolio Investment
may be used to repay such Person to the extent of such funding.

 

(d)           With respect to any Advance, the Company shall submit a request
substantially in the form of Exhibit A to the Lenders and the Administrative
Agent, with a copy to the Collateral Agent and the Collateral Administrator, not
later than 2:00 p.m. (or, with respect to the Initial Loans, 5:00 p.m.) New York
City time, one (1) Business Day prior to the Business Day specified as the date
on which such Advance shall be made and, upon receipt of such request, the
Lenders shall make such Advances in accordance with the terms set forth in
Section 3.01.

 

(e)           The Company may request an Advance during the Reinvestment Period
to fund any draw of an unfunded commitment in respect of a Delayed Funding Term
Loan, and the Lenders shall make a corresponding Advance no sooner than the
immediately succeeding Business Day, and no later than the date the Company
requests that such Advance be funded, subject to and in accordance with
Article III.  If, on any date of determination prior to the last day of the
Reinvestment Period, there exists an Unfunded Exposure Shortfall, the Company
shall (x) (i) request an Advance not later than two (2) Business Days following
the date on which such Unfunded Exposure Shortfall commences and, if the
conditions to such Advance are satisfied and such Advance is made in accordance
with this Agreement, deposit the proceeds thereof in the Unfunded Exposure
Account (or, in the case of any Unfunded Exposure Amount in respect of a
Portfolio Investment denominated in a Permitted Non-USD Currency, into the
applicable Permitted Non-USD Currency Account) and/or (ii) not later than two
(2) Business Days following the date on which such Unfunded Exposure Shortfall
commences, deposit cash from other sources into the Unfunded Exposure Account in
an aggregate amount at least equal to the aggregate Unfunded Exposure Shortfall
or (y) not later than two (2) Business Days following the date on which such
Unfunded Exposure Shortfall commences, assign one or more Delayed Funding Term
Loans to the Parent as a non-cash dividend (which assignment(s) shall be settled
not more than seven (7) Business

 

28

--------------------------------------------------------------------------------



 

Days following the date on which the Unfunded Exposure Shortfall commences and,
upon which transfer(s), the applicable Delayed Funding Term Loan(s) will be
released from the security interest under this Agreement without further action
by any Person) such that, after giving effect to such transfer(s), the Unfunded
Exposure Shortfall ceases to exist.  If the aggregate Unfunded Exposure Amount
is greater than zero at the end of the Reinvestment Period (provided that the
Reinvestment Period ends pursuant to clause (i) of the definition of such term),
the Company shall request an Advance in the applicable Eligible Currency in an
amount that, when combined with any capital contribution by HoldCo to the
Company on such date, equals the aggregate Unfunded Exposure Amount, the Lenders
shall make a corresponding Advance no sooner than the immediately succeeding
Business Day, and no later than the date the Company requests that such Advance
be funded, in accordance with and subject to Article III, and the Company shall
deposit the proceeds of such Advance in the Unfunded Exposure Account (or, in
the case of any Unfunded Exposure Amount in respect of a Portfolio Investment
denominated in a Permitted Non-USD Currency, into the applicable Permitted
Non-USD Currency Account).  Upon the occurrence of an Event of Default or a
Market Value Cure Failure, the Company shall deposit the aggregate Unfunded
Exposure Amount on such date (less any amounts already on deposit in the
Unfunded Exposure Account) into the Unfunded Exposure Account (or, in the case
of any Unfunded Exposure Amount in respect of a Portfolio Investment denominated
in a Permitted Non-USD Currency, into the applicable Permitted Non-USD Currency
Account).  Promptly following the earlier of the date on which any Delayed
Funding Term Loan becomes an Ineligible Investment or the date on which a Final
Approval Request in respect of a draw of an unfunded commitment under such
Delayed Funding Term Loan is not approved, the Company shall (x) deposit the
portion of the Unfunded Exposure Amount relating to such Delayed Funding Term
Loan into the Unfunded Exposure Account (or, in the case of any Unfunded
Exposure Amount in respect of a Portfolio Investment denominated in a Permitted
Non-USD Currency, into the applicable Permitted Non-USD Currency Account) or
(y) transfer such Delayed Funding Term Loan to HoldCo as a non-cash dividend
(upon which transfer, such Delayed Funding Term Loan will be released from the
security interest under this Agreement without further action by any Person). 
If, at any time, the amount on deposit on the Unfunded Exposure Account
(together with related amounts in respect of Unfunded Exposure Amounts relating
to Portfolio Investments denominated in a Permitted Non-USD Currency deposited
into the applicable Permitted Non-USD Currency Account) is greater than the
aggregate Unfunded Exposure Amount, the Company may direct that any such excess
be transferred to the Principal Collection Account for application as Principal
Proceeds (or, in the case of amounts deposited into the Unfunded Exposure
Account by the Company and not from the proceeds of an Advance, Interest
Proceeds) in accordance with this Agreement.  In addition and without limitation
to the foregoing, if (i) the Company is required to deposit amounts into the
Unfunded Exposure Account as a result of the occurrence of an Event of Default
or a Market Value Cure Failure, (ii) such Event of Default or Market Value Cure
Failure has been cured or waived and (iii) no subsequent Event of Default has
occurred and is continuing and no subsequent Market Value Cure Failure has
occurred, the Company may direct that any such amount be withdrawn and be
applied as Principal Proceeds or Interest Proceeds.  Amounts in the Unfunded
Exposure Account may be applied (A) for the purposes set forth in this paragraph
above and (B) so long as no Market Value Cure Failure has occurred and no Event
of Default has occurred and is continuing, to fund unfunded commitments in
respect of Delayed Funding Term Loans and, upon acceleration of the Secured
Obligations following an Event of Default, shall be transferred to the Principal
Collection Account.

 

(f)            Without limitation to any other provision of this Agreement, the
Company shall not acquire any unfunded commitment under any Delayed Funding Term
Loan unless, on a pro forma basis after giving effect to such purchase, the
Compliance Condition and item 6 of the Concentration Limitations will each be
satisfied.

 

(g)           Amounts deposited into a Permitted Non-USD Currency Account in
respect of Unfunded Exposure Amounts relating to Portfolio Investments
denominated in a Permitted Non-USD

 

29

--------------------------------------------------------------------------------

 

Currency shall be retained in such Permitted Non-USD Currency Account until the
date on which such amounts may be released in the same manner as amounts in
respect of Unfunded Exposure Amounts denominated in USD may be released from the
Unfunded Exposure Account.

 

SECTION 2.04        Initial Closing Conditions.  Notwithstanding anything to the
contrary herein, the obligations of the Lenders to make Advances shall not
become effective until the date (the “Effective Date”) on which each of the
following conditions is satisfied (or waived by the Administrative Agent in its
sole discretion):

 

(a)           Executed Counterparts.  The Administrative Agent (or its counsel)
shall have received from each party hereto either (i) a counterpart of this
Agreement signed on behalf of such party or (ii) written evidence satisfactory
to the Administrative Agent (which may include electronic transmission of a
signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement.

 

(b)           Loan Documents.  The Administrative Agent shall have received
satisfactory evidence that the other Loan Documents have been executed and are
in full force and effect.

 

(c)           Corporate Documents.  The Administrative Agent shall have received
such certificates of resolutions or other action, incumbency certificates and
other certificates of officers of the Company and HoldCo as the Administrative
Agent may require evidencing the identity, authority and capacity of each
officer thereof or other Person authorized to act in connection with this
Agreement and the other Loan Documents, and such other documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Company and
HoldCo and any other legal matters relating to the Company and HoldCo, the Loan
Documents or the transactions contemplated hereby or thereby, all in form and
substance satisfactory to the Administrative Agent and its counsel.

 

(d)           Payment of Fees, Etc.  The Administrative Agent, the Lenders, the
Collateral Agent and the Collateral Administrator shall have received all fees
and other amounts due and payable by the Company in connection herewith on or
prior to the Effective Date, the upfront fee payable to the Administrative Agent
pursuant to the Effective Date Letter Agreement and, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses (including out-of-pocket
legal fees and expenses) required to be reimbursed or paid by the Company
hereunder.  Such amounts, together with the invoiced out-of-pocket fees and
expenses of other service providers identified by the Company (including counsel
to the Company), shall be deposited into the Principal Collection Account and
paid therefrom to the applicable recipients on or prior to the Effective Date
(or, in the case of out-of-pocket fees and expenses payable to persons other
than the Administrative Agent, the Lenders, the Collateral Agent and the
Collateral Administrator, on or about the Effective Date).  For the avoidance of
doubt, no amounts described in the immediately preceding sentence shall
constitute Permitted Intraperiod Payments subject to Section 4.03(j) or
otherwise be subject to or applied against the Expense Cap.

 

(e)           Patriot Act, Etc.  To the extent requested by any Agent or any
Lender, such Agent or such Lender, as the case may be, shall have received all
documentation and other information required by regulatory authorities under the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
and other applicable “know your customer” and anti-money laundering rules and
regulations.

 

(f)            Certain Acknowledgements and Search Reports.  The Administrative
Agent shall have received (a) UCC, tax and judgment lien searches, bankruptcy
and pending lawsuit searches or equivalent reports or searches listing all
effective lien notices or comparable documents that name the

 

30

--------------------------------------------------------------------------------



 

Company and HoldCo as debtor and that are filed in the jurisdiction in which the
Company or HoldCo, as applicable, is organized and (b) such other searches that
the Administrative Agent deems necessary or appropriate.

 

(g)           LTV Ratio.  The Compliance Condition shall be satisfied on a pro
forma basis after giving effect to the contribution of the Initial Loans and the
funding of the Initial Advance on the Closing Date.

 

(h)           Omnibus Financing Terms Agreement.  The transactions contemplated
by the Omnibus Financing Terms Agreement (for the avoidance of doubt, other than
to the extent such transactions are to be effected by the execution and delivery
of this Agreement, the making of the initial Advance and the application of the
proceeds thereof) shall have been consummated and all conditions precedent to
the effectiveness of such agreement have been satisfied, in each case, as
determined by the Administrative Agent.

 

(i)            Officer’s Certificate as to Collateral.  The Agents shall have
received a certificate of the Company that after giving effect to the initial
Advance and use of proceeds thereof (A) the Company is the owner of the
Collateral free and clear of any liens, claims or encumbrances of any nature
whatsoever (other than any liens, claims or encumbrances that will be released
concurrently with the initial Advance) except for Permitted Liens; (B) the
Company has acquired its ownership in such Collateral in good faith without
notice of any adverse claim, except as described in clause (A) above; (C) the
Company has not assigned, pledged or otherwise encumbered any interest in such
Collateral (or, if any such interest has been assigned, pledged or otherwise
encumbered, it has been or, concurrently with the initial Advance, will be
released) other than Permitted Liens; (D) the Company has full right to grant a
security interest in and assign and pledge such Collateral to the Collateral
Agent; and (E) upon grant by the Company, the Collateral Agent has a first
priority perfected security interest in the Collateral, subject to Permitted
Liens.

 

SECTION 2.05        Other Conditions to Initial Funding.  Notwithstanding
anything to the contrary herein, the obligations of the Lenders to fund any
initial Advances hereunder shall not become effective until the Administrative
Agent shall have received one or more favorable written opinions of outside
counsel for the Company and HoldCo, covering such matters relating to the
transactions contemplated hereby as the Administrative Agent shall reasonably
request (including, without limitation, certain non-consolidation and true
contribution matters, certain corporate matters and the perfection of the
Collateral Agent’s security interest in any of the Collateral).

 

ARTICLE III
ADDITIONAL TERMS APPLICABLE TO THE FINANCINGS

 

SECTION 3.01        The Advances.

 

(a)           Making the Advances.  If the Lenders are required to make an
Advance to the Company as provided in Section 2.03, then each Lender shall make
such Advance in the applicable Eligible Currency on the proposed date thereof by
wire transfer of immediately available funds by 12:00 noon, New York City time,
to the Collateral Agent for deposit to the Principal Collection Account (or, in
the case of Advances denominated in a Permitted Non-USD Currency, the applicable
Permitted Non-USD Currency Account); provided that, as described in
Section 2.02, the proceeds of the initial Advance hereunder shall be disbursed
in accordance with the Omnibus Financing Terms Agreement and the disbursement of
such Advance as set forth therein shall constitute the making of such Advance to
the Company for all purposes.  Each Lender at its option may make any Advance by
causing any domestic or foreign branch or affiliate of such Lender to make such
Advance, provided that any exercise of such

 

31

--------------------------------------------------------------------------------



 

option shall not affect the obligation of the Company to repay such Advance in
accordance with the terms of this Agreement.  Once drawn, Advances may only be
repaid, prepaid or reborrowed in accordance with this Agreement.

 

(b)           Interest on the Advances.  All outstanding Advances shall bear
interest (from and including the date on which such Advance is made) at a per
annum rate equal to the Reference Rate (except as expressly set forth herein)
for each Calculation Period in effect plus the Applicable Margin for Advances
set forth on the Transaction Schedule.  In addition, if, at any time during the
Reinvestment Period, the outstanding Advances are less than the Adjusted
Principal Amount at such time, the Company shall incur interest on the
difference of the Adjusted Principal Amount minus the amount of Advances at such
time at a per annum rate equal to the Applicable Margin for Advances set forth
on the Transaction Schedule.

 

(c)           Evidence of the Advances.  Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Company to such Lender resulting from each Advance made by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder and the Eligible Currency thereof.  The
Administrative Agent, acting solely for this purpose as an agent of the Company,
shall maintain at one of its offices in the United States a register (the
“Register”) in which it shall record the names and addresses of the Lenders and
the Financing Commitment of, and principal amount of the Advances (and related
interest amounts) due and payable or to become due and payable from the Company
to each Lender hereunder and the amount of any sum received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.  The entries made in the Register shall be conclusive absent
manifest error, and the parties hereto shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender and the owner
of the amounts owing to it hereunder as reflected in the Register for all
purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Company and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

Any Lender may request that Advances made by it be evidenced by a promissory
note.  In such event, the Company shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in a form approved by the Administrative Agent.  Thereafter, the Advances
evidenced by such promissory note and interest thereon shall at all times be
represented by one or more promissory notes in such form payable to such payee
and its registered assigns.

 

(d)           Pro Rata Treatment.  Except as otherwise provided herein, all
borrowings of, and payments in respect of, the Advances shall be made on a pro
rata basis by or to the Lenders in accordance with their respective portions of
the Financing Commitments in respect of Advances held by them.

 

(e)           Illegality.  Notwithstanding any other provision of this
Agreement, if any Lender or the Administrative Agent shall notify the Company
that the adoption of any law, rule or regulation, or any change therein or any
change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, makes it unlawful, or any central bank or other
governmental authority asserts that it is unlawful, for a Lender or the
Administrative Agent to perform its obligations hereunder to fund or maintain
Advances in the applicable Eligible Currency hereunder, then (1) the obligation
of such Lender or the Administrative Agent hereunder to fund or maintain
Advances in such Eligible Currency shall immediately be suspended until such
time as such Lender or the Administrative Agent determines (in its sole
discretion) that such performance is again lawful, (2) such Lender or the
Administrative Agent, as applicable, shall use reasonable efforts (which will
not require such party to incur a loss, other than immaterial, incidental

 

32

--------------------------------------------------------------------------------



 

expenses), to transfer within twenty (20) days after it gives notice under this
clause (e), all of its rights and obligations under this Agreement to another of
its offices, branches or affiliates with respect to which such performance would
not be unlawful, and (3) if such Lender or the Administrative Agent is unable to
effect a transfer under clause (2), then any outstanding Advances of such Lender
in such Eligible Currency shall (i) be promptly paid in full by the Company
(together with all accrued interest and other amounts owing hereunder) but not
later than the end of the then-current Calculation Period (or, if sooner
repayment is required by law, be repaid immediately upon request of such Lender)
or (ii) in the case of Advances denominated in a Permitted Non-USD Currency, if
requested by the Company, be converted to Advances denominated in USD on the
date specified by the Administrative Agent at the Spot Rate, become denominated
in USD and thereafter bear interest at the rates applicable to Advances
denominated in USD and, in such event, the Company shall pay all amounts owning
in connection therewith, including all interest accrued on the Advances being
converted through such date; provided that, to the extent that any such adoption
or change makes it unlawful for the Advances to bear interest by reference to
the Reference Rate, then the foregoing clauses (1) through (3) shall not apply
and the Advances shall bear interest (from and after the last day of the
Calculation Period ending immediately after such adoption or change) at a per
annum rate equal to the Base Rate plus the Applicable Margin for Advances set
forth on the Transaction Schedule.

 

(f)            Increased Costs.

 

(i)            If any Change in Law shall:

 

(1)           impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender;

 

(2)           impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or the
Advance (or portion thereof) made or held by such Lender (other than as a result
of any actions taken pursuant to Section 3.01(g)(ii) below); or

 

(3)           subject any Lender or the Administrative Agent to any Taxes (other
than (x) Indemnified Taxes and (y) Excluded Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or the Administrative Agent of making, continuing, converting or
maintaining the Advance or to reduce the amount of any sum received or
receivable by such Lender or the Administrative Agent hereunder (whether of
principal, interest or otherwise), then, upon request by such Lender or the
Administrative Agent, the Company will pay to such Lender or the Administrative
Agent, as the case may be, such additional amount or amounts as will compensate
such Lender or the Administrative Agent, as the case may be, for such additional
costs incurred or reduction suffered.

 

(ii)           If any Lender determines that any Change in Law regarding capital
or liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Advance (or portion
thereof) made or held by such Lender to a level below that which such Lender or
such Lender’s holding company could have achieved but for such Change in Law

 

33

--------------------------------------------------------------------------------



 

(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy and liquidity) by an
amount deemed by such Lender to be material, then from time to time the Company
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

 

(iii)          A certificate of a Lender setting forth the amount or amounts
necessary to compensate, and the basis for such compensation of, such Lender or
its holding company, as the case may be, as specified in paragraph (i) or
(ii) of this Section shall be delivered to the Company and shall be conclusive
absent manifest error.  The Company shall pay such Lender the amount shown as
due on any such certificate on the Payment Date first occurring after receipt
thereof.

 

(iv)          Failure or delay on the part of any Lender or the Administrative
Agent to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or the Administrative Agent’s right to demand such
compensation; provided that the Company shall not be required to compensate a
Lender or the Administrative Agent pursuant to this Section for any increased
costs or reductions incurred more than 180 days prior to the date that such
Lender or the Administrative Agent notifies the Company of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Administrative Agent’s intention to claim compensation therefor; provided
further that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

(v)           Each of the Lenders and the Administrative Agent agrees that it
will take such commercially reasonable actions as the Company may reasonably
request that will avoid the need to pay, or reduce the amount of, any increased
amounts referred to in this Section 3.01(f); provided that no Lender or the
Administrative Agent shall be obligated to take any actions that would, in the
reasonable opinion of such Lender or the Administrative Agent, be
disadvantageous to such Lender or the Administrative Agent (including, without
limitation, due to a loss of money).  In no event will the Company be
responsible for increased amounts referred to in this Section 3.01(f) which
relates to any other entities to which any Lender provides financing.

 

(g)           Alternate Rate of Interest.

 

(i) If prior to the commencement of any Calculation Period: (x) the
Administrative Agent determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Reference Rate (including, without limitation, because the Reference Rate is
not available or published on a current basis), for deposits in the applicable
Eligible Currency and such Calculation Period; or (y) the Administrative Agent
is advised by the Required Financing Providers that the Reference Rate, as
applicable, for such Calculation Period will not adequately and fairly reflect
the cost to such Lenders (or Lender) of making or maintaining their Advances (or
its Advance) included in such Advance for such Calculation Period; then the
Administrative Agent shall give notice thereof to the Company and the Lenders by
telephone or telecopy as promptly as practicable thereafter and, until the
Administrative Agent notifies the Company and the Lenders that the circumstances
giving rise to such notice no longer exist, if any Advance in the applicable
Eligible Currency is requested, such Advance shall accrue interest at the Base
Rate plus the Applicable Margin for Advances set forth on the Transaction
Schedule.

 

(ii) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (i)(x) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (i)(x) have not

 

34

--------------------------------------------------------------------------------



 

arisen but the supervisor for the administrator of the Reference Rate or a
governmental authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the Reference
Rate shall no longer be used for determining interest rates for loans, then the
Company may designate a new benchmark rate (which may include spread adjustments
applicable to such rate) to be used to calculate the Reference Rate, which
benchmark rate may be (A) such benchmark rate being used to calculate the
interest rate payable on Portfolio Investments representing not less than 50% of
the aggregate outstanding principal amount of all Portfolio Investments
denominated in USD (in the case of the LIBO Rate applicable to Advances
denominated in USD) and GBP (in the case of the LIBO Rate applicable to Advances
denominated in GBP), CAD (in the case of the CDOR Rate) or EUR (in the case of
EURIBOR), (B) such benchmark rate formally proposed or recommended (whether by
letter, protocol, publication of standard terms or otherwise) by the Loan
Syndication and Trading Association or the Alternative Reference Rates Committee
(or such successor organization, as applicable) as a replacement benchmark rate
for the applicable Reference Rate, or (C) such other benchmark rate as is
otherwise mutually agreed by the Company and the Administrative Agent.
Notwithstanding anything to the contrary in Section 10.05, the designation of
such alternative benchmark rate shall become effective without any further
action or consent of any other party to this Agreement.  Until an alternate rate
of interest shall be determined in accordance with this
Section 3.01(g)(ii) (but, in the case of the circumstances described in clause
(ii) of the first sentence of this Section 3.01(g)(ii), only to the extent the
Reference Rate for deposits in the applicable Eligible Currency and such
Calculation Period is not available or published at such time on a current
basis), the new benchmark rate shall be the Base Rate plus the Applicable Margin
for Advances set forth on the Transaction Schedule.

 

(h)           No Set-off or counterclaim.  Subject to Section 3.03, all payments
to be made hereunder by the Company in respect of the Advance shall be made
without set-off or counterclaim and in such amounts as may be necessary in order
that every such payment (after deduction or withholding for or on account of any
present or future Taxes imposed by the jurisdiction in which the Company is
organized or any political subdivision or taxing authority therein or thereof)
shall not be less than the amounts otherwise specified to be paid under this
Agreement.

 

SECTION 3.02        General.  The provisions of Section 3.01 and any other
provisions relating to the types of Financings contemplated by each such section
shall not be operative until and unless such types of Financing have been made
available to the Company, as evidenced by the Transaction Schedule.

 

SECTION 3.03        Taxes.

 

(a)           Payments Free of Taxes.  All payments to be made hereunder by the
Company in respect of the Advances shall be made without deduction or
withholding for any Taxes, except as required by applicable law.  If any
applicable law requires the deduction or withholding of any Tax from any such
payment by an applicable Withholding Agent, then such applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the Company shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings of Indemnified Taxes applicable to additional sums payable under
this Section) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

 

(b)           Payment of Other Taxes by the Company.  Without duplication of
other amounts payable by the Company under this Section 3.03, the Company shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

35

--------------------------------------------------------------------------------



 

(c)           Indemnification by the Company.  The Company shall indemnify each
Recipient, within ten (10) Business Days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) payable or paid by
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority; provided, however, that the
Company shall not be required to indemnify any such Recipient pursuant to this
Section 3.03(c) for any Indemnified Taxes unless such Recipient makes written
demand on the Company for indemnification no later than 270 days after the
earlier of (i) the date on which the relevant Governmental Authority makes
written demand upon such Recipient for payment of such Indemnified Taxes and
(ii) the date on which such Recipient has made payment of such Indemnified
Taxes.  A certificate describing in reasonable detail the amount of such payment
or liability delivered to the Company by a Recipient (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Recipient, shall be conclusive absent manifest error.

 

(d)           Indemnification by the Lenders.  Each Lender shall indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Company has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Company to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of 10.07 relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

 

(e)           Evidence of Payments.  As soon as practicable after any payment of
Taxes by the Company to a Governmental Authority pursuant to this Section 3.03,
the Company shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(f)            Status of Lenders.  (i) Any Recipient that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Company and the Administrative
Agent, at the time or times reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Company or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Recipient, if reasonably requested by the Company
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Recipient is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.03(f)(ii)(A),(B) and (D)) shall not be required if in the Recipient’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Recipient.

 

36

--------------------------------------------------------------------------------



 

(ii)           Without limiting the generality of the foregoing:

 

(A)          any Recipient that is a U.S. Person shall deliver to the Company
and the Administrative Agent on or prior to the date on which such Recipient
becomes a Recipient under this Agreement (and from time to time thereafter upon
the reasonable request of the Company or the Administrative Agent), an executed
IRS Form W-9 certifying that such Recipient is exempt from U.S. federal backup
withholding tax; provided, however, that if the Recipient is a disregarded
entity for U.S. federal income tax purposes, it shall provide the appropriate
withholding form of its owner (together with appropriate supporting
documentation);

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be reasonably requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Company or the
Administrative Agent), whichever of the following is applicable:

 

(1)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed IRS Form W-8BEN-E or IRS
Form W-8BEN, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN-E or IRS Form W-8BEN, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(2)           an executed IRS Form W-8ECI;

 

(3)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit C-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Company within the meaning of
Section 881(c)(3)(B) of the Code or a “controlled foreign corporation” described
in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) an executed IRS Form W-8BEN-E or IRS Form W-8BEN, as applicable; or

 

(4)           to the extent a Foreign Lender is not the beneficial owner, an
executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, IRS
Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit C-2 or Exhibit C-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit C-4 on behalf of each such direct and indirect partner;

 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be reasonably requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Company or the
Administrative

 

37

--------------------------------------------------------------------------------



 

Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)          if a payment made to a Recipient under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Recipient were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Company and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Company or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Recipient has complied with such Recipient’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.

 

Each Recipient agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

 

(g)           Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 3.03
(including by the payment of additional amounts pursuant to this Section 3.03),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid. 
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

(h)           Survival.  Each party’s obligations under this Section 3.03 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, and the termination,
satisfaction or discharge of all obligations under any Loan Document.

 

SECTION 3.04        Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.01(e) or (f), or if the Company is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.03, then such
Lender shall (at the request of the Company) use reasonable efforts to designate
a different lending office for funding or booking its Advances hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender,

 

38

--------------------------------------------------------------------------------



 

such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.01(e) or (f) or Section 3.03, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be materially disadvantageous to such Lender. 
The Company hereby agrees to pay all reasonable costs and expenses incurred by
any Lender in connection with any such designation or assignment.

 

(b)           Replacement of Lenders.  If any (i) Lender requests compensation
under Section 3.01(e) or (f), or if the Company is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.03, and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 3.04(a), (ii) defaults in its obligation to
make Advances hereunder or (iii) becomes subject to a Bail-In Action, then the
Company may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in and
the consents required by Section 10.07), all of its interests, rights (other
than its existing rights to payments pursuant to Section 3.01(e) or (f) or
Section 3.03) and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Company shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Advances, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Loan Documents, from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Company (in the case of all other amounts), (iii) such assignment will result in
a ratable reduction in the claim for compensation or payments under
Section 3.01(e) or (f) or Section 3.03, as applicable and (iv) such assignment
does not conflict with applicable law.  A Lender shall not be required to make
any such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Company to require
such assignment and delegation cease to apply.

 

ARTICLE IV
COLLECTIONS AND PAYMENTS

 

SECTION 4.01        Interest Proceeds.

 

(a)           The Company shall cause all Interest Proceeds on the Portfolio
Investments owned by it to be deposited in the Interest Collection Account or
remitted to the Collateral Agent, and the Collateral Agent shall credit to the
Interest Collection Account all Interest Proceeds received by it immediately
upon receipt thereof; provided that Interest Proceeds denominated in a Permitted
Non-USD Currency shall be deposited into the applicable Permitted Non-USD
Currency Account.

 

(b)           All Interest Proceeds shall be retained in the Interest Collection
Account or the applicable Permitted Non-USD Currency Account and invested (and
reinvested) at the written direction of the Administrative Agent in
U.S. Dollar-denominated (or denominated in the applicable Permitted Non-USD
Currency, in the case of Permitted Non-USD Currency Accounts) high-grade
investments selected by the Company (unless an Event of Default has occurred and
is continuing or a Market Value Cure Failure has occurred, in which case,
selected by the Administrative Agent) (“Eligible Investments”), which may
include investments with respect to which the Collateral Agent or its Affiliate
provides services and receives compensation.  Eligible Investments shall mature
no later than the next succeeding Payment Date.

 

(c)           Interest Proceeds on deposit in the Interest Collection Account or
a Permitted Non-USD Currency Account may be withdrawn by the Collateral Agent
(at the written direction of the

 

39

--------------------------------------------------------------------------------

 

Company (or, upon the occurrence and during the continuance of an Event of
Default or following the occurrence of a Market Value Cure Failure, the
Administrative Agent)) and be applied in accordance with the Priority of
Payments; provided that, notwithstanding the foregoing or anything to the
contrary in this Agreement, following the occurrence of a Market Value Cure
Failure, Interest Proceeds on deposit in the Interest Collection Account or a
Permitted Non-USD Currency Account may be withdrawn by the Collateral Agent at
the written direction and in the sole discretion of the Administrative Agent and
be applied to repay the Advances and/or to pay accrued but unpaid interest on
the Advances to the Administrative Agent for ratable distribution to the Lenders
or to any other Secured Obligations.

 

SECTION 4.02                        Principal Proceeds.

 

(a)                                 The Company shall cause all Principal
Proceeds received on the Portfolio Investments owned by it to be deposited in
the Principal Collection Account or remitted to the Collateral Agent, and the
Collateral Agent shall credit to the Principal Collection Account all Principal
Proceeds received by it immediately upon receipt thereof; provided that
Principal Proceeds denominated in a Permitted Non-USD Currency shall be
deposited into the applicable Permitted Non-USD Currency Account.

 

(b)                                 All Principal Proceeds shall be retained in
the Principal Collection Account or a Permitted Non-USD Currency Account and
invested at the written direction of the Administrative Agent in Eligible
Investments selected by the Company (unless an Event of Default has occurred and
is continuing or a Market Value Cure Failure has occurred, in which case,
selected by the Administrative Agent).  All investment income on such Eligible
Investments shall constitute Interest Proceeds.  Eligible Investments shall
mature no later than the next succeeding Payment Date.

 

(c)                                  On any Business Day, Principal Proceeds on
deposit in the Principal Collection Account or a Permitted Non-USD Currency
Account, as applicable, may be withdrawn by the Collateral Agent (unless
otherwise specified herein, at the written direction of the Company (or, upon
the occurrence and during the continuance of an Event of Default or following
the occurrence of a Market Value Cure Failure, the Administrative Agent)) and
applied (i) in accordance with the Priority of Payments, (ii)  in accordance
with Section 2.03(c) or (e), (iii) to prepay Advances pursuant to
Section 4.03(c), (iv) to apply the proceeds of any Portfolio Investment
Repayment Event (x) during the Reinvestment Period, to repay Advances in an
amount not less than $8,400,000 and thereafter to make Permitted Distribution
(or as otherwise directed by the Company with the balance of such proceeds,
subject to clauses (i) through (iv) of the proviso in the definition of the term
Permitted Distribution) or (y) after the Reinvestment Period, to make a Ratable
Distribution and (v) to make a Permitted Intraperiod Payment in accordance with
Section 4.03(j); provided that, notwithstanding any of the foregoing or anything
to the contrary in this Agreement, following the occurrence of a Market Value
Cure Failure, Principal Proceeds on deposit in the Principal Collection Account
or a Permitted Non-USD Currency Account, as applicable, may be withdrawn by the
Collateral Agent at the written direction and in the sole discretion of the
Administrative Agent and be applied to repay the Advances and/or to pay accrued
but unpaid interest on the Advances to the Administrative Agent for ratable
distribution to the Lenders or to any other Secured Obligations.

 

SECTION 4.03                        Principal and Interest Payments;
Prepayments; Commitment Fee; Priority of Payments.

 

(a)                                 The unpaid aggregate principal amount of the
Advances (together with accrued interest and Commitment Fees thereon) shall be
paid in full in cash to the Administrative Agent for the account of each Lender
on the Maturity Date and any and all cash in the Collateral Accounts and the

 

40

--------------------------------------------------------------------------------



 

Permitted Non-USD Currency Accounts shall be applied to the satisfaction of the
Secured Obligations on the Maturity Date.

 

(b)                                 Accrued interest on the Advances shall be
payable in cash in arrears on each Payment Date pursuant to the Priority of
Payments except as otherwise set forth herein and provided that (i) interest
accrued pursuant to each clause (ii) of the “Applicable Margin for Advances” set
forth on the Transaction Schedule shall be payable on demand and (ii) in the
event of any repayment or prepayment of any Advances in full, accrued interest
on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment.

 

(c)                                  Subject to the proviso set forth in
Section 4.02(c) and the requirements of this Section 4.03(c), the Company shall
have the right (i) on any Payment Date, to prepay outstanding Advances in whole
or in part in accordance with the Priority of Payments, (ii) at any time after
the Non-Call Period End Date, to prepay the outstanding Advances in full in
connection with termination of this Agreement and the Financing Commitments,
(iii) following a Portfolio Investment Repayment Event, to prepay outstanding
Advances in accordance with Section 4.02(c)(iv), (iv) to prepay Advances in
whole or in part in connection with a Market Value Cure and (v) to prepay
Advances in whole or in part on any Business Day that JPMorgan Chase Bank,
National Association has ceased to act as Administrative Agent.  The Company
shall notify the Administrative Agent by telephone (confirmed by email with a
copy to the Collateral Agent and the Collateral Administrator) of any prepayment
hereunder not later than 2:00 p.m., New York City time, three (3) Business Days
before the date of prepayment.  Each such notice shall be irrevocable (unless
such notice conditions such prepayment upon consummation of a transaction which
is contemplated to result in a prepayment of outstanding Advances, in which
event such notice may be revocable or conditioned upon such consummation) and
shall specify the prepayment date and the principal amount of the Advances to be
prepaid.  Promptly following receipt of any such notice, the Administrative
Agent shall advise the Lenders of the contents thereof.  Except as otherwise set
forth herein, prepayments are not required to be accompanied by accrued and
unpaid interest.

 

(d)                                 On the First Amendment Date, the Company
shall pay to the Administrative Agent the applicable amount set forth in the
First Amendment Date Letter Agreement.

 

(e)                                  The Company agrees to pay to the
Administrative Agent for ratable distribution to the Lenders, a commitment fee
(the “Commitment Fee”) in USD in the amount specified in the First Amendment
Date Letter Agreement.  Accrued Commitment Fees shall be payable in arrears on
each Payment Date and on the earlier of (i) the date on which the Financing
Commitments terminate and (ii) the last day of the Reinvestment Period; provided
that, if either such date is not a Payment Date, the accrued Commitment Fees
shall be payable on the next occurring Payment Date.  All Commitment Fees shall
be computed on the basis of a year of 360 days and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).

 

(f)                                   Once paid, all fees or any part thereof
payable hereunder shall not be refundable under any circumstances.

 

(g)                                  On each Payment Date and the Maturity Date,
the Collateral Agent, pursuant to the Payment Date Report, shall distribute all
amounts on deposit in the Interest Collection Account and the Interest MV Cure
Account and any amounts on deposit in a Permitted Non-USD Currency Account
representing Interest Proceeds as of the end of the most recent Calculation
Period or in the case of the Maturity Date, such date, in the following order of
priority (the “Interest Priority of Payments”):

 

(A)                               first, (1) to pay accrued but unpaid
Administrative Expenses (first, to the Collateral Agent, Intermediary and the
Collateral Administrator, and second,

 

41

--------------------------------------------------------------------------------



 

to all other parties entitled thereto), then (2) to pay amounts payable to any
Person in respect of any governmental fee, charge or Tax imposed on the Company
or either Parent and/or their Affiliates with respect to the income, assets and
operations of the Company (including expenses of complying with FATCA) then
(3) to make distributions to HoldCo in an amount equal to the Preferred
Distributions for the related Calculation Period and then (4) if determined by
the Company, to be retained in the Interest Collection Account or a Permitted
Non-USD Currency Account, as applicable, to serve as a reserve for future
Administrative Expenses, provided that the amounts in (1) and (4) collectively,
together with any amounts paid during the related Calculation Period pursuant to
clause (x) of Section 4.03(j), shall not exceed the Expense Cap, and amounts in
(2), together with any amounts paid during the related Calculation Period
pursuant to clause (w) of Section 4.03(j), shall not exceed the Tax Cap;

 

(B)                               second, to pay accrued but unpaid interest on
the Advances and the Commitment Fee;

 

(C)                               third, (1) if the Compliance Condition is not
satisfied, to be deposited in the Interest MV Cure Account until the Compliance
Condition is satisfied and (2) if the Compliance Condition is satisfied (after
giving effect to the preceding clause (1), if applicable), to the payment of any
unpaid amounts in clause (A) above in excess of the Expense Cap and/or the Tax
Cap, as applicable; and

 

(D)                               fourth, to make Restricted Payments or as
otherwise directed by the Company.

 

(h)                                 On each Payment Date and the Maturity Date,
the Collateral Agent, pursuant to the Payment Date Report, shall distribute all
amounts on deposit in the Principal Collection Account and the Principal MV Cure
Account and any amounts on deposit in a Permitted Non-USD Currency Account
representing Principal Proceeds as of the end of the most recent Calculation
Period or in the case of the Maturity Date on such date, in the following order
of priority (the “Principal Priority of Payments”):

 

(A)                               first, (1) to the payment of unpaid amounts
referred to in clause (A)(1) of the Interest Priority of Payments subject to the
proviso set forth in such clause (A), (2) then to the payment of unpaid amounts
referred to in clause  (B) of the Interest Priority of Payments and (3) then to
the payment of unpaid amounts referred to in clause (A) of the Interest Priority
of Payments other than clauses (A)(1) and (A)(4) thereof, subject to the proviso
set forth in such clause (A);

 

(B)                               second, during the Reinvestment Period, (1) if
the Compliance Condition is not satisfied, to be deposited in the Principal MV
Cure Account or a Permitted Non-USD Currency Account, as applicable, until the
Compliance Condition is satisfied, and (2) at the option of the Company to one
or more of the following: (a) to the Principal Collection Account or a Permitted
Non-USD Currency Account, as applicable, for the acquisition of additional
Portfolio Investments, (b) to repayment of the Advances, and (c) so long as the
Compliance Condition is satisfied (after giving pro forma effect to any payment
under this subclause (c)), to make a Permitted Distribution;

 

(C)                               third, after the Reinvestment Period, at the
option of the Company to one or more of the following:  (a) to the repayment of
the Advances and/or (b) if the Compliance Condition is satisfied (after giving
pro forma effect to any payment

 

42

--------------------------------------------------------------------------------



 

and/or repayment under this clause (C)), to make a Ratable Distribution (if a
Permitted Distribution may be made on such Payment Date);

 

(D)                               fourth, after the Reinvestment Period, to the
repayment of unpaid amounts referred to in clause (C)(2) of the Interest
Priority of Payments;

 

(E)                                fifth, after the Reinvestment Period, to make
Restricted Payments or as otherwise directed by the Company.

 

(i)                                     Notwithstanding the foregoing, if an
Event of Default has occurred and is continuing and the Advances have been
accelerated in accordance with this Agreement, on each date set by the
Administrative Agent, the Collateral Agent, at the written direction of the
Administrative Agent, shall distribute all amounts on deposit in the Interest
Collection Account, the Principal Collection Account, each Permitted Non-USD
Currency Account, the Interest MV Cure Account and the Principal MV Cure
Account, in the following order of priority (the “Enforcement Priority of
Payments” and, together with the Interest Priority of Payments and the Principal
Priority of Payments, the “Priority of Payments”):

 

(A)                               first, to pay accrued but unpaid
Administrative Expenses (first, to the Collateral Agent, Intermediary and the
Collateral Administrator, and second, to all other parties entitled thereto),
provided that such amounts shall not exceed the Expense Cap;

 

(B)                               second, to pay accrued but unpaid interest on
the Advances and the Commitment Fee;

 

(C)                               third, to repay the outstanding Advances until
paid in full;

 

(D)                               fourth, to pay accrued but unpaid Preferred
Distributions;

 

(E)                                fifth, to pay any remaining Administrative
Expenses; and

 

(F)                                 sixth, to make Restricted Payments or as
otherwise directed by the Company.

 

If the amounts available to be applied pursuant to the Priority of Payments are
insufficient to make the full amount of the disbursements required by any
numbered sub-clause therein, then the Collateral Agent shall make the
disbursements then due and payable to the extent funds are available therefor,
to the Persons entitled thereto in accordance with the amounts owing to them
under such sub-clause in the order of priority set forth therein.

 

With respect to each Calculation Period, the Collateral Administrator shall
provide to the Administrative Agent and the Company no later than three
(3) Business Days prior to the Payment Date, a detailed reporting setting forth
the proposed application of funds to be made pursuant to the foregoing Priority
of Payments (the “Payment Date Report”).  Upon approval by the Administrative
Agent, the Payment Date Report shall constitute instructions to the Collateral
Agent to make such distributions on the Payment Date pursuant to the Payment
Date Report.  In connection with the foregoing, the Administrative Agent shall
from time to time provide the Collateral Administrator, upon request therefor,
with any information reasonably necessary to prepare such reporting.

 

43

--------------------------------------------------------------------------------



 

(j)                                    In addition and without limiting the
foregoing, so long as no Default or Event of Default has occurred and is
continuing and no Market Value Cure Failure has occurred, on any Business Day,
the Company may, with the consent of the Administrative Agent in its reasonable
discretion, direct the Collateral Administrator to apply amounts on deposit in
the Collection Account or a Permitted Non-USD Currency Account to pay (w) Taxes,
governmental fees and trade payables, (x) other Administrative Expenses,
(y) amounts owing under Sections 3.01(f) and 10.04, and (z) any fee payable by
the Company pursuant to the Sourcing Agreement or other amount owed by the
Company under any contract entered into by the Company in accordance with the
terms hereof in the ordinary course of business, provided that the Company
believes in good faith that there will be sufficient funds to make the payments
required by each of items with priority higher than such Taxes or governmental
fees, Administrative Expenses, or amounts owing under Sections 3.01(f) and
10.04, as applicable, or in the case of clause (z), the payments contemplated by
Sections 4.03(g)(A) and 4.03(g)(B), on the next Payment Date after such
application, and provided further that amounts payable under clause (w) during
any Calculation Period shall not exceed the Tax Cap and amounts payable under
clause (x) during any Calculation Period shall not exceed the Expense Cap.

 

SECTION 4.04                        Payments Generally.  (a) All payments to the
Lenders or the Administrative Agent shall be made to the Administrative Agent at
the account designated in writing to the Company and the Collateral Agent for
further distribution by the Administrative Agent (if applicable).  The
Administrative Agent shall give written notice to the Collateral Agent and the
Collateral Administrator (on which the Collateral Agent and the Collateral
Administrator may conclusively rely) and the Company of the calculation of
amounts payable to the Financing Providers in respect of the Financings and the
amounts payable to the Company.  Within two (2) Business Days after each
Calculation Date, the Administrative Agent shall deliver an invoice to the
Company, the Collateral Agent and the Collateral Administrator in respect of the
interest due on such Payment Date.  All payments to the Administrative Agent not
made for distribution to the Lenders shall be made as directed in writing by the
Administrative Agent.  All payments hereunder to the Secured Parties shall be
made without setoff or counterclaim.  All payments hereunder shall be made in
USD other than payments of interest and principal made in respect of Advances
denominated in a Permitted Non-USD Currency, which shall be made in the
applicable Permitted Non-USD Currency of such Advance.  All interest hereunder
shall be computed on the basis of a year of 360 days (other than interest
calculated at the Base Rate, which shall be calculated on the basis of a year
of 365/366 days) and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  Except as otherwise set
forth herein, all payments by or on behalf of the Company hereunder shall be
made in accordance with the Priority of Payments.

 

(b)                                 If after receipt of an invoice from the
Administrative Agent pursuant to Section 4.04(a) and at least two (2) Business
Days prior to any Payment Date or the Maturity Date, the Collateral
Administrator shall have notified the Company, the Collateral Agent and the
Administrative Agent that the Company does not have a sufficient amount of funds
in a Permitted Non-USD Currency on deposit in the applicable Permitted Non-USD
Currency Account that will be needed (1) to pay to the Lenders all of the
amounts required to be paid in such Permitted Non-USD Currency on such date
and/or (2) to pay any expenses required to be paid in accordance with the
Priority of Payments, in each case, in such Permitted Non-USD Currency as
required for such payment (a “Currency Shortfall”), then, so long as no Event of
Default shall have occurred and be continuing and no Market Value Cure Failure
has occurred, the Company shall exchange (or shall direct the Collateral Agent
to exchange), in each case with the consent of the Administrative Agent, amounts
in USD held in the Interest Collection Account or the Principal Collection
Account, as applicable, for the applicable Permitted Non-USD Currency in an
amount necessary to cure such Currency Shortfall.  Each such exchange shall
occur no later than one Business Day prior to such Payment Date or the Maturity
Date, as applicable, and shall be made at the spot rate of conversion at the
time of conversion utilizing the Collateral Agent’s foreign exchange desk. If
for any

 

44

--------------------------------------------------------------------------------



 

reason the Company shall have failed to effect any such currency exchange by the
Business Day prior to such date, then the Administrative Agent shall be entitled
to (but shall not be obligated to) direct such currency exchange on behalf of
the Company.

 

(c)                                  At any time following the occurrence of a
Market Value Cure Failure or if an Event of Default has occurred and is
continuing, the Administrative Agent may in its sole discretion direct the
Securities Intermediary or the Bank, as applicable, to exchange amounts held in
each Permitted Non-USD Currency Account for USD at the spot rate at the time of
conversion (utilizing the Collateral Agent’s foreign exchange desk) for
application hereunder.

 

SECTION 4.05                        Interest MV Cure Account and Principal MV
Cure Account.

 

(a)                                 Prior to the Maturity Date, all cash amounts
in the Interest MV Cure Account shall be invested in Eligible Investments at the
written direction of the Administrative Agent (as directed by the Required
Financing Providers).  Eligible Investments shall mature no later than the next
succeeding Payment Date.

 

(b)                                 Amounts on deposit in the Interest MV Cure
Account may be withdrawn by the Collateral Agent (at the written direction of
the Company (or, upon the occurrence and during the continuance of an Event of
Default or following the occurrence of a Market Value Cure Failure, the
Administrative Agent)) and (i) used to prepay the Advances in accordance with
Section 4.03(c) or (ii) distributed in accordance with the Interest Priority of
Payments.  Notwithstanding any of the foregoing or anything to the contrary in
this Agreement, following the occurrence of a Market Value Cure Failure, amounts
on deposit in the Interest MV Cure Account may be withdrawn by the Collateral
Agent at the written direction and in the sole discretion of the Administrative
Agent and be applied to repay the Advances and/or to pay accrued but unpaid
interest on the Advances to the Administrative Agent for ratable distribution to
the Lenders or to the payment of any other Secured Obligations.

 

(c)                                  The Company shall cause all cash received
by it in connection with a Market Value Cure to be deposited in the Principal MV
Cure Account or remitted to the Collateral Agent, and the Collateral Agent shall
credit to the Principal MV Cure Account such amounts received by it (and
identified as such) immediately upon receipt thereof.  Prior to the Maturity
Date, all cash amounts in the Principal MV Cure Account shall be invested in
Eligible Investments at the written direction of the Administrative Agent (as
directed by the Required Financing Providers).  All amounts contributed to the
Company by the Parent, HoldCo or any Affiliate of any of the foregoing in
connection with a Market Value Cure shall be paid free and clear of any right of
chargeback or other equitable claim.  Eligible Investments shall mature no later
than the next succeeding Payment Date.

 

(d)                                 Amounts on deposit in the Principal MV Cure
Account may be withdrawn by the Collateral Agent (at the written direction of
the Company (or, upon the occurrence and during the continuance of an Event of
Default or following the occurrence of a Market Value Cure Failure, the
Administrative Agent)) and (i) deposited in the Principal Collection Account
with prior notice to the Administrative Agent; provided that the Compliance
Condition is satisfied on a pro forma basis, (ii) used to prepay the Advances in
accordance with Section 4.03(c) or (iii) distributed in accordance with the
Principal Priority of Payments.  Additionally, amounts on deposit in the
Principal MV Cure Account may be withdrawn and deposited in the Excluded
Permitted Distribution Account as and to the extent set forth in Schedule 9. 
Notwithstanding any of the foregoing or anything to the contrary in this
Agreement, following the occurrence of a Market Value Cure Failure, amounts on
deposit in the Principal MV Cure Account may be withdrawn by the Collateral
Agent at the written direction and in the sole discretion of the Administrative
Agent and be applied to repay the Advances and/or to pay accrued but unpaid
interest

 

45

--------------------------------------------------------------------------------



 

on the Advances to the Administrative Agent for ratable distribution to the
Lenders or to the payment of any other Secured Obligations.

 

SECTION 4.06                        Proceeds Collection Account.

 

(a)                                 The Company shall cause all cash received by
it in connection with the sale of Portfolio Investments pursuant to
Section 1.04(b)(ii) to be deposited in the Proceeds Collection Account or
remitted to the Collateral Agent, and the Collateral Agent shall credit to the
Proceeds Collection Account such amounts received by it (and identified as such)
immediately upon receipt thereof.  Prior to the Maturity Date, all cash amounts
in the Proceeds Collection Account shall be invested in Eligible Investments at
the written direction of the Administrative Agent (as directed by the Required
Financing Providers).  Eligible Investments shall mature no later than the next
succeeding Payment Date.

 

(b)                                 Amounts on deposit in the Proceeds
Collection Account may be withdrawn by the Collateral Agent at the written
direction and in the sole discretion of the Administrative Agent and be applied
to repay the Advances and/or to pay accrued but unpaid interest on the Advances
to the Administrative Agent for ratable distribution to the Lenders or to the
payment of any other Secured Obligations.

 

(c)                                  After the termination of the Financing
Commitments and the payment in full in cash of the Secured Obligations, any
amounts remaining in the Proceeds Collection Account shall be delivered to the
Company.

 

SECTION 4.07                        Reduction of Financing Commitments.

 

(a)                                 After the Non-Call Period End Date (or any
other date after JPMorgan Chase Bank, National Association ceases to act as
Administrative Agent), the Company shall be entitled at its option from time to
time and upon five (5) Business Days’ prior written notice to the Administrative
Agent to (i) reduce the Financing Commitments with respect to Advances by
prepayment of all or any portion of the principal amount of the Advances and all
accrued and unpaid interest thereon and designating to the Administrative Agent
that such prepayment is part of a Facility Reduction (in which case the
Financing Commitments shall be reduced by the amount of principal so prepaid)
and/or (ii) terminate in full or reduce in part any portion of the Financing
Commitments that exceeds the sum of the outstanding Advances.

 

(b)                                 On the last day of the Reinvestment Period,
all remaining unfunded Financing Commitments will automatically be cancelled.

 

(c)                                  Any reduction of Financing Commitments
under this Section 4.07 shall be referred to as a “Facility Reduction”.

 

ARTICLE V
[RESERVED]

 

ARTICLE VI
REPRESENTATIONS, WARRANTIES AND COVENANTS

 

SECTION 6.01                        Representations and Warranties.  The Company
represents to the other parties hereto, as of the date of this Agreement and as
of each Trade Date, that:

 

46

--------------------------------------------------------------------------------



 

(a)                                 it is duly organized or incorporated, as the
case may be, and validly existing under the laws of the jurisdiction of its
organization or incorporation and has all requisite power and authority to
execute, deliver and perform this Agreement and each other Loan Document to
which it is a party and to consummate the transactions herein and therein
contemplated;

 

(b)                                 the execution, delivery and performance of
this Agreement and each other Loan Document, and the consummation of such
transactions have been duly authorized by it and this Agreement and each such
other Loan Document constitutes its legal, valid and binding obligation
enforceable against it in accordance with its terms (subject to applicable
bankruptcy, insolvency, moratorium, fraudulent conveyance and other similar laws
affecting creditors’ rights and remedies generally);

 

(c)                                  the execution, delivery and performance of
this Agreement and each other Loan Document and the consummation of such
transactions do not and will not (i) conflict with the provisions of its
governing instruments or (ii) violate any provisions of applicable law or
regulation or any applicable order of any court or regulatory body or result in
the breach of, or constitute a default, or require any consent, under any
material agreement, instrument or document to which it is a party or by which it
or any of its property may be bound or affected which, in the case of this
clause (ii), would reasonably be expected to have a Material Adverse Effect;

 

(d)                                 no actions or proceedings at law or in
equity are pending (or, to its knowledge, threatened) against it before any
court, tribunal, governmental body, agency or official or any arbitrator that
could reasonably be expected to result in a Material Adverse Effect;

 

(e)                                  [Reserved];

 

(f)                                   it has obtained all consents and
authorizations (including all required consents and authorizations of any
governmental authority) that are necessary to be obtained by it in connection
with the execution, delivery and performance of this Agreement and each other
Loan Document and each such consent and authorization is in full force and
effect other than those for which the failure to obtain would not reasonably be
expected to have a Material Adverse Effect;

 

(g)                                  it is not required to register as an
“investment company” as defined in the Investment Company Act of 1940, as
amended;

 

(h)                                 it has not issued any securities that are or
are required to be registered under the Securities Act of 1933, as amended, and
it is not a reporting company under the Securities Exchange Act of 1934, as
amended;

 

(i)                                     except with respect to the Secured
Obligations, it has no outstanding Indebtedness;

 

(j)                                    no ERISA Event has occurred;

 

(k)                                 as of the date of this Agreement it is, and
after giving pro forma effect to any Advance it will be, Solvent and it is not
entering into this Agreement or any other Loan Document or consummating any
transaction contemplated hereby or thereby with any intent to hinder, delay or
defraud any of its creditors;

 

(l)                                     it is not subject to any Adverse
Proceeding;

 

47

--------------------------------------------------------------------------------



 

(m)                             it is not in default under any other contract to
which it is a party, except where such default would not reasonably be expected
to have a material adverse effect on (a) the business, assets, operations or
financial condition of the Company, (b) the ability of the Company to perform
its obligations under this Agreement or any of the other Loan Documents or
(c) the rights of or benefits available to the Administrative Agent or the
Lenders under this Agreement or any of the other Loan Documents (a “Material
Adverse Effect”);

 

(n)                                 (i) it is in compliance in all respects with
the Racketeer Influenced and Corrupt Organizations Chapter of the Organized
Crime Control Act of 1970 and with the USA PATRIOT Act and all other laws and
regulations relating to money laundering and terrorist activities and (ii) it is
in compliance in all material respects with all other Laws and all orders,
writs, injunctions and decrees applicable to it or to its properties;

 

(o)                                 it does not have any Subsidiaries or own any
Investments in any Person other than the Portfolio Investments or Investments
(i) constituting Eligible Investments and (ii) those the Company shall have
acquired or received as a distribution in connection with a workout, bankruptcy,
foreclosure, restructuring or similar process or proceeding involving a
Portfolio Investment or any obligor thereunder or issuer thereof;

 

(p)                                 (x) it has disclosed to the Administrative
Agent all agreements, instruments and corporate or other restrictions to which
it is subject, and all other matters known to it, that, individually or in the
aggregate, in each case, could reasonably be expected to result in a Material
Adverse Effect and (y) no report, financial statement, certificate or other
information furnished in writing by or on behalf of it or any of its Affiliates
to the Administrative Agent or any Lender in connection with the transactions
contemplated by this Agreement and the negotiation of this Agreement or
delivered hereunder or any other Loan Document (in each case as modified or
supplemented by other information so furnished) contains (or, to the extent any
such information was furnished to the Company by a third party, to the Company’s
knowledge contains), as of its delivery date, any material misstatement of fact
or omits to state any material fact necessary to make the statements therein,
when taken as a whole, in the light of the circumstances under which they were
made, not misleading;

 

(q)                                 it has good and marketable title to all
Portfolio Investments and other Collateral free of any Liens (other than
Permitted Liens and any Liens that will be released contemporaneously with the
initial Advance hereunder);

 

(r)                                    the Company has filed all tax returns
required by law to have been filed by it in the required legal timeframe (if any
and taking into account any applicable extensions); all such tax returns are
true and correct in all respects; and the Company has paid or withheld (as
applicable) all taxes and governmental charges owing or required to be withheld
by it (if any), except (i) any such taxes or governmental charges which are
being contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside in accordance with GAAP on its books or
(ii) the failure of which to file such tax returns or pay, withhold or discharge
such taxes or governmental charges would not reasonably be expected to have a
material adverse effect on the Company;

 

(s)                                   the Company will be treated as of the date
of its formation as, and for so long as any amounts remain outstanding hereunder
will remain, as a disregarded entity for U.S. federal income tax purposes and
will not take any action nor recognize any transfer of interests in the Company
that would cause the Company to become treated other than as a disregarded
entity, the Company intends that the income from the Company’s assets will be
treated as income of its sole

 

48

--------------------------------------------------------------------------------



 

owner for United States federal income tax purposes and will not take any action
inconsistent with such intention, and the Company will procure that its sole
owner complies with any United States federal withholding tax obligations
imposed on it;

 

(t)                                    the Company has not engaged in any
business operations or activities other than as an ownership entity for
Portfolio Investments and similar loan or debt obligations, entering into and
performing its obligations under the Loan Documents and the Sourcing Agreement
and such activities and activities incidental thereto;

 

(u)                                 it is subject to policies and procedures
designed to ensure compliance by it, its agents and their respective directors,
managers, officers and employees (as applicable) with Anti-Corruption Laws and
applicable Sanctions, and it and its officers and managers and, to its
knowledge, its owners and agents are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects and are not knowingly engaged in
any activity that would reasonably be expected to result in it being designated
as a Sanctioned Person.  None of (i) it or its officers or managers or (ii) to
its knowledge, any of its owners or agents that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person.  No Advances, use of proceeds or other transaction
contemplated by the Loan Documents will directly, or to the knowledge of the
Company, indirectly violate Anti-Corruption Laws or applicable Sanctions;

 

(v)                                 all proceeds of the Advances will be used by
the Company only in accordance with the provisions of this Agreement.  No part
of the proceeds of any Advance will be used by the Company to purchase or carry
any Margin Stock or to extend credit to others for the purpose of purchasing or
carrying Margin Stock.  Neither the making of any Advance not the use of the
proceeds thereof will violate or be inconsistent with the provisions of
Regulation T, U or X of the Board of Directors of the Federal Reserve Board.  No
Advance is secured, directly or indirectly, by Margin Stock, and the Collateral
does not include Margin Stock; and

 

(w)                               without limitation to any other provision of
this Agreement, it acknowledges and agrees that, except with respect to any
non-waivable right under applicable law, JPMCB and its affiliates are not, nor
shall they be deemed to be, by virtue of JPMCB’s roles as Administrative Agent
and Financing Provider hereunder and/or any action or inaction of JPMCB in
either such capacity, a fiduciary of, or otherwise have a trust relationship
with, or owe any duty of care, duty of loyalty or other duty to, any other
person in connection with this Agreement and the transactions contemplated
hereby.

 

SECTION 6.02                        Covenants of the Company.  The Company:

 

(a)                                 shall comply with Anti-Corruption Laws and
applicable Sanctions and shall maintain in effect and enforce policies and
procedures designed to ensure compliance by it, its agents and their respective
directors, managers, officers and employees (as applicable) with Anti-Corruption
Laws and applicable Sanctions;

 

(b)                                 shall promptly provide the Administrative
Agent with any amendments to any of its or HoldCo’s constituent documents and
shall not, and shall assure that HoldCo does not, amend any of its constituent
documents in any manner that could reasonably be expected to, or that does,
adversely affect the Lenders in any material respect without the prior written
consent of the Administrative Agent at the direction of the Required Financing
Providers; provided that, for purposes of this clause (b), with respect to
HoldCo, “constituent documents” shall include, without limitation, the HoldCo
LLC Agreement;

 

49

--------------------------------------------------------------------------------

 

(c)                                  shall not, without the prior consent of the
Administrative Agent (acting at the direction of the Required Financing
Providers), which consent may be withheld in the sole and absolute discretion of
the Required Financing Providers, enter into any hedge agreement;

 

(d)                                 shall not maintain any of its primary books
or records with respect to the Collateral at any office other than at the
address referred to on the Transaction Schedule (or at the office of the
Collateral Agent) or maintain its chief executive office or its place of
business at any place other than at such address, in each case without providing
at least fifteen (15) days advance written notice to the Administrative Agent;

 

(e)                                  shall not change its name, or name under
which it does business, from the name shown on the signature pages hereto,
unless it shall have provided ten (10) Business Days’ advance written notice of
such change to the Administrative Agent;

 

(f)                                   shall at all times comply with the
requirements of its constituent documents, including Section 1.8 of the Amended
and Restated Limited Liability Company Agreement of the Company;

 

(g)                                  shall at all times preserve and keep in
full force and effect its existence and all rights and franchises, licenses and
permits material to its business;

 

(h)                                 shall comply with all applicable
requirements of law (whether statutory, regulatory or otherwise), the
noncompliance with which could reasonably be expected to have, individually or
collectively, a material adverse effect on the Company, the Administrative
Agent, the Lenders or the Collateral;

 

(i)                                     shall not have any Subsidiaries without
the prior written consent of the Administrative Agent, other than any entity
that becomes a Subsidiary of the Company as a result of the Company’s
acquisition or receipt of equity interests in such entity as a distribution in
connection with a workout, bankruptcy, foreclosure, restructuring or similar
process or proceeding involving a Portfolio Investment or any obligor thereunder
or issuer thereof;

 

(j)                                    shall not fail to remain Solvent;

 

(k)                                 shall ensure that no ERISA Event occurs;

 

(l)                                     shall take all actions necessary to
maintain good and marketable title to the Portfolio Investments and the other
Collateral, subject to only Permitted Liens;

 

(m)                             shall promptly furnish to the Administrative
Agent, and the Administrative Agent shall furnish to the Lenders, copies of the
following financial statements, reports and information:  (i) as soon as
available and in any event within one hundred and twenty (120) days after the
end of each fiscal year of Parent (beginning with the fiscal year ended
December 31, 2019), consolidated audited financial statements of Parent, audited
by a firm of nationally recognized independent public accountants, as of the end
of such fiscal year, (ii) as soon as available and in any event within sixty
(60) days after the end of each of the first three fiscal quarters of each
fiscal year of Parent (beginning with the fiscal quarter ended June 2019),
quarterly unaudited financial information of Parent and (iii) from time to time,
such other information or documents (financial or otherwise) as the
Administrative Agent or the Required Financing Providers may reasonably request;

 

50

--------------------------------------------------------------------------------



 

(n)                                 shall pay or discharge or cause to be paid
or discharged, before the same shall become delinquent, all taxes, assessments
and other governmental charges levied or imposed upon the Company or upon the
income, profits or property of the Company; provided that the Company shall not
be required to pay or discharge or cause to be paid or discharged any such tax,
assessment or charge, (i) the amount, applicability or validity of which is
being contested in good faith by appropriate proceedings and for which disputed
amounts adequate reserves in accordance with GAAP have been made or (ii) the
failure of which to pay or discharge could not reasonably be expected to have a
material adverse effect on the Company;

 

(o)                                 shall (x) permit the Administrative Agent to
inspect its books and records during normal business hours with at least one
(1) Business Day’s prior written notice and (y) answer questions from the
Administrative Agent and otherwise consult with the Administrative Agent with
respect to any Portfolio Investment, and use reasonable efforts to cause any
party to the Sourcing Agreement and the Voting Agreement requested by the
Administrative Agent to participate in any such consultation, with at least five
(5) Business Day’s prior written notice specifying in reasonable detail the
subject matter to be discussed and the initial questions to be posed by the
Administrative Agent;

 

(p)                                 except as expressly set forth herein, shall
not make any Restricted Payments without the prior written consent of the
Administrative Agent; provided that (i) the Company may make Permitted
Distributions and (ii) the Company may make Restricted Payments from the
Excluded Permitted Distribution Account, in either case, without such consent;

 

(q)                                 shall not make or hold any Investments,
except the Portfolio Investments or Investments (A) constituting Eligible
Investments, (B) that have been consented to by the Administrative Agent and
(C) those the Company shall have acquired or received as a distribution in
connection with a workout, bankruptcy, foreclosure, restructuring or similar
process or proceeding involving a Portfolio Investment, Eligible Investment or
any issuer thereof;

 

(r)                                    shall not enter into any agreement which
prohibits the creation or assumption of any Lien upon its properties, revenues
or assets, whether now owned or hereafter acquired, other than the Loan
Documents;

 

(s)                                   shall not request any Advance, and the
Company shall not directly, or to the knowledge of the Company, indirectly, use,
and shall procure that its agents shall not directly, or to the knowledge of the
Company, indirectly, use the proceeds of any Advance (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (C) in any manner that would result in the violation
of any Sanctions applicable to any party hereto;

 

(t)                                    shall not purchase or otherwise acquire
or receive as a distribution any commodities or any fee interest in real
property or any equivalent interest in real property under any applicable law,
except for such commodities or fee interest in real property as the Company
shall have acquired or received as a distribution in connection with a workout,
bankruptcy, foreclosure, restructuring or similar process or proceeding
involving a Portfolio Investment or any issuer thereof; provided that the
Company shall disclose such acquisition or receipt of any such commodities or
fee interest in real property to the Administrative Agent promptly following the
acquisition or receipt thereof;

 

51

--------------------------------------------------------------------------------



 

(u)                                 shall post on a password protected website
maintained by the Company to which the Administrative Agent will have access or
deliver via email to the Administrative Agent, with respect to each obligor in
respect of a Portfolio Investment, to the extent received by the Company
pursuant to the underlying loan documents in respect of each Portfolio
Investment, the complete financial reporting package with respect to the related
obligor (including any financial statements, management discussion and analysis,
executed covenant compliance certificates and related covenant calculations with
respect to such obligor) and the annual budget provided to the Company, which
delivery or posting shall be within five (5) Business Days of the Company’s
receipt of such information; provided that, with respect to any Portfolio
Investment, to the extent that the Company has previously identified in writing
to the Administrative Agent the names of the “disqualified lenders” (or similar
term) pursuant to the documentation for such Portfolio Investment, neither the
Administrative Agent nor any Lender shall provide any information provided to
the Administrative Agent pursuant to this Section 6.02(u) with respect to such
Portfolio Investment to any Lender or Participant (in any case, other than JPMCB
or any of its Affiliates) who is such a “disqualified lender” (or similar term)
with respect to such Portfolio Investment; provided, further, that the
Administrative Agent shall be permitted to disclose to the Lenders and
Participants the identities of the “disqualified lenders” (or similar term) for
each Portfolio Investment;

 

(v)                                 shall be treated as a disregarded entity for
U.S. federal income tax purposes and will preserve and maintain such status, the
Company will not take any action inconsistent with treating its income as income
of its sole owner for United States federal income tax purposes, and the Company
will procure that its sole owner complies with any United States federal
withholding tax obligations of its sole owner;

 

(w)                               on or before the Payment Date in April in each
calendar year, shall deliver to the Administrative Agent an officer’s
certificate of the Company stating that, having made reasonable inquiries and to
the best of the knowledge, information and belief of the Company, there does not
exist, as of a date not more than five (5) days prior to the date of the
officer’s certificate, nor has there existed at any time prior thereto since the
date of the last officer’s certificate, any Default hereunder, or, if there has
been a Default hereunder, specifying each such Default and the nature and status
thereof;

 

(x)                                 shall ensure that each Approval Request
submitted for approval to the Administrative Agent pursuant to Section 1.02
hereof shall be a good faith request by the Company for approval of such
Approval Request; and

 

(y)                                 promptly upon any officer of the Company
obtaining knowledge (i) of any condition or event that constitutes a Default or
an Event of Default or that notice has been given to the Company with respect
thereto, (ii) that any Portfolio Investment would have failed to satisfy the
Eligibility Criteria pursuant to clause (5) or (13) of Schedule 4 but for  any
“SunGard” or “certain funds” provisions in the related commitment letter and
(iii) that any Portfolio Investment fails at any time to satisfy the Eligibility
Criteria, a certificate of an authorized officer of the Company specifying the
nature and period of existence of such condition, event or change, or specifying
the notice given and action taken by any such Person and the nature of such
claimed Event of Default, Default, default, event or condition, and what action
the Company has taken, is taking and proposes to take with respect thereto. 
Without duplication of any of the foregoing, the Company shall provide a copy of
any material written notice received by it from any obligor in respect of a
Portfolio Investment within five (5) Business Days of the Company’s receipt
thereof.

 

SECTION 6.03                        Separate Existence. The Company shall not:

 

52

--------------------------------------------------------------------------------



 

(a)                                 commingle its assets with the assets of its
sole member, of the Parent, of any of their respective Affiliates or of any
other Person or fail to hold its assets in its own name or in the name of a
trustee, custodian or other agent on its behalf;

 

(b)                                 fail to maintain its records and accounts,
separate and apart from those of any other Person and in a manner that will be
sufficient, among other things, to permit the Company to identify and account
for its assets and liabilities separately from the assets and liabilities of its
sole member, of the Parent, of any of their respective Affiliates or of any
other Person;

 

(c)                                  incur any indebtedness, secured or
unsecured, direct or contingent (including guaranteeing any obligation), other
than the Financings and other obligations owing under the Loan Documents, except
for fees, expenses, and trade and other payables incurred in the ordinary course
of its business which are paid when due;

 

(d)                                 guarantee, become obligated for, or hold
itself out to be responsible for the debt of another Person;

 

(e)                                  pledge or permit the pledge of its assets
to secure the obligations of any Person other than the Company or otherwise make
any of its assets available to satisfy the claims of any creditor of any Person
other than the Company;

 

(f)                                   fail to maintain adequate capital for the
normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations;

 

(g)                                  fail to pay its debts, liabilities and
expenses only from its own funds and other assets;

 

(h)                                 fail to correct any known misunderstandings
regarding the separate identity of the Company from its sole member, the Parent,
any of their respective Affiliates or any other Person;

 

(i)                                     fail either to hold itself out to the
public as a legal entity separate and distinct from any other Person or to
conduct its business solely in its own name in order not (i) to mislead others
as to the identity with which such other Person is transacting business, or
(ii) to suggest that it is responsible for the debts of any third party
(including its sole member, the Parent, any of their respective Affiliates or
any other Person);

 

(j)                                    fail to act solely in its own name and
through its sole member (in its capacity as the managing member of the Company)
or its duly authorized officers, authorized signatories or agents in the conduct
of its business;

 

(k)                                 except as may be required by the Code and
regulations thereunder or other applicable state or local tax law, hold itself
out as or be considered as a department or division of its sole member, the
Parent, of any of their respective Affiliates or of any other Person;

 

(l)                                     fail to file its own separate tax
return, or file a consolidated federal income tax return with any other Person,
except as may be required by the Code and the regulations thereunder, and fail
to pay any taxes required to be paid under applicable law;

 

53

--------------------------------------------------------------------------------



 

(m)                             fail to maintain proper books of record and
account in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Company, separate and apart from those
of any other Person, provided, however, that the Company’s assets may be
included in a consolidated financial statement of its Parent, provided that
(a) appropriate notation shall be made on such consolidated financial statements
to indicate the separateness of the Company from the Parent and to indicate that
the Company’s assets and credit are not available to satisfy the debts and other
obligations of the Parent or any other Person (other than the Company) and
(b) such assets shall also be listed on the Company’s own separate balance
sheet;

 

(n)                                 fail to either maintain a sufficient number
of officers, authorized signatories or other personnel, and/or engage sufficient
service providers, agents or other Persons (including the Parent or Affiliate
thereof), in light of its contemplated operations;

 

(o)                                 fail to allocate fairly and reasonably any
overhead expenses that are shared with any Parent Entity or any of their
respective Affiliates;

 

(p)                                 to the extent used in its business, fail to
use separate stationery, invoices, and checks bearing its own name;

 

(q)                                 acquire obligations or securities of, or
make any loans or advances to, or pledge its assets for the benefit of any
Parent Entity or any of their respective Affiliates.

 

(r)                                    except pursuant to the HoldCo LLC
Agreement, the Master Contribution Agreement, the Master Assignment Agreement,
the Relationship Agreement or the Sourcing Agreement or as may be permitted or
required by the Loan Documents, enter into any contract or agreement with any
Parent Entity or any of their respective Affiliates, except upon terms and
conditions that are commercially reasonable and intrinsically fair and
substantially similar to those that would be available on an arm’s-length basis
with unrelated third parties; provided that nothing in this clause (r) shall
prohibit (w) a Permitted Distribution, (x) a transfer out of the Excluded
Permitted Distribution Account, (y) the sale of Portfolio Investments to Antares
or an Affiliate thereof exercising its buyout rights in accordance with Annex A
of the Relationship Agreement or (z) the assignment of Portfolio Investments
pursuant to the Redemption and Assignment;

 

(s)                                   to the fullest extent permitted by
applicable law and except as permitted by the Amended and Restated Limited
Liability Company Agreement of the Company, seek its dissolution or winding up
in whole or in part;

 

(t)                                    fail to observe applicable Delaware
limited liability company formalities or fail to comply with the Amended and
Restated Limited Liability Company Agreement of the Company;

 

(u)                                 fail to maintain the Company’s minutes,
resolutions, written consents and other actions authorizing the transactions
entered into by the Company as its official records, in a manner that permits
them to be separately identified from the records of each Parent Entity and any
Affiliate thereof; or

 

(v)                                 fail at any time to have at least one
(1) Independent Manager except while a vacancy is being filled as required by
the Amended and Restated Limited Liability Company Agreement of the Company.

 

54

--------------------------------------------------------------------------------



 

SECTION 6.04                        Amendments, Etc.  The Company shall be
permitted to enter into any amendment, supplement, consent, waiver or other
modification of any Portfolio Investment (including, for the avoidance of doubt,
any Portfolio Investment denominated in a Permitted Non-USD Currency) or any
related Underlying Instrument or rights thereunder (each, an “Amendment”) in its
sole discretion, without the consent of the Administrative Agent.  If an
Amendment has been entered into, the Company will give prompt (and in any event,
not later than three (3) Business Days’) notice thereof to the Administrative
Agent.  In any such event, the Company shall exercise all voting and other
powers of ownership relating to such Amendment or the exercise of such rights or
remedies as it shall deem appropriate under the circumstances unless an Event of
Default has occurred and is continuing or a Market Value Cure Failure has
occurred.  If an Event of Default has occurred and is continuing or a Market
Value Cure Failure has occurred, then, notwithstanding anything herein to the
contrary, (a) the Company will exercise all voting and other powers of
ownership, including consent to any Amendment, with the prior written consent of
the Administrative Agent (it being understood that (x) if the terms of the
related Underlying Instrument expressly prohibit or restrict any such rights
given to the Administrative Agent, then such right shall be limited to the
extent necessary so that such prohibition or restriction is not violated and
(y) the Administrative Agent shall not take direction with any action with
regard to any Portfolio Investment from any Lender that the Administrative Agent
knows is a “disqualified lender” (or similar term) pursuant to the documentation
for such Portfolio Investment); provided that the foregoing shall not apply to
JPMCB or any of its Affiliates as a Lender hereunder and (b) the Company shall
not take any action with respect to any Portfolio Investment (including, for the
avoidance of doubt, any Portfolio Investment denominated in a Permitted Non-USD
Currency) that is inconsistent with (and it agrees that it will not vote or
otherwise exercise powers of ownership pertaining thereto in any manner that is
inconsistent with) the terms of this Agreement.

 

ARTICLE VII
EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur:

 

(a)                                 the Company shall fail to pay (i) any
principal amount owing by it in respect of the Secured Obligations when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or otherwise or (ii) any other amount in
respect of the Secured Obligations (whether for interest, fees or other amounts
owing by it) within three (3) Business Days of when such amount becomes due and
payable; provided, in the case of clause (ii), if such failure results solely
from an administrative error or omission by either Agent or the Collateral
Administrator, such period shall be extended to a total of five (5) Business
Days; or

 

(b)                                 any representation or warranty made or
deemed made by or on behalf of the Company in any of the Loan Documents or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, or other document furnished thereunder or in connection therewith
or any amendment or modification thereof or waiver thereunder, shall prove to
have been incorrect or misleading in any material respect when made or deemed
made and if such breach is capable of being remedied, such failure shall not
have been remedied or waived within thirty (30) days after the earlier of
(i) receipt by the Company of written notice of such failure from the
Administrative Agent and (ii) an officer of the Company becoming aware of such
failure; or

 

(c)                                  (A) the Company shall fail to observe or
perform any covenant contained in Sections 6.02(b), (c), (d), (e), (f), (i),
(j), (p), (q), (r), (s), (t), (u), (y)(i) or (y)(ii) or any obligation set forth
in Section 2.03(e), or (B) the Company shall fail to observe or perform any
other covenant, condition or agreement contained herein (it being understood
that the failure of a Portfolio Investment to satisfy the Concentration
Limitations after the date of its purchase shall not constitute such a failure)
and, in the case

 

55

--------------------------------------------------------------------------------



 

of this clause (B), if such failure is capable of being remedied, such failure
shall not have been remedied or waived within thirty (30) days after the earlier
of (i) receipt by the Company of written notice of such failure from the
Administrative Agent and (ii) an officer of the Company becoming aware of such
failure; or

 

(d)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Company or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
sixty (60) days or an order or decree approving or ordering any of the foregoing
shall be entered; or

 

(e)                                  the Company shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (d) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action in contemplation or for the purpose of
effecting any of the foregoing; or

 

(f)                                   the Company shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due; or

 

(g)                                  the Company shall fail to observe or
perform any covenant contained in Section 6.03 and, as a result of such failure,
Dechert LLP or another law firm of nationally recognized standing would be
unable to deliver a substantive non-consolidation opinion with respect to the
Company and HoldCo.; or

 

(h)                                 the passing of a resolution by the equity
holders of the Company (or any comparable action under the laws of the Company’s
corporate domicile) in respect of the winding up on a voluntary basis of the
Company; or

 

(i)                                     any final judgments or orders (not
subject to appeal or otherwise non-appealable) by one or more courts of
competent jurisdiction for the payment of money in an aggregate amount in excess
of $5,000,000 (after giving effect to insurance, if any, available with respect
thereto) shall be rendered against the Company, and the same shall remain
unsatisfied, unvacated, unbonded or unstayed for a period of thirty (30) days
after the date on which the right to appeal has expired; or

 

(j)                                    an ERISA Event occurs; or

 

(k)                                 a Change of Control occurs; or

 

(l)                                     the LTV Ratio is greater than 75% and
such condition persists for five (5) consecutive Business Days after notice
thereof is provided to the Company by the Administrative Agent; or

 

(m)                             the Collateral Agent fails to have a valid first
priority perfected security interest in the Collateral (other than a temporary
failure to have such a security interest in an immaterial portion of

 

56

--------------------------------------------------------------------------------



 

Collateral received in connection with a workout, insolvency, foreclosure or
similar event with respect to an obligor of a Portfolio Investment if such
Collateral cannot be Delivered contemporaneously with the receipt thereof by the
Borrower or if a security interest in such Collateral cannot be perfected under
Articles 8 and 9 of the UCC); or

 

(n)                                 any Person makes a claim in writing against
the Company or the Collateral for payment on amounts arising out of any action
or omission of the Company, or in respect of any other damages or liability of
any kind in respect to acts, omissions or circumstances in respect of the
Company, prior to the Effective Date, and the same shall remain unsatisfied,
undischarged or unbonded for a period of thirty (30) days after the date on
which the Company receives written notice of such claim; provided that to the
extent that the Company makes any payment or posts any bond on any such claim,
any related payment shall be made solely from the Excluded Permitted
Distribution Account;

 

then, and in every such event (other than an event with respect to the Company
described in clause (d) or (e) of this Article), and at any time thereafter in
each case during the continuance of such event, the Administrative Agent may,
and at the request of the Required Financing Providers shall, by notice to the
Company, take either or both of the following actions, at the same or different
times:  (i) terminate the Financing Commitments, and thereupon the Financing
Commitments shall terminate immediately, and (ii) declare all of the Secured
Obligations then outstanding to be due and payable in cash in whole (or in part,
in which case any Secured Obligations not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the Secured
Obligations so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Company accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Company; and
in case of any event with respect to the Company described in clause (d) or
(e) of this Article, the Financing Commitments shall automatically terminate and
all Secured Obligations then outstanding, together with accrued interest thereon
and all fees and other obligations of the Company accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Company.

 

ARTICLE VIII
ACCOUNTS; COLLATERAL SECURITY

 

SECTION 8.01                        The Accounts; Agreement as to Control.

 

(a)                                 Establishment and Maintenance of Accounts.

 

(i)                                     The Company has directed and the
Intermediary hereby acknowledges that it has established (1) an account
designated as the “Custodial Account”; (2) an account designated as the
“Interest MV Cure Account”; (3) an account designated as the “Principal MV Cure
Account”; (4) an account designated as the “Interest Collection Account”; (5) an
account designated as the “Principal Collection Account”; (6) an account
designated as the “Proceeds Collection Account” (the Custodial Account, the
Interest MV Cure Account, the Principal MV Cure Account, the Interest Collection
Account, the Principal Collection Account and the Proceeds Collection Account,
each, a “Collateral Account” and, collectively, the “Collateral Accounts”); and
(7) an account designated as the “Excluded Permitted Distribution Account”
(together with the Collateral Accounts, the “Accounts” and, each, an “Account”),
and the account numbers for the Accounts are set forth on the Transaction
Schedule.  In addition, on or prior to the First Amendment Date, the Company
shall direct the Intermediary to establish an account designated as the
“Unfunded Exposure Account” into which the Company is required to deposit
amounts pursuant to Section 2.03(e), and upon such request the Securities
Intermediary shall establish

 

57

--------------------------------------------------------------------------------



 

such account, which shall comprise an “Account” and a “Collateral Account” for
all purposes hereunder.  In addition, the Company hereby directs the
Intermediary to establish one or more Permitted Non-USD Currency Accounts for
the purposes of holding cash and Eligible Investments denominated in each
Permitted Non-USD Currency pursuant to the terms hereof.  Each of the Accounts
shall be comprised of a “securities account” and such subaccounts as the
Intermediary may determine to be necessary or convenient for the administration
of the Accounts.  The Company may (x) make deposits into any Account other than
deposits from Principal Proceeds and Interest Proceeds and (y) make transfers
from the Excluded Permitted Distribution Account to any Collateral Account or to
any Person.  The Intermediary agrees to maintain each of the Accounts as a
“securities intermediary” (within the meaning of Section 8-102(a)(14) of the
UCC) and (to the extent that any Account is re-characterized as a deposit
account) as a “bank” (within the meaning of Section 9-102(a)(8) of the UCC), in
each case in the name of the Company subject (other than in the case of the
Excluded Permitted Distribution Account) to the Lien of the Collateral Agent
under this Agreement, and agrees not to change the name or account number of any
Collateral Account without the prior consent of the Collateral Agent (acting at
the written direction of the Administrative Agent).  The Intermediary hereby
certifies that it is a bank or trust company that in the ordinary course of
business maintains securities accounts for others and in that capacity has
established the Accounts in the name of the Company.

 

(ii)                                  Nothing herein shall require the
Securities Intermediary to credit to any Account or to treat as a financial
asset (within the meaning of Section 8-102(a)(9) of the UCC) any asset in the
nature of a general intangible (as defined in Section 9-102(a)(42) of the UCC)
or to “maintain” a sufficient quantity thereof (within the meaning of
Section 8-504 of the UCC).  Notwithstanding any term hereof or elsewhere to the
contrary, it is hereby expressly acknowledged that (a) interests in loans may be
acquired and delivered by the Company to the Securities Intermediary or the
Collateral Agent from time to time that are not evidenced by, or accompanied by
delivery of, a security (as that term is defined in UCC Section 8-102) or an
instrument (as that term is defined in Section 9-102(a)(47) of the UCC), and may
be evidenced solely by delivery to the Collateral Agent of a facsimile or
electronic copy of an assignment agreement (“Loan Assignment Agreement”) in
favor of the Company as assignee, (b) any such Loan Assignment Agreement (and
the registration of the related loan on the books and records of the applicable
obligor or bank agent) shall be registered in the name of the Company and
(c) any duty on the part of the Securities Intermediary or Collateral Agent with
respect to such loan (including in respect of any duty it might otherwise have
to maintain a sufficient quantity of such loan for purposes of UCC
Section 8-504) shall be limited to the exercise of reasonable care by the
Collateral Agent in the physical custody of any such Loan Assignment Agreement
that may be delivered to it.  It is acknowledged and agreed that neither the
Collateral Agent nor the Intermediary is under a duty to examine underlying
credit agreements or loan documents to determine the validity or sufficiency of
any Loan Assignment Agreement (and shall have no responsibility for the
genuineness or completeness thereof), or for the issuer’s title to any related
loan.

 

(b)                                 Collateral Agent in Control of Securities
Accounts.  Each of the parties hereto hereby agrees that (1) each Account shall
be a “securities account” (within the meaning of Section 8-501(a) of the UCC),
(2) all property credited to any Account shall be credited to the respective
securities account and shall be treated as a financial asset for purposes of
Article 8 of the UCC, (3) the Collateral Agent is the “entitlement holder”
(within the meaning of Section 8-102(a)(7) of the UCC) and (4) except as
otherwise expressly provided herein, the Collateral Agent will be exclusively
entitled to exercise the rights that comprise each financial asset credited to
each Collateral Account.  The parties hereto agree that (x)  with respect to the
Collateral Accounts, the Securities Intermediary will comply only with
entitlement orders or other instructions originated by the Collateral Agent and
no other Person (and without further

 

58

--------------------------------------------------------------------------------



 

consent by any other Person) and (y) the Collateral Agent, for the benefit of
the Secured Parties, shall have exclusive control and the sole right of
withdrawal over each Collateral Account.  The only permitted withdrawals from
the Collateral Accounts shall be in accordance with the provisions of this
Agreement.

 

(c)                                  Subordination of Lien, Etc.  If the
Intermediary has or subsequently obtains by agreement, operation of law or
otherwise a security interest in any Collateral Account or any security
entitlement credited thereto, the Intermediary hereby agrees that such security
interest shall be subordinate to the security interest of the Collateral Agent. 
The property credited to any Collateral Account will not be subject to
deduction, set-off, banker’s lien, or any other right in favor of any person
other than the Collateral Agent (except that the Intermediary may set-off
(1) all amounts due to the Intermediary in respect of its customary fees and
expenses for the routine maintenance and operation of the Collateral Accounts,
and (2) the face amount of any checks which have been credited to any Collateral
Account but are subsequently returned unpaid because of uncollected or
insufficient funds).

 

(d)                                 Property Registered, Indorsed, etc. to
Securities Intermediary.  All securities or other property underlying any
financial assets credited to any Account shall be registered in the name of the
Securities Intermediary, indorsed to the Securities Intermediary in blank or
credited to another securities account maintained in the name of the Securities
Intermediary, and in no case will any financial asset credited to any Account be
registered in the name of the Company, payable to the order of the Company or
specially indorsed to the Company except to the extent the foregoing have been
specially indorsed to the Securities Intermediary or in blank.

 

(e)                                  Control of Permitted Non-USD Currency
Accounts.  Except as otherwise expressly provided herein, the Collateral Agent
will be exclusively entitled to exercise the rights that comprise each financial
asset (including cash) credited to or deposited in each Permitted Non-USD
Currency Account.  The parties hereto agree that the Intermediary shall act only
on entitlement orders or other instructions with respect to the Permitted
Non-USD Currency Accounts originated by the Collateral Agent and no other Person
(and without further consent by any other Person); and the Collateral Agent, for
the benefit of the Secured Parties, shall have exclusive control and the sole
right of withdrawal over each Permitted Non-USD Currency Account.  The only
permitted withdrawals from the Permitted Non-USD Currency Accounts shall be in
accordance with the provisions of this Agreement.

 

(f)                                   Jurisdiction; Governing Law of Accounts. 
The establishment and maintenance of each Account and all interests, duties and
obligations related thereto shall be governed by the law of the State of New
York and the “securities intermediary’s jurisdiction” (within the meaning of
Section 8-110 of the UCC) with respect to the securities accounts and (to the
extent that any Account is re-characterized as a deposit account) the “bank’s
jurisdiction” (within the meaning of Section 9-304 of the UCC) shall be the
State of New York.  The parties further agree that the law applicable to all of
the issues in Article 2(1) of The Hague Convention on the Law Applicable to
Certain Rights in Respect of Securities Held with an Intermediary shall be the
law of the State of New York.  Terms used in this Section 8.01 without
definition have the meanings given to them in the UCC.

 

(g)                                  No Duties.  The parties hereto acknowledge
and agree that the Intermediary shall not have any additional duties other than
those expressly set forth in this Section 8.01, and the Intermediary shall
satisfy those duties expressly set forth in this Section 8.01 so long as it acts
without gross negligence or willful misconduct.  Without limiting the generality
of the foregoing, the Intermediary shall not be subject to any fiduciary or
other implied duties, and the Intermediary shall not have any duty to take any
discretionary action or exercise any discretionary powers.  In the event the
Securities Intermediary receives instructions from the Company to effect a
securities transaction as contemplated in 12 CFR 12.1, the Company acknowledges
that upon its written request and at no additional cost, it has the right to
receive the notification from the Securities Intermediary after the completion
of such transaction

 

59

--------------------------------------------------------------------------------

 

as contemplated in 12 CFR 12.4(a) or (b).  The Company agrees that, absent
specific request, such notifications shall not be provided by the Securities
Intermediary hereunder, and in lieu of such notifications, the Securities
Intermediary shall make available periodic account statements in the manner
required by this Agreement.

 

(h)                                 Ownership of Collateral Accounts; Tax
Forms.  For the avoidance of doubt, each Collateral Account (including income,
if any, earned on the investments of funds in such Collateral Account) will be
owned by the Company, for federal income tax purposes. The Company is required
to provide to the Securities Intermediary (i) an IRS Form W-9 or appropriate IRS
Form W-8 no later than the date of this Agreement, and (ii) any additional IRS
forms (or updated versions of any previously submitted IRS forms) or other
documentation at such time or times required by applicable law or upon the
reasonable request of the Securities Intermediary as may be necessary (x) to
reduce or eliminate the imposition of U.S. withholding taxes and (y) to permit
the Securities Intermediary to fulfill its tax reporting obligations under
applicable law with respect to the Collateral Accounts or any amounts paid to
the Company. If any IRS form or other documentation previously delivered becomes
obsolete or inaccurate in any respect, the Company shall timely provide to the
Securities Intermediary accurately updated and complete versions of such IRS
forms or other documentation. Wells Fargo Bank, National Association, both in
its individual capacity and in its capacity as Securities Intermediary, shall
have no liability to the Company or any other person  in connection with any tax
withholding amounts paid or withheld from the Collateral Accounts pursuant to
applicable law arising from the Company’s failure to timely provide an accurate,
correct and complete IRS FormW-9 or an appropriate IRS FormW-8, as applicable,
or such other documentation contemplated under this paragraph. For the avoidance
of doubt, no funds shall be invested with respect to such Collateral Accounts
absent the Securities Intermediary having first received the IRS forms and other
documentation required by this paragraph.

 

SECTION 8.02                        Collateral Security; Pledge; Delivery.

 

(a)                                 Grant of Security Interest.  As collateral
security for the prompt payment in full when due of all the Company’s
obligations to the Agents, the Lenders, the Collateral Administrator and the
Intermediary (collectively, the “Secured Parties”) under this Agreement
(collectively, the “Secured Obligations”), the Company hereby pledges, assigns,
hypothecates, charges, mortgages, delivers and transfers the Collateral to the
Collateral Agent, including a continuing security interest in favor of the
Collateral Agent in all of the Company’s right, title and interest in, to and
under (in each case, whether now owned or existing, or hereafter acquired or
arising) all accounts, payment intangibles, general intangibles, chattel paper,
electronic chattel paper, instruments, deposit accounts, letter-of-credit
rights, investment property, and any and all other property of any type or
nature owned by it (other than the Excluded Permitted Distribution Account and
all investments, obligations and other property from time to time credited
thereto) (all of the property described in this clause (a) being collectively
referred to herein as “Collateral”), including: (1) each Portfolio Investment,
(2) the Collateral Accounts and the Permitted Non-USD Currency Accounts and all
investments, obligations and other property from time to time credited thereto,
(3) all rights of the Company under the Master Contribution Agreement and the
Master Assignment Agreement, (4) all other property of the Company (other than
(x) the Excluded Permitted Distribution Account and all investments, obligations
and other property from time to time credited thereto and (y) all rights of the
Company under the Sourcing Agreement) and (5) all proceeds thereof, all
accessions to and substitutions and replacements for, any of the foregoing, and
all rents, profits and products of any thereof; provided, however, the Company
shall pledge 65% of all classes of equity interests entitled to vote and 100% of
all non-voting equity interests of any first-tier Foreign Subsidiary that is a
CFC or any first-tier Foreign Holdco and shall not be required to pledge any
other equity interests of a CFC, any Foreign Holdco or any Subsidiary of a CFC.

 

60

--------------------------------------------------------------------------------



 

(b)                                 Delivery and Other Perfection.  In
furtherance of the collateral arrangements contemplated herein, the Company
shall (1) Deliver to the Collateral Agent the Collateral hereunder as and when
acquired by the Company and (2) if any of the securities, monies or other
property pledged by the Company hereunder are received by the Company, forthwith
take such action as is necessary to ensure the Collateral Agent’s continuing
perfected security interest in such Collateral (including Delivering such
securities, monies or other property to the Collateral Agent).

 

(c)                                  Remedies, Etc.  During the period in which
an Event of Default shall have occurred and be continuing, the Collateral Agent
shall (but only if and to the extent directed in writing by the Required
Financing Providers) do any of the following:

 

(1)                                 Exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party under the UCC (whether or
not the UCC applies to the affected Collateral), under the laws of Canada and
each applicable province thereof and under the laws of each other Eligible
Jurisdiction and also may, without notice except as specified below, sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any of the Collateral Agent’s offices or elsewhere, for cash, or (in the case
of a Lender) as a credit against amounts owed to such Lender, and upon such
other terms as the Collateral Agent (acting at the direction of the Required
Financing Providers) may deem commercially reasonable.  The Company agrees that,
to the extent notice of sale shall be required by law, at least ten (10) days’
prior notice to the Company of the time and place of any public sale or the time
after which any private sale is to be made shall constitute reasonable
notification.  The Collateral Agent shall not be obligated to make any sale of
the Collateral regardless of notice of sale having been given.  The Collateral
Agent may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned.

 

(2)                                 Transfer all or any part of the Collateral
into the name of the Collateral Agent or a nominee thereof.

 

(3)                                 Enforce collection of any of the Collateral
by suit or otherwise, and surrender, release or exchange all or any part
thereof, or compromise or extend or renew for any period (whether or not longer
than the original period) any obligations of any nature of any party with
respect thereto.

 

(4)                                 Endorse any checks, drafts, or other
writings in the Company’s name to allow collection of the Collateral.

 

(5)                                 Take control of any proceeds of the
Collateral.

 

(6)                                 Execute (in the name, place and stead of any
of the Company) endorsements, assignments, stock powers and other instruments of
conveyance or transfer with respect to all or any of the Collateral.

 

(7)                                 Perform such other acts as may be required
to do to protect the Collateral Agent’s rights and interest hereunder.

 

In connection with the sale of Portfolio Investments by any Agent in accordance
with the terms of this Section 8.02(c), subject to the limitations set forth
therein, the provisions set forth in

 

61

--------------------------------------------------------------------------------



 

Section 1.04(b) regarding the sale of Portfolio Investments by an Agent shall
apply to any such sale hereunder.

 

After the termination of the Financing Commitments and the payment in full in
cash of the Secured Obligations, any remaining proceeds of any sale or transfer
of the Collateral shall be delivered to the Company.

 

(d)                                 Compliance with Restrictions.  The Company
agrees that in any sale of any of the Collateral whenever an Event of Default
shall have occurred and be continuing, the Collateral Agent is hereby authorized
to comply with any limitation or restriction in connection with such sale as it
may be advised by counsel is necessary in order to avoid any violation of
applicable law (including compliance with such procedures as may restrict the
number of prospective bidders and purchasers, require that such prospective
bidders and purchasers have certain qualifications, and restrict such
prospective bidders and purchasers to persons who will represent and agree that
they are purchasing for their own account for investment and not with a view to
the distribution or resale of such Collateral), or in order to obtain any
required approval of the sale or of the purchaser by any governmental regulatory
authority or official, and the Company further agrees that such compliance shall
not, in and of itself, result in such sale being considered or deemed not to
have been made in a commercially reasonable manner, nor shall the Collateral
Agent be liable or accountable to the Company for any discount allowed by the
reason of the fact that such Collateral is sold in compliance with any such
limitation or restriction.

 

(e)                                  Private Sale.  The Collateral Agent shall
incur no liability as a result of a sale of the Collateral, or any part thereof,
at any private sale pursuant to clause (c) above.  The Company hereby waives any
claims against each Agent and Financing Provider arising by reason of the fact
that the price at which the Collateral may have been sold at such a private sale
was less than the price which might have been obtained at a public sale.

 

(f)                                   Collateral Agent Appointed
Attorney-in-Fact.  The Company hereby appoints the Collateral Agent as the
Company’s attorney-in-fact (it being understood that the Collateral Agent shall
not be deemed to have assumed any of the obligations of the Company by this
appointment), with full authority in the place and stead of the Company and in
the name of the Company, from time to time in the Collateral Agent’s discretion
(exercised at the written direction of the Administrative Agent or the Required
Financing Providers, as the case may be), after the occurrence and during the
continuation of an Event of Default, to take any action and to execute any
instrument which the Administrative Agent or the Required Financing Providers
may deem necessary or advisable to accomplish the purposes of this Agreement. 
The Company hereby acknowledges, consents and agrees that the power of attorney
granted pursuant to this clause is irrevocable during the term of this Agreement
and is coupled with an interest.

 

(g)                                  Further Assurances.  The Company covenants
and agrees that, from time to time upon the request of the Collateral Agent (as
directed by the Administrative Agent), the Company will execute and deliver such
further documents, and do such other acts and things as the Collateral Agent (as
directed by the Administrative Agent) may reasonably request in order fully to
effect the purposes of this Agreement and to protect and preserve the priority
and validity of the security interest granted hereunder or to enable the
Collateral Agent to exercise and enforce its rights and remedies hereunder with
respect to any Collateral.

 

(h)                                 Termination.  Upon the payment in full in
cash of all Secured Obligations, the security interest granted herein shall
automatically (and without further action by any party) terminate and all rights
to the Collateral shall revert to the Company.  Upon any such termination, the
Collateral Agent will, at the Company’s sole expense, deliver to the Company, or
cause the Intermediary to deliver, without any representations, warranties or
recourse of any kind whatsoever, all certificates and instruments

 

62

--------------------------------------------------------------------------------



 

representing or evidencing all of the Collateral held by the Intermediary
hereunder, and execute and deliver to the Company or its nominee such documents
as the Company shall reasonably request to evidence such termination.

 

SECTION 8.03                        Capital Contributions.  HoldCo may, from
time to time in its sole discretion, (x) deposit amounts into the Principal
Collection Account or a Permitted Non-USD Currency Account, as applicable,
and/or (y) transfer Eligible Investments or Portfolio Investments, in each case,
as equity contributions to the Company.  All such amounts will be included in
each applicable compliance calculation under this Agreement, including, without
limitation, calculation of the Net Asset Value and the LTV Ratio.

 

SECTION 8.04                        Accountings.  The Collateral Administrator
shall compile and provide to the Agents, the Lenders and the Company,
(a) (i) not later than three (3) Business Days prior to the 20th calendar day of
each calendar month, (ii) on the date any Advance is made with respect to the
purchase of any Portfolio Investment and (iii) at such other times as may be
agreed by the Administrative Agent and the Collateral Administrator, a Portfolio
concentration report in a form to be agreed by the Administrative Agent and the
Collateral Administrator, (b) on each Business Day, a daily Portfolio holding
report (each, a “Daily Portfolio Holding Report”) substantially in the form of
Exhibit B-1 hereto, (c) on each Business Day, a daily cash balances report in a
form to be agreed by the Administrative Agent and the Collateral Administrator,
which report shall include the Spot Rate for such day and (d) as soon as
reasonably practicable following the end of each calendar quarter (and, in any
event, not later than 15 calendar days following the end of such calendar
quarter), commencing with the calendar quarter ending in June 2019, a quarterly
holdings report in the form of Exhibit B-2 hereto (a “Quarterly Holdings
Report”).  For the purposes of the Quarterly Holdings Report, calculations shall
be made on the first day of each fiscal quarter utilizing the most recent
financial information received by the Company at least 15 days prior to such
date.

 

ARTICLE IX
THE AGENTS

 

SECTION 9.01                        Appointment of Administrative Agent and
Collateral Agent.  Each of the Financing Providers hereby irrevocably appoints
each of the Agents as its agent and authorizes such Agent to take such actions
on its behalf and to exercise such powers as are delegated to such Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.  Anything contained herein to the contrary notwithstanding, each Agent
and each Financing Provider hereby agree that no Financing Provider shall have
any right individually to realize upon any of the Collateral hereunder, it being
understood and agreed that all powers, rights and remedies hereunder with
respect to the Collateral shall be exercised solely by the Collateral Agent for
the benefit of the Secured Parties in accordance with the terms of this
Agreement.

 

Each financial institution serving as an Agent hereunder shall have the same
rights and powers in its capacity as a Financing Provider (if applicable) as any
other Financing Provider and may exercise the same as though it were not an
Agent, and such financial institution and its affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the
Company as if it were not an Agent hereunder.

 

No Agent shall have any duties or obligations except those expressly set forth
herein.  Without limiting the generality of the foregoing, (a) no Agent shall be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) no Agent shall have any duty to take
any discretionary action or exercise any discretionary powers, except that the
foregoing shall not limit any duty expressly set forth in this Agreement to
include such rights and powers expressly

 

63

--------------------------------------------------------------------------------



 

contemplated hereby that such Agent is required to exercise in writing as
directed by (i) in the case of the Collateral Agent (A) in respect of the
exercise of remedies under Section 8.02(c), the Required Financing Providers, or
(B) in all other cases, the Administrative Agent or (ii) in the case of any
Agent, the Required Financing Providers (or such other number or percentage of
the Financing Providers as shall be necessary under the circumstances as
provided herein), and (c) except as expressly set forth herein, no Agent shall
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Company that is communicated to or obtained by
the financial institution serving in the capacity of such Agent or any of its
affiliates in any capacity.  The Collateral Agent shall not be liable for any
action taken or not taken by it in the absence of its own gross negligence or
willful misconduct or with the consent or at the request or direction of the
Administrative Agent or the Required Financing Providers (or such other number
or percentage of the Financing Providers that shall be permitted herein to
direct such action or forbearance).  No Agent shall be liable for any action
taken or not taken by it (i) in the absence of its own gross negligence or
willful misconduct or (ii) with the consent or at the request or direction of
the Administrative Agent (in the case of the Collateral Administrator and the
Collateral Agent only) or the Required Financing Providers (or such other number
or percentage of the Financing Providers that shall be permitted herein to
direct such action or forbearance).  Each Agent shall be deemed not to have
knowledge of any matter (including any Default) unless a Responsible Officer of
such Agent has actual knowledge or receives written notice of such matter, and
no Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness, genuineness,
value or sufficiency of this Agreement or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth herein, other than
to confirm receipt of items expressly required to be delivered to such Agent. 
No Agent shall be required to risk or expend its own funds in connection with
the performance of its obligations hereunder if it reasonably believes it will
not receive reimbursement therefor hereunder.

 

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
direction, opinion, document or other writing believed by it to be genuine and
to have been signed or sent by the proper person.  Each Agent also may rely upon
any statement made to it orally or by telephone and believed by it to be made by
the proper person, and shall not incur any liability for relying thereon.  Each
Agent may consult with legal counsel (who may be counsel for the Company),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts or be responsible for the misconduct or
negligence of attorneys appointed by it with due care.

 

In the event the Collateral Agent or the Collateral Administrator shall receive
conflicting instruction from the Administrative Agent and the Required Financing
Providers, the instruction of the Required Financing Providers shall govern. 
Neither the Collateral Administrator nor the Collateral Agent shall have any
duties or obligations under or in respect of any other agreement (including any
agreement that may be referenced herein) to which it is not a party.  The grant
of any permissive right or power to the Collateral Agent hereunder shall not be
construed to impose a duty to act.

 

It is expressly acknowledged and agreed that neither the Collateral
Administrator nor the Collateral Agent shall be responsible for, and shall not
be under any duty to monitor or determine, compliance with the Eligibility
Criteria (Schedule 4) or the Concentration Limitations (Schedule 5) or the
conditions to any purchase hereunder in any instance, or to determine if the
conditions of “Deliver” have been satisfied or otherwise to monitor or determine
compliance by any other person with the requirements of this Agreement.

 

64

--------------------------------------------------------------------------------



 

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it; provided, however,
that any such sub-agent receiving payments from the Company shall be a
“U.S. person” and a “financial institution” within the meaning of Treasury
Regulations Section 1.1441-1  No Agent shall be responsible for any misconduct
or negligence on the part of any sub-agent or attorney appointed by such Agent
with due care.  Each Agent and any such sub-agent may perform any and all its
duties and exercise its rights and powers through their respective affiliates
and the respective directors, officers, employees, agents and advisors of such
person and its affiliates (the “Related Parties”) for such Agent.  The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of each Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent or Collateral Agent, as the case may be.

 

Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, each Agent may resign at any time by notifying the other Agents,
the Financing Providers and the Company.  Upon any such resignation, the
Required Financing Providers shall have the right (with, so long as no Event of
Default has occurred and is continuing or no Market Value Cure Failure has
occurred, the consent of the Company) to appoint a successor; provided, however,
that any such successor receiving payments from the Company shall be a
“U.S. person” and a “financial institution” within the meaning of Treasury
Regulations Section 1.1441-1.  If no successor shall have been so appointed by
the Required Financing Providers and shall have accepted such appointment within
thirty (30) days after the retiring Agent gives notice of its resignation, then
the Administrative Agent may, on behalf of the Financing Providers, appoint a
successor Agent which shall be a financial institution with an office in New
York, New York, or an affiliate of any such bank; provided, however, that any
such successor receiving payments from the Company shall be a “U.S. person” and
a “financial institution” within the meaning of Treasury
Regulations Section 1.1441-1.  If no successor shall have been so appointed by
the Administrative Agent and shall have accepted such appointment within sixty
(60) days after the retiring Agent gives notice of its resignation, such Agent
may petition a court of competent jurisdiction for the appointment of a
successor; provided, however, that any such successor receiving payments from
the Company shall be a “U.S. person” and a “financial institution” within the
meaning of Treasury Regulations Section 1.1441-1.  Upon the acceptance of its
appointment as Administrative Agent or Collateral Agent, as the case may be,
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations hereunder. 
After the retiring Agent’s resignation hereunder, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as Administrative Agent or Collateral Agent, as the case may be.

 

Each Financing Provider acknowledges that it has, independently and without
reliance upon any Agent or any other Financing Provider and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Financing Provider
also acknowledges that it will, independently and without reliance upon any
Agent or any other Financing Provider and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.

 

Anything in this Agreement notwithstanding, in no event shall any Agent, the
Collateral Administrator or the Intermediary be liable for special, indirect,
punitive or consequential loss or damage of any kind whatsoever (including lost
profits), even if such Agent, the Collateral Administrator or the

 

65

--------------------------------------------------------------------------------



 

Intermediary, as the case may be, has been advised of such loss or damage and
regardless of the form of action.

 

Each Agent and the Collateral Administrator shall not be liable for any error of
judgment made in good faith by an officer or officers of such Agent or the
Collateral Administrator, unless it shall be conclusively determined by a court
of competent jurisdiction that such Agent or the Collateral Administrator was
grossly negligent in ascertaining the pertinent facts.

 

Each Agent and the Collateral Administrator shall not be responsible for the
accuracy or content of any certificate, statement, direction or opinion
furnished to it in connection with this Agreement.

 

Each Agent and the Collateral Administrator shall not be bound to make any
investigation into the facts stated in any resolution, certificate, statement,
instrument, opinion, report, consent, order, approval, bond or other document or
have any responsibility for filing or recording any financing or continuation
statement in any public office at any time or to otherwise perfect or maintain
the perfection of any security interest or lien granted to it hereunder.

 

In the absence of gross negligence, willful misconduct or bad faith on the part
of the Agents, the Agents may conclusively rely, as to the truth of the
statements and the correctness of the opinions expressed therein, upon any
request, instruction, certificate, opinion or other document furnished to the
Agents, reasonably believed by the Agents to be genuine and to have been signed
or presented by the proper party or parties and conforming to the requirements
of this Agreement; but in the case of a request, instruction, document or
certificate which by any provision hereof is specifically required to be
furnished to the Agents, the Agents shall be under a duty to examine the same in
accordance with the requirements of this Agreement to determine that it conforms
to the form required by such provision.

 

No Agent shall be responsible for delays or failures in performance resulting
from acts beyond its control.  Such acts include but are not limited to acts of
God, strikes, lockouts, riots and acts of war.  The protections set forth in
this Section 9.01and Section 9.02 shall likewise be available and applicable to
the Intermediary and the Collateral Administrator.

 

SECTION 9.02                        Additional Provisions Relating to the
Collateral Agent and the Collateral Administrator.

 

(a)                                 Collateral Agent May Perform.  The
Collateral Agent shall from time to time take such action (at the written
direction of the Administrative Agent or the Required Financing Providers) for
the maintenance, preservation or protection of any of the Collateral or of its
security interest therein, provided that the Collateral Agent shall have no
obligation to take any such action in the absence of such direction and shall
have no obligation to comply with any such direction if it reasonably believes
that the same (1) is contrary to applicable law or (2) might subject the
Collateral Agent to any loss, liability, cost or expense, unless the
Administrative Agent or the Required Financing Providers, as the case may be,
issuing such instruction makes provision satisfactory to the Collateral Agent
for payment of same.

 

(b)                                 Custody and Preservation.  The Collateral
Agent is required to hold in custody and preserve any of the Collateral in its
possession pursuant to the terms of this Agreement and the standard of care set
forth herein, provided that the Collateral Agent shall be deemed to have
complied with the terms of this Agreement with respect to the custody and
preservation of any of the Collateral if it takes such action for that purpose
as the Company reasonably requests at times other than upon the occurrence and
during the continuance of any Event of Default, but failure of the Collateral
Agent to

 

66

--------------------------------------------------------------------------------



 

comply with any such request at any time shall not in itself be deemed a failure
to comply with the terms of this Agreement.  The Collateral Agent will not be
responsible for filing any financing or continuation statements or recording any
documents or instruments in any public office at any time or times or otherwise
perfecting or maintaining the perfection of any liens thereon.

 

(c)                                  Collateral Agent Not Liable.  The
Collateral Agent shall not be liable by reason of its compliance with the terms
of this Agreement with respect to (1) the investment of funds held thereunder in
Eligible Investments (other than for losses attributable to the Collateral
Agent’s failure to make payments on investments issued by the Collateral Agent,
in its commercial capacity as principal obligor and not as collateral agent, in
accordance with their terms) or (2) losses incurred as a result of the
liquidation of any Eligible Investment prior to its stated maturity.  It is
expressly agreed and acknowledged that the Collateral Agent is not guaranteeing
performance of or assuming any liability for the obligations of the other
parties hereto or any parties to the Portfolio Investments or other Collateral.

 

(d)                                 Certain Rights and Obligations of the
Collateral Agent.  Without further consent or authorization from any Financing
Providers, the Collateral Agent shall be deemed to have released, and is
authorized to execute any documents or instrument necessary to release, any lien
encumbering any item of Collateral that is the subject of a sale or other
disposition of assets permitted by this Agreement or as otherwise permitted or
required hereunder or to which the Required Financing Providers have otherwise
consented.  Anything contained herein to the contrary notwithstanding, in the
event of a foreclosure by the Collateral Agent on any of the Collateral pursuant
to a public or private sale, any Agent or Financing Provider may be the
purchaser of any or all of such Collateral at any such sale and the Collateral
Agent, as agent for and representative of the Financing Providers (but not any
Financing Provider in its individual capacity unless the Required Financing
Providers shall otherwise agree), shall be entitled, for the purpose of bidding
and making settlement or payment of the purchase price for all or any portion of
the Collateral sold at any such public sale, to use and apply any of the Secured
Obligations as a credit on account of the purchase price for any collateral
payable by the purchaser at such sale.

 

(e)                                  Collateral Agent, Collateral Administrator
and Intermediary Fees and Expenses.  Subject to the Priority of Payments, the
Company agrees to pay to the Collateral Agent, the Intermediary and the
Collateral Administrator such fees as agreed to in a separate fee letter
agreement between the Collateral Agent and the Company and acknowledged hereby
by the Administrative Agent and as may be subsequently modified as agreed among
the Company, the Administrative Agent, the Collateral Agent, the Intermediary
and the Collateral Administrator in writing.  Subject to the Priority of
Payments, the Company further agrees to pay to the Collateral Agent, the
Intermediary and the Collateral Administrator, or reimburse the Collateral
Agent, the Intermediary and the Collateral Administrator for paying, reasonable
and documented out-of-pocket expenses in connection with this Agreement and the
transactions contemplated hereby.

 

(f)                                   Execution by the Collateral Agent and the
Collateral Administrator.  The Collateral Agent and the Collateral Administrator
are executing this Agreement solely in their capacity as Collateral Agent and
Collateral Administrator hereunder and in no event shall have any obligation to
make any Advance, provide any Financing or perform any obligation of the
Administrative Agent hereunder.  Any organization or entity into which the
Collateral Agent may be merged or converted or with which it may be
consolidated, any organization or entity resulting from any merger, conversion
or consolidation to which the Collateral Agent shall be a party and any
organization or entity succeeding to all or substantially all of the corporate
trust business of the Collateral Agent shall be the successor Collateral Agent
hereunder without execution or filing of any paper or any further act of any of
the parties hereto; provided that such surviving entity meets the requirements
of a successor Collateral Agent set forth in Section 9.01.

 

67

--------------------------------------------------------------------------------



 

(g)                                  Information Provided to Collateral Agent
and Collateral Administrator.  Without limiting the generality of any terms of
this Section, neither the Collateral Agent nor the Collateral Administrator
shall have liability for any failure, inability or unwillingness on the part of
the Administrative Agent or the Company to provide accurate and complete
information on a timely basis to the Collateral Agent, or otherwise on the part
of any such party to comply with the terms of this Agreement, and, absent gross
negligence, willful misconduct or bad faith, shall have no liability for any
inaccuracy or error in the performance or observance on the Collateral Agent’s
part of any of its duties hereunder that is caused by or results from any such
inaccurate, incomplete or untimely information received by it, or other failure
on the part of any such other party to comply with the terms hereof.

 

ARTICLE X
MISCELLANEOUS

 

SECTION 10.01                 Non-Petition.  Each of the Collateral Agent, the
Intermediary and the Collateral Administrator hereby agrees not to commence, or
join in the commencement of, any proceedings in any jurisdiction for the
bankruptcy, winding-up or liquidation of the Company or any similar proceedings,
in each case prior to the date that is one year and one day (or if longer, any
applicable preference period plus one day) after the payment in full of all
amounts owing to the parties hereto.  The foregoing restrictions are a material
inducement for the parties hereto to enter into this Agreement and are an
essential term of this Agreement.  The Administrative Agent or the Company may
seek and obtain specific performance of such restrictions (including injunctive
relief), including, without limitation, in any bankruptcy, winding-up,
liquidation or similar proceedings.  The Company shall promptly object to the
institution of any bankruptcy, winding-up, liquidation or similar proceedings
against it and take all necessary or advisable steps to cause the dismissal of
any such proceeding; provided that such obligation shall be subject to the
availability of funds therefor.

 

SECTION 10.02                 Notices.All notices and other communications in
respect hereof (including, without limitation, any modifications hereof, or
requests, waivers or consents hereunder) to be given or made by a party hereto
shall be in writing (including by electronic mail or other electronic messaging
system) to the other parties hereto at the addresses for notices specified on
the Transaction Schedule (or, as to any such party, at such other address as
shall be designated by such party in a notice to each other party hereto).  All
such notices and other communications shall be deemed to have been duly given
when transmitted by facsimile or personally delivered or, in the case of a
mailed notice, upon receipt, in each case given or addressed as aforesaid.

 

SECTION 10.03                 No Waiver.  No failure on the part of any party
hereto to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power or privilege under this Agreement shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, power
or privilege under this Agreement preclude any other or further exercise thereof
or the exercise of any other right, power or privilege.  The remedies provided
herein are cumulative and not exclusive of any remedies provided by law.

 

SECTION 10.04                 Expenses; Indemnity; Damage Waiver.

 

(a)                                 Subject to the Priority of Payments, the
Company shall pay (1) all reasonable and documented out-of-pocket expenses
incurred by the Agents, the Collateral Administrator, the Intermediary and their
respective Related Parties, including the fees, charges and disbursements of
counsel for the Agents, the Collateral Administrator and the Intermediary, in
connection with the preparation and administration of this Agreement or any
amendments, modifications or waivers of the

 

68

--------------------------------------------------------------------------------



 

provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated) and (2) all reasonable and documented
out-of-pocket expenses incurred by the Agents, the Collateral Administrator, the
Intermediary and the Lenders, including the reasonable fees, charges and
disbursements of any counsel for the Agents and one additional counsel for all
other Lenders (and local counsel), the Collateral Administrator and the
Intermediary, in connection herewith, including the enforcement or protection of
their rights in connection with this Agreement, including their rights under
this Section, or in connection with the Financings provided by them hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Financings.

 

(b)                                 Subject to the Priority of Payments, the
Company shall indemnify the Agents, the Collateral Administrator, the
Intermediary, the Lenders and each Related Party of any of the foregoing persons
(each such person being called an “Indemnitee”), against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (1) the execution or delivery of this
Agreement or any agreement or instrument contemplated thereby, the performance
by the parties thereto of their respective obligations or the exercise of the
parties thereto of their respective rights or the consummation of the
transactions contemplated hereby, (2) any Financing or the use of the proceeds
therefrom, or (3) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (A) the gross negligence or willful misconduct of
such Indemnitee and/or its Related Parties or (B) the material noncompliance by
the Administrative Agent or the Financing Providers of their respective
obligations under this Agreement.  This Section 10.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

 

(c)                                  To the extent permitted by applicable law,
no party shall assert, and hereby waives, any claim against any other party, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement, instrument or
transaction contemplated hereby, any Financing or the use of the proceeds
thereof.

 

SECTION 10.05                 Amendments.  No amendment, modification or waiver
in respect of this Agreement will be effective unless in writing (including,
without limitation, a writing evidenced by a facsimile transmission or
electronic mail) and executed by each of the Company, the Agents, the Required
Financing Providers, the Collateral Administrator, the Securities Intermediary
and the Bank; provided, however, that any amendment to this Agreement that the
Administrative Agent determines in its commercially reasonable judgment is
necessary to effectuate the purposes of Section 1.04 hereof following the
occurrence and during the continuance of an Event of Default or following the
occurrence of a Market Value Cure Failure shall not be required to be executed
by any party hereto; provided, further, that the Administrative Agent may waive
any of the Eligibility Criteria and the requirements set forth in Schedule 4 or
Schedule 5 in its sole discretion.

 

SECTION 10.06                 Confidentiality.  Each Agent, the Collateral
Administrator, the Intermediary and each Lender (and, with respect to the
material terms of this Agreement, the Company) agrees to maintain the
confidentiality of the Information until the date that is two (2) years after
receipt of such Information (or, (1) with respect to Information relating to or
provided by an obligor in respect of a Portfolio Investment, for a period
commencing upon receipt thereof and ending on the date on which the

 

69

--------------------------------------------------------------------------------

 

confidentiality obligations of the Company with respect to such obligor
terminate or (2) with respect to Information relating to the financial and other
material terms of this Agreement, until the date that is one (1) year after the
Maturity Date), except that Information may be disclosed (i) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (and, in the case of the Company, to Antares
HoldCo and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors) (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any regulatory authority
(including any self-regulatory authority), (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iv) to any other party to this Agreement, (v) in connection with the exercise
of any remedies hereunder or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (vi) subject to an agreement containing provisions substantially the
same as those of this Section 10.06, to (x) any assignee of or Participant in
(to the extent such Person is permitted to become an assignee or Participant
hereunder), or any prospective assignee of or Participant in, any of its rights
or obligations under this Agreement or (y) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Company and its obligations, (vii) with the consent of the Company (or the
Administrative Agent, in the case of a disclosure by the Company) or (viii) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section 10.06 by the delivering party or its
Affiliates or (y) becomes available to any Agent, the Collateral Administrator,
the Intermediary or any Lender on a nonconfidential basis from a source other
than the Company.  For the purposes of this Section 10.06, any Person required
to maintain the confidentiality of Information as provided in this Section 10.06
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. 
Nothing in this Section 10.06 shall be deemed to prohibit the Company from
disclosing, or permitting Parent or its Affiliates to disclose, general
information concerning the loan facility provided herein, including the
existence of this Agreement, the identity of the lender, the size of the
commitments hereunder, the aggregate outstanding principal amount of the
Advances, the permitted uses of the proceeds of Advances, the non-call period
applicable to this facility, the Maturity Date, the applicable interest rates
and the amounts of fees payable by the Company (which information shall not
include any other specific terms of this Agreement, including, without
limitation, any such other specific terms set forth in the exhibits and
schedules hereto) in securities offering materials or financial reports to the
extent that such disclosing party reasonably determines that such disclosure is
necessary or advisable to comply with its legal obligations in connection with
the offering of securities (or, in the case of financial reports, other
applicable law).  The Company shall provide a copy of any such disclosure in any
securities offering materials to the Administrative Agent as soon as reasonably
practicable.

 

SECTION 10.07      Successors; Assignments.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Company may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Financing Provider (and any attempted
assignment or transfer by the Company without such consent shall be null and
void).  Except as expressly set forth herein, nothing in this Agreement,
expressed or implied, shall be construed to confer upon any person any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)           Subject to the conditions set forth below, any Lender may assign
to one or more (i) banks or other financial institutions (or Affiliates thereof)
or (ii) if an Event of Default has occurred and is continuing or a Market Value
Cure Failure has occurred, any Person, all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Financing
Commitment and the

 

70

--------------------------------------------------------------------------------



 

Advances at the time owing to it) with the prior written consent (such consent
not to be unreasonably withheld or delayed) of the Administrative Agent;
provided that no consent of the Administrative Agent shall be required for an
assignment if such assignment is to an Affiliate or affiliate fund or another
Lender.  Notwithstanding anything in this Section 10.07 to the contrary, no
assignment may be made to (x) any Disqualified Lender or (y) any person that, as
of the date of such assignment, has long-term unsecured credit ratings that are
below the lower of (A) A3 from Moody’s Investors Service, Inc. or A- from S&P
Global Ratings and (B) the then-current long term unsecured credit ratings
assigned to JPMCB by such rating agencies, without the consent of the Company
unless an Event of Default has occurred and is continuing or a Market Value Cure
Failure has occurred.

 

Assignments shall be subject to the following additional conditions:  (A) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement; and (B) the
parties to each assignment shall execute and deliver to the Administrative Agent
an assignment and assumption agreement in form and substance acceptable to the
Administrative Agent and shall include a representation by the assignee to the
Company, the Administrative Agent and the assigning Lender that such assignee is
not a Disqualified Lender or an Affiliate of a Disqualified Lender.

 

Subject to acceptance and recording thereof below, from and after the effective
date specified in each assignment and assumption the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such assignment
and assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such assignment and assumption, be released from its
obligations under this Agreement (and, in the case of an assignment and
assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto as a Lender but
shall continue to be entitled to the benefits of Section 10.04).

 

The Administrative Agent, acting for this purpose as an agent of the Company,
shall maintain at one of its offices in the United States a copy of each
assignment and assumption delivered to it and the Register.  The entries in the
Register shall be conclusive absent manifest error, and the parties hereto shall
treat each person whose name is recorded in the Register pursuant to the terms
hereof as a Lender and the owner of the amounts owing to it hereunder as
reflected in the Register for all purposes of this Agreement, notwithstanding
notice to the contrary.  Upon its receipt of a duly completed assignment and
assumption executed by an assigning Lender and an assignee, the Administrative
Agent shall accept such assignment and assumption and record the information
contained therein in the Register.

 

(c)           Any Lender may, without the consent of the Company or the
Administrative Agent, sell participations to one or more banks or other Persons
other than (unless the Company has consented, an Event of Default has occurred
and is continuing or a Market Value Cure Failure has occurred) a Disqualified
Lender (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Financing
Commitment and the Advances owing to it); provided that (1) such Lender’s
obligations under this Agreement shall remain unchanged, (2) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (3) the Company, the Agents and the other Financing
Providers shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the Participant shall not be in privity with the Company.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall
(i) include a representation by the Participant that such Participant is not a
Disqualified Lender or an Affiliate of a Disqualified Lender and (ii) provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any Material
Amendment that

 

71

--------------------------------------------------------------------------------



 

affects such Participant.  As used herein, “Material Amendment” means any
amendment, modification or supplement to this Agreement that (i) increases the
Financing Commitment of any Lender, (ii) reduces the principal amount of any
Advance or reduces the rate or calculation basis of interest thereon, or reduces
any fees payable hereunder, (iii) postpones the scheduled date of payment of the
principal amount of any Advance, or any interest thereon, or any other amounts
payable hereunder, or reduces the amount of, waives or excuses any such payment,
or postpones the scheduled date of expiration of any Financing Commitment,
(iv) changes any provision in a manner that would alter the pro rata sharing of
payments required hereby, or (v) changes any of the provisions of this
Section or the definition of “Required Financing Providers” or any other
provision hereof specifying the number or percentage of Financing Providers
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder.

 

(d)           Each Lender that sells a participation shall, acting solely for
this purpose as an agent of the Company, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and related
interest amounts) of each Participant’s interest in the Advances or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form for U.S. federal income tax purposes or such disclosure is otherwise
required thereunder.  The entries in the Participant Register shall be
conclusive absent manifest error, and each Person whose name is recorded in the
Participant Register shall be treated as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary.  For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.  The
Company agrees that each Participant shall be entitled through the Lender
granting such participation (and for the avoidance of doubt shall have no direct
rights against the Company) to the benefits of Sections 3.01(e) and 3.03
(subject to the requirements and limitations therein, including the requirements
under Section 3.03(f) (it being understood that the documentation required under
Section 3.03(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 3.04 as if it were an
assignee under Section 10.07(b) and (B) shall not be entitled to receive any
greater payment under Sections 3.01(e) and 3.03, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees to use
reasonable efforts to effectuate the provisions of Section 3.04(b) with respect
to any Participant.

 

(e)           Notwithstanding the foregoing, unless an Event of Default has
occurred and is continuing or a Market Value Cure Failure has occurred, no
assignment may be made or participation sold to a Disqualified Lender without
the prior written consent of the Company; provided that inclusion as a
Disqualified Lender shall not apply retroactively to disqualify any Persons that
have previously acquired an assignment or participation in the applicable
Financing Commitment and Advances if such Person was not included as a
Disqualified Lender at the time of such assignment or participation; and
provided, further, that, notwithstanding anything to the contrary herein, the
Administrative Agent shall be permitted to disclose to the Lenders and
Participants and to prospective Lenders and Participants (i) the identities of
the Disqualified Lenders and (ii) the definition of “Affiliate” in this
Agreement.  Notwithstanding anything to the contrary herein, the Company and the
Lenders acknowledge and agree that the Administrative Agent shall have no
responsibility or liability for monitoring or enforcing the list of Disqualified
Lenders or for any assignment made or participation sold to a Disqualified
Lender unless

 

72

--------------------------------------------------------------------------------



 

(i) such assignment or participation results from the Administrative Agent’s
gross negligence, bad faith or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable judgment) or (ii) such
assignment or participation results from a material breach of the Loan Documents
by the Administrative Agent (as determined by a court of competent jurisdiction
in a final and non-appealable judgment).

 

SECTION 10.08      Non-Recourse.  Notwithstanding any other provision of this
Agreement or of any other Loan Document, the Secured Obligations are limited
recourse obligations of the Company, payable solely from the Collateral as
applied in accordance with the Priority of Payments pursuant to this Agreement
and, on the exhaustion of the Collateral, all Secured Obligations of and all
claims against the Company arising under this Agreement or any other Loan
Document or any transactions contemplated hereby or thereby shall be
extinguished and shall not thereafter revive.  No recourse shall be had for the
payment of any amount owing in respect of the Advances against any Affiliate,
shareholder, manager, officer, director, employee or member of the Company
(solely in their capacities as such) or successors or assigns for any amounts
payable in respect of the Secured Obligations or this Agreement.  It is
understood that the foregoing provisions of this Section 10.08 shall not
(1) prevent recourse to the Collateral for the sums due or to become due under
any security, instrument or agreement which is part of the Collateral or
(2) constitute a waiver, release or discharge of any Secured Obligation until
such Collateral has been realized, whereupon any outstanding indebtedness or
obligation shall be extinguished.  It is further understood that the foregoing
provisions of this section shall not limit the right of any person to name the
Company as a party defendant in any Proceeding or in the exercise of any other
remedy under this Agreement or any other Loan Document, so long as no judgment
in the nature of a deficiency judgment or seeking personal liability shall be
asked for or (if obtained) enforced against any such person or entity.  The
Administrative Agent and the Financing Providers, in extending credit to the
Company, have relied on the existence of the Company as an entity separate and
distinct from any other entity (including any shareholder, manager, officer,
director, employee or member of the Company) and are not treating the Company
and any other Person, including, without limitation, any Parent Entity, as one
and the same entity, or as a single economic unit, and the Administrative Agent
and the Financing Providers are not relying on the assets or creditworthiness of
any Person other than the Company for the repayment of the Advances and the
payment and performance of other obligations in respect of this Agreement and
the other Loan Documents.

 

SECTION 10.09      Governing Law; Submission to Jurisdiction; Etc.

 

(a)           Governing Law.  This Agreement will be governed by and construed
in accordance with the law of the State of New York.

 

(b)           Submission to Jurisdiction.  With respect to any suit, action or
proceedings relating to this Agreement (collectively, “Proceedings”), each party
hereto irrevocably (i) submits to the non-exclusive jurisdiction of the courts
of the State of New York and the United States District Court located in the
Borough of Manhattan in New York City and (ii) waives any objection which it may
have at any time to the laying of venue of any Proceedings brought in any such
court, waives any claim that such Proceedings have been brought in an
inconvenient forum and further waives the right to object, with respect to such
Proceedings, that such court does not have any jurisdiction over such party. 
Nothing in this Agreement precludes any party hereto from bringing Proceedings
in any other jurisdiction, nor will the bringing of Proceedings in any one or
more jurisdictions preclude the bringing of Proceedings in any other
jurisdiction.

 

(c)           Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,

 

73

--------------------------------------------------------------------------------



 

ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

SECTION 10.10      Counterparts.  This Agreement may be executed in any number
of counterparts by facsimile or other written form of communication including
electronic mail, each of which shall be deemed to be an original as against the
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument.

 

SECTION 10.11      Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 10.12      Interest Rate Limitation.  Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Advance,
together with all fees, charges and other amounts which are treated as interest
on such Advance under Applicable Law (collectively the “Charges”), shall exceed
the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Advance in
accordance with Applicable Law, the rate of interest payable in respect of such
Advance hereunder, together with all Charges payable in respect thereof, shall
be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Advance but were not
payable as a result of the operation of this Section 10.12 shall be cumulated
and the interest and Charges payable to such Lender in respect of other Advances
or periods shall be increased (but not above the Maximum Rate therefor) until
such cumulated amount, together with interest thereon at the Federal Funds
Effective Rate to the date of repayment, shall have been received by such
Lender.

 

SECTION 10.13          Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under this Agreement may be subject to the
Write-Down and Conversion Powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

 

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

 

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(1) a reduction in full or in part or cancellation of any such liability;

 

(2) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement; or

 

(3) the variation of the terms of such liability in connection with the exercise
of the Write-Down and Conversion Powers of any EEA Resolution Authority.

 

As used herein:

 

74

--------------------------------------------------------------------------------



 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

[remainder of page intentionally blank]

 

75

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as a deed by their respective authorized officers as of the day and
year first above written.

 

 

BCSF COMPLETE FINANCING SOLUTION LLC, as Company

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Securities Intermediary

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Bank

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Administrator

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

The Financing Providers

 

 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------
